Case 1:16-cv-10666-JGD Document 166-4 Filed 09/02/20 Page 1 of 27




                         EXHIBIT D
                                                                Case 1:16-cv-10666-JGD Document 166-4 Filed 09/02/20 Page 2 of 27



                                                          Custodian                                                                                                                                            File
  Privilege Determination   Responsiveness    DocID                           Subject/Title                  File Name                     File Path             Sender/Author   Recipient(s)   CC   BCC                DocDateTime       Family DateTime
                                                            Name                                                                                                                                            Extension
                                                                                                                                 SanDisk Cruzer Glide 32GB
                                                                                                                                 USB\C\Grant
                                                                                                                                 Armstrong\Dallas
                                                                                                                                 Aquistion\Dallas Closing
                                                                       Change‐Pro Redline ‐         Change‐Pro Redline ‐         Documents\Drafts\Change‐
                                                                       17840403‐v1‐WWSAF ‐          17840403‐v1‐WWSAF ‐          Pro Redline ‐ 17840403‐v1‐
                            Responsive but                             Borrower Security Agreement Borrower Security Agreement WWSAF ‐ Borrower Security
Privileged                  subj to obj      000000261 Enright, Todd   for....PDF                   for....PDF                   Agreement for....pdf                                                      .PDF         5/19/2014 10:02    5/19/2014 10:02
                                                                                                                                 SanDisk Cruzer Glide 32GB
                                                                                                                                 USB\C\Grant
                                                                                                                                 Armstrong\Dallas
                                                                                                                                 Aquistion\Dallas Closing
                                                                       Change‐Pro Redline ‐         Change‐Pro Redline ‐         Documents\Drafts\Change‐
                                                                       17840449‐v1‐WWSAF ‐ Term 17840449‐v1‐WWSAF ‐ Term Pro Redline ‐ 17840449‐v1‐
                            Responsive but                             Promissory Note for Sale     Promissory Note for Sale     WWSAF ‐ Term Promissory
Privileged                  subj to obj      000000262 Enright, Todd   o....PDF                     o....PDF                     Note for Sale o....pdf                                                    .PDF         5/19/2014 10:02    5/19/2014 10:02
                                                                                                                                 SanDisk Cruzer Glide 32GB
                                                                                                                                 USB\C\Grant
                                                                                                                                 Armstrong\Dallas
                                                                                                                                 Aquistion\Dallas Closing
                                                                       Change‐Pro Redline ‐         Change‐Pro Redline ‐         Documents\Drafts\Change‐
                                                                       17889613‐v1‐WWSAF ‐          17889613‐v1‐WWSAF ‐          Pro Redline ‐ 17889613‐v1‐
                            Responsive but                             Collateral Release Agreement Collateral Release Agreement WWSAF ‐ Collateral Release
Privileged                  subj to obj      000000264 Enright, Todd   fo....PDF                    fo....PDF                    Agreement fo....pdf                                                       .PDF         5/19/2014 10:02    5/19/2014 10:02

                                                                                                                                   SanDisk Cruzer Glide 32GB
                                                                                                                                   USB\C\Grant
                                                                                                                                   Armstrong\Dallas
                                                                                                                                   Aquistion\Dallas Closing
                                                                       17852069‐v4‐WWSAF ‐ Loan 17852069‐v4‐WWSAF ‐ Loan Documents\Drafts\17852069‐
                            Responsive but                             Agreement for Sale of QVL     Agreement for Sale of QVL     v4‐WWSAF ‐ Loan Agreement
Privileged                  subj to obj      000000266 Enright, Todd   142.DOCX                      142.DOCX                      for Sale of QVL 142.docx                                                .DOCX         5/16/2014 1:49     5/16/2014 1:49
                                                                                                                                   SanDisk Cruzer Glide 32GB
                                                                                                                                   USB\C\Grant
                                                                                                                                   Armstrong\Dallas
                                                                                                                                   Aquistion\Dallas Closing
                                                                       Change‐Pro Redline ‐          Change‐Pro Redline ‐          Documents\Drafts\Change‐
                                                                       17840427‐v1‐WWSAF ‐           17840427‐v1‐WWSAF ‐           Pro Redline ‐ 17840427‐v1‐
                            Responsive but                             Target Guaranty for           Target Guaranty for           WWSAF ‐ Target Guaranty for
Privileged                  subj to obj      000000269 Enright, Todd   Acquisition....PDF            Acquisition....PDF            Acquisition....pdf                                                      .PDF         5/19/2014 10:02    5/19/2014 10:02
                                                                                                                                   SanDisk Cruzer Glide 32GB
                                                                                                                                   USB\C\Grant
                                                                                                                                   Armstrong\Dallas
                                                                                                                                   Aquistion\Dallas Closing
                                                                       Change‐Pro Redline ‐          Change‐Pro Redline ‐          Documents\Drafts\Change‐
                                                                       17840444‐v1‐WWSAF ‐ G.A. 17840444‐v1‐WWSAF ‐ G.A. Pro Redline ‐ 17840444‐v1‐
                            Responsive but                             Limited Guaranty for          Limited Guaranty for          WWSAF ‐ G.A. Limited
Privileged                  subj to obj      000000275 Enright, Todd   Acqui....PDF                  Acqui....PDF                  Guaranty for Acqui....pdf                                               .PDF         5/19/2014 10:02    5/19/2014 10:02
                                                                                                                                   SanDisk Cruzer Glide 32GB
                                                                                                                                   USB\C\Grant
                                                                                                                                   Armstrong\Dallas
                                                                                                                                   Aquistion\Dallas Closing
                                                                       Change‐Pro Redline ‐          Change‐Pro Redline ‐          Documents\Drafts\Change‐
                                                                       17840417‐v1‐WWSAF ‐           17840417‐v1‐WWSAF ‐           Pro Redline ‐ 17840417‐v1‐
                            Responsive but                             Target Security Agreement     Target Security Agreement     WWSAF ‐ Target Security
Privileged                  subj to obj      000000279 Enright, Todd   for S....PDF                  for S....PDF                  Agreement for S....pdf                                                  .PDF         5/19/2014 10:02    5/19/2014 10:02
                                                                                                                                   SanDisk Cruzer Glide 32GB
                                                                                                                                   USB\C\Grant
                                                                                                                                   Armstrong\Dallas
                                                                                                                                   Aquistion\Dallas Closing
                                                                       Change‐Pro Redline ‐          Change‐Pro Redline ‐          Documents\Drafts\Change‐
                                                                       17870067‐v1‐WWSAF ‐           17870067‐v1‐WWSAF ‐           Pro Redline ‐ 17870067‐v1‐
                            Responsive but                             Revolving Line of Credit Note Revolving Line of Credit Note WWSAF ‐ Revolving Line of
Privileged                  subj to obj      000000388 Enright, Todd   f....PDF                      f....PDF                      Credit Note f....pdf                                                    .PDF         5/19/2014 10:02    5/19/2014 10:02
                                                                                                                                   SanDisk Cruzer Glide 32GB
                                                                                                                                   USB\C\Grant
                                                                                                                                   Armstrong\Dallas
                                                                                                                                   Aquistion\Dallas Closing
                                                                       Change‐Pro Redline ‐          Change‐Pro Redline ‐          Documents\Drafts\Change‐
                                                                       17840475‐v1‐WWSAF ‐           17840475‐v1‐WWSAF ‐           Pro Redline ‐ 17840475‐v1‐
                            Responsive but                             Securities Escrow Agreement Securities Escrow Agreement WWSAF ‐ Securities Escrow
Privileged                  subj to obj      000000390 Enright, Todd   for....PDF                    for....PDF                    Agreement for....pdf                                                    .PDF         5/19/2014 10:02    5/19/2014 10:02
                                                                Case 1:16-cv-10666-JGD Document 166-4 Filed 09/02/20 Page 3 of 27



                                                          Custodian                                                                                                                                                                                  File
  Privilege Determination   Responsiveness    DocID                            Subject/Title                 File Name                    File Path                 Sender/Author           Recipient(s)                 CC                BCC                 DocDateTime       Family DateTime
                                                            Name                                                                                                                                                                                  Extension
                                                                                                                                 SanDisk Cruzer Glide 32GB
                                                                                                                                 USB\C\Grant
                                                                                                                                 Armstrong\Dallas
                                                                                                                                 Aquistion\Dallas Closing
                                                                       Change‐Pro Redline ‐         Change‐Pro Redline ‐         Documents\Drafts\Change‐
                                                                       17840465‐v1‐WWSAF ‐          17840465‐v1‐WWSAF ‐          Pro Redline ‐ 17840465‐v1‐
                            Responsive but                             Securities Pledge Agreement Securities Pledge Agreement WWSAF ‐ Securities Pledge
Privileged                  subj to obj      000000395 Enright, Todd   for....PDF                   for....PDF                   Agreement for....pdf                                                                                            .PDF          5/19/2014 10:02    5/19/2014 10:02
                                                                                                                                 SanDisk Cruzer Glide 32GB
                                                                                                                                 USB\C\Grant
                                                                                                                                 Armstrong\Terms
                                                                                                                                 Sheet\Change‐Pro Redline
                                                                       Change‐Pro Redline with      Change‐Pro Redline with      with Track Changes ‐
                            Responsive but                             Track Changes ‐ 16984655‐v1‐ Track Changes ‐ 16984655‐v1‐ 16984655‐v1‐1‐3‐14
Privileged                  subj to obj      000000683 Enright, Todd   1‐3‐14 Armstrong Ter...      1‐3‐14 Armstrong Ter....PDF Armstrong Ter....pdf          Todd Enright                                                                       .PDF            1/7/2014 7:52      1/7/2014 7:52
                                                                                                                                                                                                             Chad Collins | Corp‐CEO
                                                                                                                                                                                                             [chad.collins@qvlpharmacy.c
                                                                                                                                                                                                             om];Harrison, Keith
                                                                                                                             mbox\RE: Gray v. QVL /                                                          [Keith.Harrison@LibertyMut
                                                                       RE: Gray v. QVL / Armstrong :                         Armstrong : Indemnification Stephen J. Cox | Contractor Matteson, Connie        ual.com];T.M. Enright
                                                                       Indemnification Letter to QVL 2863DACFBC971D029B5615B Letter to QVL Pharmacy ‐    [stephen.cox@qvlpharmacy.c [CONNIE.MATTESON@Liberty [tenright@whitewinston.com
Privileged                  Responsive       000012510 Enright, Todd   Pharmacy ‐ Claim 605449410 E9C54C1F0987C3112.EML      Claim 605449410             om]                         Mutual.com]             ]                                   .MSG          11/4/2014 17:29    11/4/2014 17:29

                                                                       Fwd: Gray v. QVL / Armstrong                         mbox\Fwd: Gray v. QVL /     T.M. Enright
                                                                       : Indemnification Letter to  C5A966E89F1C1F2721DA934 Armstrong : Indemnification [tenright@whitewinston.com Matthew Okin
Privileged                  Responsive       000012513 Enright, Todd   QVL Pharmacy                 35669818CCDE34035.EML   Letter to QVL Pharmacy      ]                          [mokin@okinadams.com]                                         .MSG          11/4/2014 17:00    11/4/2014 17:00

                                                                                                                                mbox\Fwd: Gray v. QVL /
                                                                                                                                Armstrong : Indemnification
                            Responsive       000012644 Enright, Todd   ATT00418.PDF                  ATT00418.PDF               Letter to QVL Pharmacy                                                                                           .PDF          11/4/2014 10:23    11/4/2014 17:00

                                                                                                                                mbox\Fwd: Gray v. QVL /
                                                                                                                                Armstrong : Indemnification
                            Responsive       000012647 Enright, Todd   ATT00421.HTM                  ATT00421.HTM               Letter to QVL Pharmacy                                                                                           .HTM          11/4/2014 17:00    11/4/2014 17:00

                                                                       Fwd: Gray v. QVL / Armstrong                         mbox\Fwd: Gray v. QVL /     T.M. Enright
                                                                       : Indemnification Letter to  A6F6C5A50BEB8F047A43A76 Armstrong : Indemnification [tenright@whitewinston.com Benjamin M Hron
Privileged                  Responsive       000012531 Enright, Todd   QVL Pharmacy                 2BC0D144513DB21CA.EML Letter to QVL Pharmacy        ]                          [BHron@McCarter.com]                                          .MSG          11/4/2014 16:37    11/4/2014 16:37

                                                                                                                                mbox\Fwd: Gray v. QVL /
                                                                                                                                Armstrong : Indemnification
                            Responsive       000012689 Enright, Todd   ATT00437.HTM                  ATT00437.HTM               Letter to QVL Pharmacy                                                                                           .HTM          11/4/2014 16:37    11/4/2014 16:37

                                                                                                                                mbox\Fwd: Gray v. QVL /
                                                                                                                                Armstrong : Indemnification
Privileged                  Responsive       000012692 Enright, Todd   ATT00440.PDF                  ATT00440.PDF               Letter to QVL Pharmacy                                                                                           .PDF          11/4/2014 10:23    11/4/2014 16:37

                                                                                                                                mbox\Fwd: Gray v. QVL /
                                                                                                                                Armstrong : Indemnification
                            Responsive       000012694 Enright, Todd   ATT00443.HTM                  ATT00443.HTM               Letter to QVL Pharmacy                                                                                           .HTM          11/4/2014 16:37    11/4/2014 16:37
                                                                                                                                                                                  Chad Collins | Corp‐CEO
                                                                                                                                                                                  [chad.collins@qvlpharmacy.c
                                                                                                                                                                                  om];Stephen J. Cox | Corp‐
                                                                                                                                                                                  Controller
                                                                       FW: Gray v. QVL / Armstrong                                 mbox\FW: Gray v. QVL /      Moss, Amy C.       (stephen.cox@qvlpharmacy.c
                                                                       : Indemnification Letter to   04B09861D2D189B14E64CC3 Armstrong : Indemnification [Amy.Moss@chamberlainlaw om);tenright@whitewinston.
Privileged                  Responsive       000012539 Enright, Todd   QVL Pharmacy                  9125077D0B27A3CC6.EML         Letter to QVL Pharmacy      .com]              com                                                            .MSG          11/4/2014 16:23    11/4/2014 16:23
                                                                       Armstrong‐Gray.               Armstrong‐Gray.
                                                                       Indemnification Letter to QVL Indemnification Letter to QVL
                                                                       Pharmacy Holdings, Inc. (11‐ Pharmacy Holdings, Inc. (11‐ mbox\FW: Gray v. QVL /
                                                                       04‐14)                        04‐14)                        Armstrong : Indemnification
Privileged                  Responsive       000012720 Enright, Todd   (00350164xC0BA6).PDF          (00350164xC0BA6).PDF          Letter to QVL Pharmacy                                                                                        .PDF          11/4/2014 10:23    11/4/2014 16:23

                                                                       RE: FW: Fax message received                        mbox\RE: FW: Fax message                                  'T.M. Enright'
                            Responsive but                             from 19727811689 ‐ 2014‐10‐ 1AB0A3040DC4BCD5F922E73 received from 19727811689 ‐ Hron, Benjamin                [tenright@whitewinston.com
Privileged                  subj to obj      000013109 Enright, Todd   31 06:33:35                  53732954B44C24B4B.EML  2014‐10‐31 06:33:35         [BHron@McCarter.com]          ]                                                           .MSG         10/31/2014 10:37 10/31/2014 10:37
                                                                                                                                                                                     T.M. Enright
                            Responsive but                                                           99BD0616804196FB034BF43                                  Hron, Benjamin         (tenright@whitewinston.com
Privileged                  subj to obj      000015550 Enright, Todd   FW: Amendment                 D6A8B219710025700.EML       mbox\FW: Amendment           [BHron@McCarter.com]   )                                                           .MSG           10/9/2014 0:16     10/9/2014 0:16
                                                                       First Amendment to Credit     First Amendment to Credit
                                                                       Facility for QVL 142 Dallas   Facility for QVL 142 Dallas
                            Responsive but                             (Executed Armstrong)          (Executed Armstrong)
Privileged                  subj to obj      000016380 Enright, Todd   (00340435xC0BA6)‐c.PDF        (00340435xC0BA6)‐c.PDF      mbox\FW: Amendment                                                                                              .PDF           10/9/2014 0:16     10/9/2014 0:16
                                                                Case 1:16-cv-10666-JGD Document 166-4 Filed 09/02/20 Page 4 of 27



                                                          Custodian                                                                                                                                                                                              File
  Privilege Determination   Responsiveness    DocID                            Subject/Title                      File Name                     File Path                 Sender/Author             Recipient(s)                     CC                BCC                DocDateTime       Family DateTime
                                                            Name                                                                                                                                                                                              Extension
                                                                                                                                                                                            T.M. Enright
                            Responsive but                                                               2DF03C091C766AE22EE8A48                                     Hron, Benjamin         (tenright@whitewinston.com
Privileged                  subj to obj      000015606 Enright, Todd   FW: Amendment                     38AB4F5271ACB6D5C.EML   mbox\FW: Amendment                  [BHron@McCarter.com]   )                                                                .MSG         10/8/2014 14:22    10/8/2014 14:22

                                                                       18817682‐v2‐First                 18817682‐v2‐First
                                                                       Amendment to Credit Facility      Amendment to Credit Facility
                            Responsive but                             for QVL #142 (Dallas)             for QVL #142 (Dallas)
Privileged                  subj to obj      000016698 Enright, Todd   (00340361.DOC 1)                  (00340361xC0BA6).DOC         mbox\FW: Amendment                                                                                                     .DOC         10/8/2014 13:31    10/8/2014 14:22
                                                                                                                                                                                             T.M. Enright
                            Responsive but                                                               9806B6113AC79596248AAD9 mbox\FW: Amendment to               Hron, Benjamin          (tenright@whitewinston.com
Privileged                  subj to obj      000015688 Enright, Todd   FW: Amendment to LOC              31ED6D381FEAF5FEC.EML   LOC                                 [BHron@McCarter.com]    )                                                               .MSG          10/8/2014 0:04     10/8/2014 0:04
                                                                                                                                                                                             'T.M. Enright'
                            Responsive but                                                         FED7677E289312EE63574A1             mbox\RE: Re: FW: Armstrong Robert P. Mahoney          [tenright@whitewinston.com
Privileged                  subj to obj      000016369 Enright, Todd   RE: Re: FW: Armstrong ‐ LOC 9E26070070CE2A6D3.EML               ‐ LOC                      [rmahoney@hillcrestco.com] ]                                                               .MSG         10/1/2014 17:25    10/1/2014 17:25
                                                                                                                                                                                             rmahoney@hillcrestco.com;T
                                                                                                                                                                                             .M. Enright
                            Responsive but                                                               E3F72985A26CDE15CF1B306                                  Hron, Benjamin             (tenright@whitewinston.com
Privileged                  subj to obj      000016389 Enright, Todd   FW: Armstrong ‐ LOC               4DD77A9374B0AB2B5.EML         mbox\FW: Armstrong ‐ LOC [BHron@McCarter.com]         )                                                               .MSG         10/1/2014 15:01    10/1/2014 15:01
                                                                                                                                                                  T.M. Enright                                          amy.moss@chamberlainlaw.
                                                                       Re: Amendment to ABDC             Re_ Amendment to ABDC                                    [tenright@whitewinston.com Hron, Benjamin             com;David Greenberg
                            Responsive       000017066 Enright, Todd   Agreements                        Agreements (16.4 KB).msg      mbox\FW: Armstrong ‐ LOC ]                            [BHron@McCarter.com]       [DGreenberg@rrsfirm.com]             .MSG          6/4/2014 14:22    10/1/2014 15:01
                            Not Responsive   000017068 Enright, Todd   signature‐image‐1.GIF             signature‐image‐1.GIF         mbox\FW: Armstrong ‐ LOC                                                                                              .GIF          6/4/2014 14:22    10/1/2014 15:01
                                                                                                                                                                                                                        Amy.Moss@chamberlainlaw.
                                                                                                                                                                                                                        com;David Greenberg
                                                                                                                                                                                                                        [DGreenberg@rrsfirm.com];P
                                                                                                                                                                                                                        harmD | QVL 145 Grant
                                                                                                         Re_ Revised ABDC                                         T.M. Enright                                          Armstrong
                                                                       Re: Revised ABDC                  Forbearance Agreement                                    [tenright@whitewinston.com Hron, Benjamin             [grant.armstrong@qvlpharm
                            Responsive       000017072 Enright, Todd   Forbearance Agreement             (10.0 KB).msg                 mbox\FW: Armstrong ‐ LOC ]                            [BHron@McCarter.com]       acy.com]                             .MSG         6/24/2014 12:14    10/1/2014 15:01
                                                                                                                                                                                                                        Amy.Moss@chamberlainlaw.
                                                                                                                                                                                                                        com
                                                                                                         Re_ Revised ABDC                                         T.M. Enright                                          [amy.moss@chamberlainlaw.
                                                                       Re: Revised ABDC                  Forbearance Agreement                                    [tenright@whitewinston.com David Greenberg            com];Hron, Benjamin
                            Responsive       000017075 Enright, Todd   Forbearance Agreement             (23.6 KB).msg                 mbox\FW: Armstrong ‐ LOC ]                            [DGreenberg@rrsfirm.com] [BHron@McCarter.com]                   .MSG         6/24/2014 17:44    10/1/2014 15:01
                            Not Responsive   000017079 Enright, Todd   signature‐image‐1.GIF             signature‐image‐1.GIF         mbox\FW: Armstrong ‐ LOC                                                                                              .GIF         6/24/2014 17:44    10/1/2014 15:01
                                                                                                                                                                                             T. M. Enright
                            Responsive but                                                               C12A63B150C60A239DBDB3                                   Hron, Benjamin             [tenright@whitewinston.com
Privileged                  subj to obj      000017061 Enright, Todd   Fwd: Introduction                 9D0EBECF7218F1BE2D.EML        mbox\Fwd: Introduction     [BHron@McCarter.com]       ]                                                               .MSG         9/26/2014 10:49    9/26/2014 10:49
                            Not Responsive   000017777 Enright, Todd   signature‐image‐1.GIF             signature‐image‐1.GIF         mbox\Fwd: Introduction                                                                                                .GIF         9/26/2014 10:49    9/26/2014 10:49
                            Not Responsive   000017778 Enright, Todd   signature‐image‐1.GIF             signature‐image‐1.GIF         mbox\Fwd: Introduction                                                                                                .GIF         9/26/2014 10:49    9/26/2014 10:49
                                                                                                                                                                                             'Benjamin Hron'
                                                                                                                                                                                             [bhron@mccarter.com];'T.M.
                                                                                                                                                                                             Enright'
                            Responsive but                                                               1922EBE2F506FE6E567E5888                                 Robert P. Mahoney          [tenright@whitewinston.com
Privileged                  subj to obj      000019933 Enright, Todd   RE: Comments                      4812E1B82A41089C.EML          mbox\RE: Comments          [rmahoney@hillcrestco.com] ]                                                               .MSG          9/5/2014 14:20     9/5/2014 14:20
                                                                       First Amendment to Credit         First Amendment to Credit
                            Responsive but                             Facility for QVL #142             Facility for QVL #142
Privileged                  subj to obj      000020347 Enright, Todd   (Dallas).DOC                      (Dallas).DOC              mbox\RE: Comments                                                                                                         .DOC          9/5/2014 14:18     9/5/2014 14:20

                                                                       FW: Release of Limited                             mbox\FW: Release of Limited                                       T.M. Enright
Attorney ‐ Client           Responsive but                             Guaranty of Armstrong Rx GP D50B699893C7ABC27C057A Guaranty of Armstrong Rx GP Hron, Benjamin                        (tenright@whitewinston.com
Communication; Privileged   subj to obj      000020448 Enright, Todd   [MH‐MHDocs.FID1041517]      BA309BA186620E33E3.EML [MH‐MHDocs.FID1041517] [BHron@McCarter.com]                       )                                                                .MSG          9/2/2014 12:31     9/2/2014 12:31

                                                                                                                                       mbox\FW: Release of Limited
                            Responsive but                             Release of Lien and Limited       Release of Lien and Limited   Guaranty of Armstrong Rx GP
Privileged                  subj to obj      000021499 Enright, Todd   Guaranties 2014‐09‐02.PDF         Guaranties 2014‐09‐02.PDF     [MH‐MHDocs.FID1041517]                                                                                                .PDF          9/2/2014 11:39     9/2/2014 12:31
                                                                                                                                                                                            'Robert P. Mahoney'
                                                                                                                                                                                            [rmahoney@hillcrestco.com];
                                                                                                                                                                                            'T.M. Enright'
                            Responsive but                                                               E898ACCFBEF735396016643                                   Hron, Benjamin           [tenright@whitewinston.com
Privileged                  subj to obj      000020730 Enright, Todd   RE: Dallas Amendment              CB217B5D6A7E8BCC6.EML           mbox\RE: Dallas Amendment [BHron@McCarter.com]     ]                                                                .MSG         8/28/2014 17:18    8/28/2014 17:18
                                                                       First Amendment to Credit         First Amendment to Credit
                            Responsive but                             Facility for QVL #142 (Dallas)‐   Facility for QVL #142 (Dallas)‐
Privileged                  subj to obj      000021854 Enright, Todd   c.DOC                             c.DOC                           mbox\RE: Dallas Amendment                                                                                           .DOC         8/28/2014 17:18    8/28/2014 17:18
                                                                                                                                                                                                                          'T.M. Enright'
                            Responsive but                                                               7C07A549938CDD2DC96E73                            Robert P. Mahoney          'Hron, Benjamin'                    [tenright@whitewinston.com
Privileged                  subj to obj      000020743 Enright, Todd   RE: QVL‐Dallas Sale               BB4DE72ED6D00B1908.EML mbox\RE: QVL‐Dallas Sale   [rmahoney@hillcrestco.com] [BHron@McCarter.com]                ]                                  .MSG         8/28/2014 16:28    8/28/2014 16:28
                                                                                                                                                                                      T.M. Enright
                            Responsive but                             FW: Armstrong Dallas              708DE0568C7D765C3C623F5 mbox\FW: Armstrong Dallas Hron, Benjamin             (tenright@whitewinston.com
Privileged                  subj to obj      000021455 Enright, Todd   Account                           6B7765F62CE83F6EC.EML   Account                   [BHron@McCarter.com]       )                                                                      .MSG         8/21/2014 11:47    8/21/2014 11:47
                            Responsive but                                                                                       mbox\FW: Armstrong Dallas
Privileged                  subj to obj      000023615 Enright, Todd   QVL 142 CONTROL‐001.PDF           QVL 142 CONTROL‐001.PDF Account                                                                                                                     .PDF         8/20/2014 14:36    8/21/2014 11:47
                                                                Case 1:16-cv-10666-JGD Document 166-4 Filed 09/02/20 Page 5 of 27



                                                          Custodian                                                                                                                                                                                      File
  Privilege Determination   Responsiveness    DocID                            Subject/Title                  File Name                     File Path             Sender/Author                Recipient(s)                  CC                BCC                 DocDateTime       Family DateTime
                                                            Name                                                                                                                                                                                      Extension
                                                                                                                                                                                                                  'T.M. Enright'
                            Responsive but                             RE: Armstrong Rx ‐ Release    D4AF30F7248B72C2AD77971 mbox\RE: Armstrong Rx ‐        Hron, Benjamin             'Robert P. Mahoney'        [tenright@whitewinston.com
Privileged                  subj to obj      000021625 Enright, Todd   Requirements                  D4614CFB420EBA4DD.EML Release Requirements             [BHron@McCarter.com]       [rmahoney@hillcrestco.com] ]                                  .MSG          8/19/2014 20:36    8/19/2014 20:36
                                                                                                                                                                                                                  'T.M. Enright'
                            Responsive but                             RE: Armstrong Rx ‐ Release    50CDD10882E4281CABB0AA mbox\RE: Armstrong Rx ‐         Robert P. Mahoney          'Hron, Benjamin'           [tenright@whitewinston.com
Privileged                  subj to obj      000021800 Enright, Todd   Requirements                  00C1EAE7852F5CA3A5.EML Release Requirements            [rmahoney@hillcrestco.com] [BHron@McCarter.com]       ]                                  .MSG          8/18/2014 11:24    8/18/2014 11:24

                                                                                                     0FAD1020570FCEB1ABF6A6B                                Sletterink, Patricia                                 Hron, Benjamin
Privileged                  Not Responsive   000022323 Enright, Todd   M&E Invoices                  500B449709CB46E5B.EML         mbox\M&E Invoices        [PSletterink@McCarter.com] tenright@whitewinston.com [BHron@McCarter.com]                .MSG          8/12/2014 14:57    8/12/2014 14:57
                                                                       White Winston_QVL             White Winston_QVL
                                                                       Pharmacy Invoice No.          Pharmacy Invoice No.
                            Responsive but                             7927908 [2014, July 31]‐      7927908 [2014, July 31]‐
Privileged                  subj to obj      000025289 Enright, Todd   c.PDF                         c.PDF                         mbox\M&E Invoices                                                                                                 .PDF          8/12/2014 14:57    8/12/2014 14:57
                            Responsive but                             M&E Invoice Re_ QVL           M&E Invoice Re_ QVL
Privileged                  subj to obj      000025292 Enright, Todd   6_30_14‐c.PDF                 6_30_14‐c.PDF                 mbox\M&E Invoices                                                                                                 .PDF          8/12/2014 14:57    8/12/2014 14:57
                            Responsive but                             M&E Invoice Re_ QVL           M&E Invoice Re_ QVL
Privileged                  subj to obj      000025294 Enright, Todd   5_31_14‐c.PDF                 5_31_14‐c.PDF                 mbox\M&E Invoices                                                                                                 .PDF          8/12/2014 14:57    8/12/2014 14:57
                            Responsive but                             M&E Invoice Re_ General       M&E Invoice Re_ General
Privileged                  subj to obj      000025297 Enright, Todd   Matters 5_31_14‐c.PDF         Matters 5_31_14‐c.PDF         mbox\M&E Invoices                                                                                                 .PDF          8/12/2014 14:57    8/12/2014 14:57

                                                                       White Winston_General         White Winston_General
                            Responsive but                             Matters Invoice No. 7927909   Matters Invoice No. 7927909
Privileged                  subj to obj      000025300 Enright, Todd   [2014, July 31]‐c.PDF         [2014, July 31]‐c.PDF         mbox\M&E Invoices                                                                                                 .PDF          8/12/2014 14:57    8/12/2014 14:57
                            Responsive but                             M&E Invoice Re_ General       M&E Invoice Re_ General
Privileged                  subj to obj      000025303 Enright, Todd   7_25_14‐c.PDF                 7_25_14‐c.PDF                 mbox\M&E Invoices                                                                                                 .PDF          8/12/2014 14:57    8/12/2014 14:57
                                                                       White Winston_Armstrong       White Winston_Armstrong
                            Responsive but                             Loan Invoice No. 7927911      Loan Invoice No. 7927911
Privileged                  subj to obj      000025304 Enright, Todd   [2014, July 31]‐c.PDF         [2014, July 31]‐c.PDF         mbox\M&E Invoices                                                                                                 .PDF          8/12/2014 14:57    8/12/2014 14:57
                            Responsive but                             M&E Invoice Re_ Armstrong     M&E Invoice Re_ Armstrong
Privileged                  subj to obj      000025306 Enright, Todd   6_30_14‐c.PDF                 6_30_14‐c.PDF                 mbox\M&E Invoices                                                                                                 .PDF          8/12/2014 14:57    8/12/2014 14:57

                            Responsive but                             M&E Invoice Re_ Armstrong     M&E Invoice Re_ Armstrong
Privileged                  subj to obj      000025308 Enright, Todd   Loan Facility 5_31_14‐c.PDF   Loan Facility 5_31_14‐c.PDF   mbox\M&E Invoices                                                                                                 .PDF          8/12/2014 14:57    8/12/2014 14:57
                            Responsive but
Privileged                  subj to obj      000025310 Enright, Todd   3158_001‐c.PDF                3158_001‐c.PDF                mbox\M&E Invoices                                                                                                 .PDF          8/12/2014 14:57    8/12/2014 14:57

                                                                                                                                                                                       Mark Blundell
                                                                                                                                                            T.M. Enright               [mblundell@whitewinston.co
                            Responsive but                                                           FABFE06643CB7F6AB09FD3D                                [tenright@whitewinston.com m];Robert P. Mahoney
Privileged                  subj to obj      000023563 Enright, Todd   Fwd: M&E Invoices             537CAFB09B7F6947B.EML   mbox\Fwd: M&E Invoices         ]                          [rmahoney@hillcrestco.com]                                    .MSG          7/30/2014 17:07    7/30/2014 17:07
                            Responsive but
Privileged                  subj to obj      000026305 Enright, Todd   image001.JPG                  image001.JPG                  mbox\Fwd: M&E Invoices                                                                                            .JPG          7/30/2014 17:07    7/30/2014 17:07
                            Responsive but
Privileged                  subj to obj      000026308 Enright, Todd   ATT00155.HTM                  ATT00155.HTM                  mbox\Fwd: M&E Invoices                                                                                            .HTM          7/30/2014 17:07    7/30/2014 17:07
                            Responsive but                             M&E Invoice Re_ Armstrong     M&E Invoice Re_ Armstrong
Privileged                  subj to obj      000026312 Enright, Todd   6_30_14‐c.PDF                 6_30_14‐c.PDF                 mbox\Fwd: M&E Invoices                                                                                            .PDF          7/30/2014 17:07    7/30/2014 17:07
                            Responsive but
Privileged                  subj to obj      000026315 Enright, Todd   ATT00158.HTM                  ATT00158.HTM                  mbox\Fwd: M&E Invoices                                                                                            .HTM          7/30/2014 17:07    7/30/2014 17:07
                            Responsive but                             M&E Invoice Re_ QVL           M&E Invoice Re_ QVL
Privileged                  subj to obj      000026317 Enright, Todd   6_30_14‐c.PDF                 6_30_14‐c.PDF                 mbox\Fwd: M&E Invoices                                                                                            .PDF          7/30/2014 17:07    7/30/2014 17:07
                            Responsive but
Privileged                  subj to obj      000026319 Enright, Todd   ATT00161.HTM                  ATT00161.HTM                  mbox\Fwd: M&E Invoices                                                                                            .HTM          7/30/2014 17:07    7/30/2014 17:07
                                                                                                                                                                                       T.M. Enright
                            Responsive but                                                          ACDF1B159D73B087EEE6C78        mbox\RE: Participation   Hron, Benjamin             (tenright@whitewinston.com
Privileged                  subj to obj      000023729 Enright, Todd   RE: Participation Agreements 7C104C6483D786A92.EML          Agreements               [BHron@McCarter.com]       )                                                             .MSG          7/29/2014 14:40    7/29/2014 14:40
                                                                       WWSAF ‐ Loan Participation WWSAF ‐ Loan Participation
                            Responsive but                             Agreement for sale of QVL    Agreement for sale of QVL      mbox\RE: Participation
Privileged                  subj to obj      000026866 Enright, Todd   142‐c.PDF                    142‐c.PDF                      Agreements                                                                                                        .PDF         12/31/2009 19:00    7/29/2014 14:40
                                                                       WWSAF ‐ First Amendment WWSAF ‐ First Amendment
                                                                       to Loan Participation        to Loan Participation
                            Responsive but                             Agreement for Sale of QVL    Agreement for Sale of QVL      mbox\RE: Participation
Privileged                  subj to obj      000026867 Enright, Todd   ....PDF                      ....PDF                        Agreements                                                                                                        .PDF         12/31/2009 19:00    7/29/2014 14:40
                                                                                                                                                                                       'Robert P. Mahoney'
                                                                                                                                                                                       [rmahoney@hillcrestco.com];
                                                                                                                                                                                       'T.M. Enright'
                            Responsive but                                                           DAFA82451481F088AA46276                                Hron, Benjamin             [tenright@whitewinston.com
Privileged                  subj to obj      000023730 Enright, Todd   RE: Wire to ABC               EE0CDA6C448D12679.EML   mbox\RE: Wire to ABC           [BHron@McCarter.com]       ]                                                             .MSG          7/29/2014 14:38    7/29/2014 14:38

                            Responsive but                             QVL ‐ AmeriSource Bergen  QVL ‐ AmeriSource Bergen
Privileged                  subj to obj      000026897 Enright, Todd   Forbearance Agreement.PDF Forbearance Agreement.PDF mbox\RE: Wire to ABC                                                                                                      .PDF         10/21/2013 11:54    7/29/2014 14:38
                                                                Case 1:16-cv-10666-JGD Document 166-4 Filed 09/02/20 Page 6 of 27



                                                          Custodian                                                                                                                                                                                              File
  Privilege Determination   Responsiveness    DocID                              Subject/Title                   File Name                        File Path              Sender/Author               Recipient(s)                    CC                BCC                 DocDateTime       Family DateTime
                                                            Name                                                                                                                                                                                              Extension
                                                                       Amendment to Forbearance,        Amendment to Forbearance,
                                                                       Standstill and Vendor            Standstill and Vendor
                            Responsive but                             Agreements 2014‐07‐28            Agreements 2014‐07‐28
Privileged                  subj to obj      000026899 Enright, Todd   [E....PDF                        [E....PDF                 mbox\RE: Wire to ABC                                                                                                       .PDF          7/28/2014 17:31    7/29/2014 14:38
                                                                       Third Amendment to               Third Amendment to
                            Responsive but                             Forbearance Agreement ‐          Forbearance Agreement ‐
Privileged                  subj to obj      000026901 Enright, Todd   fully executed.PDF               fully executed.PDF        mbox\RE: Wire to ABC                                                                                                       .PDF           5/7/2014 15:51    7/29/2014 14:38

                            Responsive but                             Second Amendment to              Second Amendment to
Privileged                  subj to obj      000026902 Enright, Todd   Forbearance Agreement.PDF        Forbearance Agreement.PDF mbox\RE: Wire to ABC                                                                                                       .PDF         10/31/2013 13:30    7/29/2014 14:38
                                                                       First Amendment to QVL‐          First Amendment to QVL‐
                            Responsive but                             ABDC Forbearance                 ABDC Forbearance
Privileged                  subj to obj      000026904 Enright, Todd   Agreement.PDF                    Agreement.PDF             mbox\RE: Wire to ABC                                                                                                       .PDF           5/3/2013 11:58    7/29/2014 14:38
                                                                                                                                                                                             T. M. Enright
                            Responsive but                                                          846CC2E3D04BCC165698030 mbox\Fwd: Signature pages              Hron, Benjamin            [tenright@whitewinston.com
Privileged                  subj to obj      000024092 Enright, Todd   Fwd: Signature pages for QVL DC171879E6ED9C29A.EML   for QVL                                [BHron@McCarter.com]      ]                                                               .MSG           7/25/2014 9:06     7/25/2014 9:06
                            Responsive but                                                                                  mbox\Fwd: Signature pages
Privileged                  subj to obj      000026840 Enright, Todd   Signature Pages.PDF          Signature Pages.PDF     for QVL                                                                                                                          .PDF          7/24/2014 16:58     7/25/2014 9:06
                            Responsive but                                                                                  mbox\Fwd: Signature pages
Privileged                  subj to obj      000026843 Enright, Todd   ATT00001.HTM                 ATT00001.HTM            for QVL                                                                                                                          .HTM           7/25/2014 9:06     7/25/2014 9:06
                                                                                                                                                                                             T.M. Enright
                            Responsive but                                                              DFD5E69EC3DF72CF16322A7          mbox\Participation        Hron, Benjamin            (tenright@whitewinston.com
Privileged                  subj to obj      000024783 Enright, Todd   Participation Agreements         E9D3A7E934CB5B031.EML            Agreements                [BHron@McCarter.com]      )                                                               .MSG           7/18/2014 8:51     7/18/2014 8:51
                                                                       WWSAF ‐ Loan Participation       WWSAF ‐ Loan Participation
                            Responsive but                             Agreement for sale of QVL        Agreement for sale of QVL        mbox\Participation
Privileged                  subj to obj      000026981 Enright, Todd   142‐c.PDF                        142‐c.PDF                        Agreements                                                                                                          .PDF         12/31/2009 19:00     7/18/2014 8:51
                                                                       WWSAF ‐ First Amendment          WWSAF ‐ First Amendment
                                                                       to Loan Participation            to Loan Participation
                            Responsive but                             Agreement for Sale of QVL ...‐   Agreement for Sale of QVL ...‐   mbox\Participation
Privileged                  subj to obj      000026986 Enright, Todd   c.PDF                            c.PDF                            Agreements                                                                                                          .PDF         12/31/2009 19:00     7/18/2014 8:51
                                                                                                                                                                                                                         Hron, Benjamin
                                                                                                                                                                                              'T.M. Enright'             [BHron@McCarter.com];Win
                            Responsive but                                                              EAC67137077BE75BCFC6A7E                                    Sletterink, Patricia       [tenright@whitewinston.com nick, Burton
Privileged                  subj to obj      000025036 Enright, Todd   M&E Invoices                     37043E8A2433288BD.EML     mbox\M&E Invoices                [PSletterink@McCarter.com] ]                          [BWinnick@McCarter.com]             .MSG          7/16/2014 10:27    7/16/2014 10:27
                            Responsive but                             M&E Invoice Re_ Armstrong        M&E Invoice Re_ Armstrong
Privileged                  subj to obj      000027107 Enright, Todd   6_30_14‐c.PDF                    6_30_14‐c.PDF             mbox\M&E Invoices                                                                                                          .PDF          7/16/2014 10:27    7/16/2014 10:27
                            Responsive but                             M&E Invoice Re_ QVL              M&E Invoice Re_ QVL
Privileged                  subj to obj      000027113 Enright, Todd   6_30_14‐c.PDF                    6_30_14‐c.PDF             mbox\M&E Invoices                                                                                                          .PDF          7/16/2014 10:27    7/16/2014 10:27
                                                                                                                                                                   T.M. Enright
                            Responsive but                                                              CB7AEBC604DE71F25A93AEE                                    [tenright@whitewinston.com Todd Enright
Privileged                  subj to obj      000025039 Enright, Todd   Fwd: RE: RXCertify               A7947F138ACC845B3.EML   mbox\Fwd: RE: RXCertify            ]                          [toddenright@mac.com]                                          .MSG          7/16/2014 10:08    7/16/2014 10:08
                            Responsive but
Privileged                  subj to obj      000027157 Enright, Todd   signature‐image‐1.GIF            signature‐image‐1.GIF            mbox\Fwd: RE: RXCertify                                                                                             .GIF          7/16/2014 10:08    7/16/2014 10:08
                                                                       WWSAF ‐ Loan Participation       WWSAF ‐ Loan Participation
                            Responsive but                             Agreement for sale of QVL        Agreement for sale of QVL
Privileged                  subj to obj      000027160 Enright, Todd   142.DOC                          142.DOC                          mbox\Fwd: RE: RXCertify   Todd M. Enright                                                                           .DOC           6/10/2014 9:37    7/16/2014 10:08
                            Responsive but                                                              RxCertify ‐ Initial Board
Privileged                  subj to obj      000027162 Enright, Todd   ()                               Consent.PDF                      mbox\Fwd: RE: RXCertify   ()                                                                                        .PDF          7/14/2014 11:59    7/16/2014 10:08
                                                                       WWSAF ‐ First Amendment          WWSAF ‐ First Amendment
                                                                       to Loan Participation            to Loan Participation
                            Responsive but                             Agreement for Sale of QVL        Agreement for Sale of QVL
Privileged                  subj to obj      000027164 Enright, Todd   ....DOC                          ....DOC                          mbox\Fwd: RE: RXCertify   Todd M. Enright                                                                           .DOC          7/14/2014 14:29    7/16/2014 10:08
                                                                                                                                                                                             'T.M. Enright'
                            Responsive but                                                              22A768E7441D6F8DBD39B18                                    Hron, Benjamin            [tenright@whitewinston.com
Privileged                  subj to obj      000025106 Enright, Todd   RE: ABC                          325C2079FBE8533CD.EML   mbox\RE: ABC                       [BHron@McCarter.com]      ]                                                               .MSG          7/15/2014 15:34    7/15/2014 15:34
                                                                                                                                                                                                                          T.M. Enright
                            Responsive but                                                         D4AA663506EFF48DEF700B8                                         Hron, Benjamin                                         (tenright@whitewinston.com
Privileged                  subj to obj      000025233 Enright, Todd   QVL docs                    24016F65897FA31DA.EML       mbox\QVL docs                       [BHron@McCarter.com]      rmahoney@hillcrestco.com     )                                  .MSG          7/14/2014 15:37    7/14/2014 15:37
                            Responsive but                                                         Partnership Interests
Privileged                  subj to obj      000027323 Enright, Todd   Nuance Communications, Inc. Purchase Agreement.PDF      mbox\QVL docs                                                                                                                 .PDF          7/14/2014 15:37    7/14/2014 15:37
                            Responsive but                             First Amendment to Credit   First Amendment to Credit
Privileged                  subj to obj      000027325 Enright, Todd   Facility for QVL #145‐c.PDF Facility for QVL #145‐c.PDF mbox\QVL docs                                                                                                                 .PDF          7/14/2014 15:37    7/14/2014 15:37
                                                                                                                                                                                             T.M. Enright
                            Responsive but                                                              44ECEEF33DB00034FF90A4F                                    Hron, Benjamin            (tenright@whitewinston.com
Privileged                  subj to obj      000025241 Enright, Todd   RE: RXCertify                    8CB1E3AA4C5953286.EML      mbox\RE: RXCertify              [BHron@McCarter.com]      )                                                               .MSG          7/14/2014 14:30    7/14/2014 14:30
                                                                       WWSAF ‐ Loan Participation       WWSAF ‐ Loan Participation
                            Responsive but                             Agreement for sale of QVL        Agreement for sale of QVL
Privileged                  subj to obj      000027505 Enright, Todd   142.DOC                          142.DOC                    mbox\RE: RXCertify              Todd M. Enright                                                                           .DOC           6/10/2014 9:37    7/14/2014 14:30
                            Responsive but                                                              RxCertify ‐ Initial Board
Privileged                  subj to obj      000027510 Enright, Todd   ()                               Consent.PDF                mbox\RE: RXCertify              ()                                                                                        .PDF          7/14/2014 11:59    7/14/2014 14:30
                                                                Case 1:16-cv-10666-JGD Document 166-4 Filed 09/02/20 Page 7 of 27



                                                          Custodian                                                                                                                                                             File
  Privilege Determination   Responsiveness    DocID                           Subject/Title                  File Name                    File Path                Sender/Author           Recipient(s)          CC   BCC                DocDateTime       Family DateTime
                                                            Name                                                                                                                                                             Extension
                                                                       WWSAF ‐ First Amendment      WWSAF ‐ First Amendment
                                                                       to Loan Participation        to Loan Participation
                            Responsive but                             Agreement for Sale of QVL    Agreement for Sale of QVL
Privileged                  subj to obj      000027515 Enright, Todd   ....DOC                      ....DOC                     mbox\RE: RXCertify           Todd M. Enright                                                .DOC         7/14/2014 14:29    7/14/2014 14:30
                                                                                                                                                                                    'T.M. Enright'
                            Responsive but                                                          AD2F33782A8AD444C434EEB mbox\RE: FW: Signature           Hron, Benjamin         [tenright@whitewinston.com
Privileged                  subj to obj      000025317 Enright, Todd   RE: FW: Signature Pages      A3708ADE03D7383BE.EML Pages                              [BHron@McCarter.com]   ]                                       .MSG         7/13/2014 23:35    7/13/2014 23:35
                            Responsive but                                                                                       mbox\RE: FW: Signature
Privileged                  subj to obj      000027513 Enright, Todd   Signature Pages Packet‐c.PDF Signature Pages Packet‐c.PDF Pages                                                                                      .PDF         7/13/2014 23:35    7/13/2014 23:35

                            Responsive but                                                          88CF1E77388A4569253D3E1                                  Hron, Benjamin
Privileged                  subj to obj      000025480 Enright, Todd   FW: Signature Pages          F8ECB0BFE0F1C7CF1.EML   mbox\FW: Signature Pages         [BHron@McCarter.com]   tenright@whitewinston.com               .MSG          7/11/2014 8:54     7/11/2014 8:54
                            Responsive but
Privileged                  subj to obj      000027226 Enright, Todd   Signature Pages Packet‐c.PDF Signature Pages Packet‐c.PDF mbox\FW: Signature Pages                                                                   .PDF          7/11/2014 8:54     7/11/2014 8:54

                            Responsive but                                                          3C226E156D244564679FEF5                                  Hron, Benjamin
Privileged                  subj to obj      000026135 Enright, Todd   5th Amendment                1C5E5E38CD92C60AB.EML      mbox\5th Amendment            [BHron@McCarter.com]   tenright@whitewinston.com               .MSG          7/2/2014 16:41     7/2/2014 16:41
                                                                       17823457‐v6‐Fifth            17823457‐v6‐Fifth
                                                                       Amendment to Forbearance     Amendment to Forbearance
                                                                       Agreement and Standstill     Agreement and Standstill
                            Responsive but                             Agreement and Vendor         Agreement and Vendor
Privileged                  subj to obj      000027643 Enright, Todd   Agreement.DOC                Agreement.DOC              mbox\5th Amendment            AmerisourceBergen                                              .DOC          7/2/2014 16:32     7/2/2014 16:41
                                                                       Change‐Pro Redline ‐ Fifth   Change‐Pro Redline ‐ Fifth
                                                                       Amendment to Forbearance     Amendment to Forbearance
                                                                       Agreement and Standstill     Agreement and Standstill
                                                                       Agreement and Ve... and      Agreement and Ve... and
                                                                       17823457‐v6‐Fifth            17823457‐v6‐Fifth
                            Responsive but                             Amendment to Forbearance     Amendment to Forbearance
Privileged                  subj to obj      000027646 Enright, Todd   Agreem.PDF                   Agreem.PDF                 mbox\5th Amendment                                                                           .PDF          7/2/2014 16:41     7/2/2014 16:41

                            Responsive but                             Revised ABDC Forbearance     6E9412CA6C0DF99FECD73E7     mbox\Revised ABDC            Hron, Benjamin
Privileged                  subj to obj      000028221 Enright, Todd   Agreement                    8765BD5B57DAB476C.EML       Forbearance Agreement        [BHron@McCarter.com]   tenright@whitewinston.com               .MSG          6/24/2014 9:55     6/24/2014 9:55
                                                                       17823457‐v6‐Fifth            17823457‐v6‐Fifth
                                                                       Amendment to Forbearance     Amendment to Forbearance
                            Responsive but                             Agreement and Standstill     Agreement and Standstill    mbox\Revised ABDC
Privileged                  subj to obj      000028237 Enright, Todd   Agre....DOC                  Agre....DOC                 Forbearance Agreement        AmerisourceBergen                                              .DOC          6/24/2014 9:52     6/24/2014 9:55
                                                                       Change‐Pro Redline ‐         Change‐Pro Redline ‐
                                                                       17823457‐v5‐Fifth            17823457‐v5‐Fifth
                            Responsive but                             Amendment to Forbearance     Amendment to Forbearance    mbox\Revised ABDC
Privileged                  subj to obj      000028239 Enright, Todd   Agreemen....PDF              Agreemen....PDF             Forbearance Agreement                                                                       .PDF          6/24/2014 9:55     6/24/2014 9:55

                            Responsive but                                                      CCB5641ACC4C61C445F58C0         mbox\FW: Revised             Hron, Benjamin
Privileged                  subj to obj      000028481 Enright, Todd   FW: Revised Amendments   3C3EBB8FE2504C101.EML           Amendments                   [BHron@McCarter.com]   tenright@whitewinston.com               .MSG         6/20/2014 15:52    6/20/2014 15:52
                                                                       Change‐Pro Redline ‐     Change‐Pro Redline ‐
                                                                       17823457‐v3‐Fifth        17823457‐v3‐Fifth
                            Responsive but                             Amendment to Forbearance Amendment to Forbearance        mbox\FW: Revised
Privileged                  subj to obj      000028557 Enright, Todd   Agreemen....PDF          Agreemen....PDF                 Amendments                                                                                  .PDF         6/20/2014 15:52    6/20/2014 15:52

                            Responsive but                             Revised Forbearance          76EB4BF717B902B00E59635     mbox\Revised Forbearance     Hron, Benjamin
Privileged                  subj to obj      000028846 Enright, Todd   Agreement                    A8CC83E9CB01B43BD.EML       Agreement                    [BHron@McCarter.com]   tenright@whitewinston.com               .MSG         6/17/2014 13:12    6/17/2014 13:12
                                                                       17823457‐v5‐Fifth            17823457‐v5‐Fifth
                                                                       Amendment to Forbearance     Amendment to Forbearance
                            Responsive but                             Agreement and Standstill     Agreement and Standstill    mbox\Revised Forbearance
Privileged                  subj to obj      000029173 Enright, Todd   Agre....DOC                  Agre....DOC                 Agreement                    AmerisourceBergen                                              .DOC         6/17/2014 13:04    6/17/2014 13:12
                                                                       Change‐Pro Redline ‐         Change‐Pro Redline ‐
                                                                       17823457‐v2‐Fifth            17823457‐v2‐Fifth
                            Responsive but                             Amendment to Forbearance     Amendment to Forbearance    mbox\Revised Forbearance
Privileged                  subj to obj      000029175 Enright, Todd   Agreemen....PDF              Agreemen....PDF             Agreement                                                                                   .PDF         6/17/2014 13:12    6/17/2014 13:12
                                                                       Change‐Pro Redline ‐         Change‐Pro Redline ‐
                                                                       17823457‐v2‐Fifth            17823457‐v2‐Fifth
                            Responsive but                             Amendment to Forbearance     Amendment to Forbearance    mbox\Revised Forbearance
Privileged                  subj to obj      000029176 Enright, Todd   Agreemen....PDF              Agreemen....PDF             Agreement                                                                                   .PDF         6/17/2014 13:12    6/17/2014 13:12

                            Responsive but                             Revised Intercreditor        36C933EB4D4D27E5BA4AAD      mbox\Revised Intercreditor   Hron, Benjamin
Privileged                  subj to obj      000028852 Enright, Todd   Agreement                    677D6FB6A644202DAA.EML      Agreement                    [BHron@McCarter.com]   tenright@whitewinston.com               .MSG         6/17/2014 11:55    6/17/2014 11:55
                                                                       17815672‐v4‐WWSAF ‐          17815672‐v4‐WWSAF ‐
                                                                       Amended and Restated ABDC    Amended and Restated ABDC
                            Responsive but                             Intercreditor                Intercreditor               mbox\Revised Intercreditor
Privileged                  subj to obj      000029027 Enright, Todd   Agreement.DOCX               Agreement.DOCX              Agreement                                                                                   .DOCX        6/17/2014 11:02    6/17/2014 11:55
                                                                Case 1:16-cv-10666-JGD Document 166-4 Filed 09/02/20 Page 8 of 27



                                                          Custodian                                                                                                                                                                                         File
  Privilege Determination   Responsiveness    DocID                             Subject/Title                 File Name                      File Path                 Sender/Author               Recipient(s)                  CC               BCC                DocDateTime       Family DateTime
                                                            Name                                                                                                                                                                                         Extension

                                                                       Change‐Pro Redline ‐          Change‐Pro Redline ‐
                                                                       17815672‐v3‐WWSAF ‐           17815672‐v3‐WWSAF ‐
                                                                       Amended and Restated ABDC     Amended and Restated ABDC
                                                                       Intercreditor Agreement and   Intercreditor Agreement and
                                                                       17815672‐v4‐WWSAF ‐           17815672‐v4‐WWSAF ‐
                            Responsive but                             Amended and Restated ABDC     Amended and Restated ABDC mbox\Revised Intercreditor
Privileged                  subj to obj      000029029 Enright, Todd   Intercred.PDF                 Intercred.PDF               Agreement                                                                                                              .PDF         6/17/2014 11:55    6/17/2014 11:55
                                                                                                                                                        T.M. Enright
                            Responsive but                                                           0710C39BA2209A32A9A1A3                             [tenright@whitewinston.com Benjamin M Hron
Privileged                  subj to obj      000029264 Enright, Todd   Fwd: request for funds        5E3EEE3FD6492E87D8.EML mbox\Fwd: request for funds ]                          [BHron@McCarter.com]                                                 .MSG         6/12/2014 21:35    6/12/2014 21:35
                            Responsive but
Privileged                  subj to obj      000029711 Enright, Todd   signature‐image‐1.GIF         signature‐image‐1.GIF         mbox\Fwd: request for funds                                                                                          .GIF         6/12/2014 21:35    6/12/2014 21:35

                            Responsive but                                                           9A0712CDDC884AF04AD8E4                            Hron, Benjamin
Privileged                  subj to obj      000029269 Enright, Todd   FW: request for funds         36062667CA447B7ED9.EML mbox\FW: request for funds [BHron@McCarter.com]                tenright@whitewinston.com                                    .MSG         6/12/2014 19:12    6/12/2014 19:12
                                                                       DirecFax‐2146243099‐          DirecFax‐2146243099‐
                            Responsive but                             9727811689‐df03‐              9727811689‐df03‐
Privileged                  subj to obj      000029726 Enright, Todd   1402611382.4833‐2.PDF         1402611382.4833‐2.PDF  mbox\FW: request for funds                                                                                                  .PDF         6/12/2014 14:17    6/12/2014 19:12
                                                                                                                                                                                                                       Hron, Benjamin
                                                                                                                                                                                            'T.M. Enright'             [BHron@McCarter.com];Win
                            Responsive but                                                           77256E94D34B52741B10647                                     Sletterink, Patricia       [tenright@whitewinston.com nick, Burton
Privileged                  subj to obj      000029367 Enright, Todd   M&E Invoices                  70F6E4C64D771D8BE.EML   mbox\M&E Invoices                   [PSletterink@McCarter.com] ]                          [BWinnick@McCarter.com]          .MSG         6/12/2014 11:00    6/12/2014 11:00

                            Responsive but                             M&E Invoice Re_ Armstrong     M&E Invoice Re_ Armstrong
Privileged                  subj to obj      000029748 Enright, Todd   Loan Facility 5_31_14‐c.PDF   Loan Facility 5_31_14‐c.PDF   mbox\M&E Invoices                                                                                                    .PDF         6/12/2014 11:00    6/12/2014 11:00
                                                                       M&E Invoice Re_ Project       M&E Invoice Re_ Project
                            Responsive but                             Golden Vanguard 5_31_15‐      Golden Vanguard 5_31_15‐
Privileged                  subj to obj      000029750 Enright, Todd   c.PDF                         c.PDF                         mbox\M&E Invoices                                                                                                    .PDF         6/12/2014 11:00    6/12/2014 11:00
                            Responsive but                             M&E Invoice Re_ General       M&E Invoice Re_ General
Privileged                  subj to obj      000029752 Enright, Todd   Matters 5_31_14‐c.PDF         Matters 5_31_14‐c.PDF         mbox\M&E Invoices                                                                                                    .PDF         6/12/2014 11:00    6/12/2014 11:00
                            Responsive but                             M&E Invoice Re_ QVL           M&E Invoice Re_ QVL
Privileged                  subj to obj      000029753 Enright, Todd   5_31_14‐c.PDF                 5_31_14‐c.PDF                 mbox\M&E Invoices                                                                                                    .PDF         6/12/2014 11:00    6/12/2014 11:00

                            Responsive but                             RE: QVL Sale of Dallas        6600519847C8F95DA1466EF       mbox\RE: QVL Sale of Dallas   Hron, Benjamin            'Robert P. Mahoney'
Privileged                  subj to obj      000030598 Enright, Todd   Pharmacy                      127B7485656F45DE3.EML         Pharmacy                      [BHron@McCarter.com]      [rmahoney@hillcrestco.com] tenright@whitewinston.com         .MSG         5/30/2014 16:05    5/30/2014 16:05
                            Responsive but                                                           LP Interest Purchase          mbox\RE: QVL Sale of Dallas
Privileged                  subj to obj      000031323 Enright, Todd   ()                            Agreement (simple)‐c.PDF      Pharmacy                      ()                                                                                     .PDF         5/30/2014 11:39    5/30/2014 16:05
                            Responsive but                                                           WWSAF ‐ Loan Agreement        mbox\RE: QVL Sale of Dallas
Privileged                  subj to obj      000031326 Enright, Todd   ()                            for Sale of QVL 142‐c.PDF     Pharmacy                      ()                                                                                     .PDF         5/29/2014 22:59    5/30/2014 16:05
                                                                                                     WWSAF ‐ Term Promissory
                            Responsive but                                                           Note for Sale of QVL 142‐     mbox\RE: QVL Sale of Dallas
Privileged                  subj to obj      000031328 Enright, Todd   ()                            c.PDF                         Pharmacy                    ()                                                                                       .PDF         5/29/2014 23:18    5/30/2014 16:05
                                                                                                     WWSAF ‐ Revolving Line of
                            Responsive but                                                           Credit Note for Sale of QVL   mbox\RE: QVL Sale of Dallas
Privileged                  subj to obj      000031330 Enright, Todd   ()                            142‐c.PDF                     Pharmacy                    ()                                                                                       .PDF         5/29/2014 23:17    5/30/2014 16:05
                                                                       Second Amended and            Second Amended and
                                                                       Restated Partnership          Restated Partnership
                            Responsive but                             Agreement (QVL #142 ‐         Agreement (QVL #142 ‐         mbox\RE: QVL Sale of Dallas
Privileged                  subj to obj      000031331 Enright, Todd   Dallas)‐c.PDF                 Dallas)‐c.PDF                 Pharmacy                                                                                                             .PDF         5/30/2014 16:05    5/30/2014 16:05
                                                                                                                                                                                           'T.M. Enright'
                            Responsive but                                                           EEBA8FED81F06F77FA9E59B                                     Hron, Benjamin            [tenright@whitewinston.com
Privileged                  subj to obj      000030664 Enright, Todd   RE: Side Letter               A0371B7CF018CF1C2.EML   mbox\RE: Side Letter                [BHron@McCarter.com]      ]                                                            .MSG         5/30/2014 10:42    5/30/2014 10:42
                            Responsive but
Privileged                  subj to obj      000031476 Enright, Todd   PRM Side Letter‐c.DOCX        PRM Side Letter‐c.DOCX        mbox\RE: Side Letter                                                                                                 .DOCX        5/30/2014 10:42    5/30/2014 10:42
                                                                                                                                                                                                                      Russo, Mary
                                                                                                                                                                                           'T.M. Enright'             [MRusso@McCarter.com];Wi
                            Responsive but                                                           7D6D2D127119DCAF8228BB                                      Hron, Benjamin            [tenright@whitewinston.com nnick, Burton
Privileged                  subj to obj      000030703 Enright, Todd   RE: Pre‐Bill                  2AB9D6356FB3C666C6.EML mbox\RE: Pre‐Bill                    [BHron@McCarter.com]      ]                          [BWinnick@McCarter.com]           .MSG          5/30/2014 8:16     5/30/2014 8:16
                                                                       WWSAF ‐ Final Closing         WWSAF ‐ Final Closing
                            Responsive but                             Statement for loan to         Statement for loan to
Privileged                  subj to obj      000031611 Enright, Todd   Armstrong re QVL 142.PDF      Armstrong re QVL 142.PDF mbox\RE: Pre‐Bill                                                                                                         .PDF         5/29/2014 22:51     5/30/2014 8:16
                                                                                                                                                                                                                      Russo, Mary
                                                                                                                                                                                           'T.M. Enright'             [MRusso@McCarter.com];Wi
                            Responsive but                                                           284FEADE8F5FC3B9A2EFEA5                                     Hron, Benjamin            [tenright@whitewinston.com nnick, Burton
Privileged                  subj to obj      000030709 Enright, Todd   RE: Pre‐Bill                  C4E5CABDCEA40D25E.EML mbox\RE: Pre‐Bill                     [BHron@McCarter.com]      ]                          [BWinnick@McCarter.com]           .MSG          5/30/2014 8:08     5/30/2014 8:08
                            Responsive but
Privileged                  subj to obj      000031670 Enright, Todd   1296_001.PDF                  1296_001.PDF                  mbox\RE: Pre‐Bill                                                                                                    .PDF          5/30/2014 7:58     5/30/2014 8:08
                                                                       WWSAF ‐ Final Closing         WWSAF ‐ Final Closing
                            Responsive but                             Statement for loan to         Statement for loan to
Privileged                  subj to obj      000031672 Enright, Todd   Armstrong re QVL 142.PDF      Armstrong re QVL 142.PDF      mbox\RE: Pre‐Bill                                                                                                    .PDF         5/29/2014 22:51     5/30/2014 8:08
                                                                Case 1:16-cv-10666-JGD Document 166-4 Filed 09/02/20 Page 9 of 27



                                                          Custodian                                                                                                                                                                                         File
  Privilege Determination   Responsiveness    DocID                             Subject/Title                 File Name                    File Path                 Sender/Author               Recipient(s)                    CC               BCC                DocDateTime       Family DateTime
                                                            Name                                                                                                                                                                                         Extension

                            Responsive but                                                           3F25BD39EC0B8DA01DC0D6  mbox\FW: Missing Signature        Hron, Benjamin
Privileged                  subj to obj      000030722 Enright, Todd   FW: Missing Signature Pages   E9F1B35A1E2B50A69B.EML  Pages                             [BHron@McCarter.com]       tenright@whitewinston.com                                     .MSG         5/29/2014 23:55    5/29/2014 23:55
                            Responsive but                             Ownership Transfer #142       Ownership Transfer #142 mbox\FW: Missing Signature
Privileged                  subj to obj      000031527 Enright, Todd   Affidavit.DOCX                Affidavit.DOCX          Pages                                                                                                                      .DOCX        5/29/2014 23:55    5/29/2014 23:55
                                                                       Side Letter regarding                                 mbox\Side Letter regarding
                            Responsive but                             Physician Relationship        D7A0FC6332CF1600AB24235 Physician Relationship            Hron, Benjamin
Privileged                  subj to obj      000030723 Enright, Todd   Marketing Agreement           2F485C00CCBAE458C.EML   Marketing Agreement               [BHron@McCarter.com]       tenright@whitewinston.com                                     .MSG         5/29/2014 23:49    5/29/2014 23:49
                                                                       Side Letter regarding         Side Letter regarding
                                                                       Physician Relationship        Physician Relationship  mbox\Side Letter regarding
                            Responsive but                             Marketing Agreement           Marketing Agreement     Physician Relationship
Privileged                  subj to obj      000031535 Enright, Todd   (00300651.DOC 1)              (00300651xC0BA6).DOC    Marketing Agreement                                                                                                        .DOC         5/29/2014 23:48    5/29/2014 23:49

                            Responsive but                                                           C6716EE45FED59000CA5168                                   Robert P. Mahoney          'Hron, Benjamin'
Privileged                  subj to obj      000030851 Enright, Todd   RE: Plano                     84E5198062239CD33.EML     mbox\RE: Plano                  [rmahoney@hillcrestco.com] [BHron@McCarter.com]        tenright@whitewinston.com         .MSG         5/29/2014 13:12    5/29/2014 13:12
                            Responsive but                             First Amendment to Credit     First Amendment to Credit
Privileged                  subj to obj      000031727 Enright, Todd   Facility for QVL #145.DOC     Facility for QVL #145.DOC mbox\RE: Plano                                                                                                           .DOC         5/29/2014 13:11    5/29/2014 13:12
                                                                       Armstrong Rx‐‐Amortiz         Armstrong Rx‐‐Amortiz
                            Responsive but                             Schedule after 3‐15‐14        Schedule after 3‐15‐14
Privileged                  subj to obj      000031728 Enright, Todd   Amendment.XLS                 Amendment.XLS             mbox\RE: Plano                  Todd M. Enright                                                                          .XLS         5/29/2014 13:08    5/29/2014 13:12

                            Responsive but                                                           1404051E2C72DB3963043DB                                   Hron, Benjamin
Privileged                  subj to obj      000030854 Enright, Todd   David's bill                  C4911DAA304698006.EML       mbox\David's bill             [BHron@McCarter.com]       tenright@whitewinston.com                                     .MSG         5/29/2014 12:22    5/29/2014 12:22
                                                                                                     RE_ RRS Wiring Instructions                               David Greenberg            Hron, Benjamin
                            Responsive       000031732 Enright, Todd   RE: RRS Wiring Instructions   (44.4 KB).msg               mbox\David's bill             [DGreenberg@rrsfirm.com]   [BHron@McCarter.com]                                          .MSG         5/29/2014 11:02    5/29/2014 12:22

                            Responsive       000031736 Enright, Todd   2228.001 Invoice 52798.PDF 2228.001 Invoice 52798.PDF mbox\David's bill                                                                                                          .PDF          5/29/2014 6:00    5/29/2014 12:22

                            Responsive       000031737 Enright, Todd   2228.001 Invoice 52893.PDF 2228.001 Invoice 52893.PDF mbox\David's bill                                                                                                          .PDF          5/29/2014 5:59    5/29/2014 12:22
                                                                                                   RRS Wiring Instructions (28.0                               David Greenberg            Hron, Benjamin
                            Responsive       000031741 Enright, Todd   RRS Wiring Instructions     KB).msg                       mbox\David's bill             [DGreenberg@rrsfirm.com]   [BHron@McCarter.com]                                          .MSG         5/29/2014 10:37    5/29/2014 12:22
                                                                       Wiring Instructions Regions
                                                                       OPERATING (Wiring
                                                                       Instructions Regions        Wiring Instructions Regions
                            Responsive       000031744 Enright, Todd   OPERATING.docx 1)           OPERATING.DOCX                mbox\David's bill             Patrick Stephenson                                                                       .DOCX         3/7/2014 11:16    5/29/2014 12:22

                            Responsive but                                                           CCF67D5376C462994F103E7                                   Robert P. Mahoney          'Hron, Benjamin'
Privileged                  subj to obj      000030867 Enright, Todd   RE: Plano                     46FA0A632C9AF30F5.EML     mbox\RE: Plano                  [rmahoney@hillcrestco.com] [BHron@McCarter.com]        tenright@whitewinston.com         .MSG         5/29/2014 11:57    5/29/2014 11:57
                            Responsive but                             First Amendment to Credit     First Amendment to Credit
Privileged                  subj to obj      000031803 Enright, Todd   Facility for QVL #145.DOC     Facility for QVL #145.DOC mbox\RE: Plano                                                                                                           .DOC         5/29/2014 11:55    5/29/2014 11:57
                                                                       Armstrong Rx‐‐Amortiz         Armstrong Rx‐‐Amortiz
                            Responsive but                             Schedule after 3‐15‐14        Schedule after 3‐15‐14
Privileged                  subj to obj      000031806 Enright, Todd   Amendment.XLS                 Amendment.XLS             mbox\RE: Plano                  Todd M. Enright                                                                          .XLS         5/29/2014 11:46    5/29/2014 11:57

                            Responsive but                                                           ED64B4261A17F3283BABAA                             Hron, Benjamin
Privileged                  subj to obj      000030928 Enright, Todd   QVL 142 financial info        27E1AD96F8D52A0681.EML mbox\QVL 142 financial info [BHron@McCarter.com]            tenright@whitewinston.com                                       .MSG          5/29/2014 0:05     5/29/2014 0:05
                                                                                                                                                                                        David Greenberg
                                                                                                                                                               Moss, Amy C.             (DGreenberg@rrsfirm.com);H
                                                                       FW: The TSA invoice for April FW_ The TSA invoice for April                             [Amy.Moss@chamberlainlaw ron, Benjamin
Privileged                  Responsive       000031793 Enright, Todd   for #142                      for #142 (800 KB).msg         mbox\QVL 142 financial info .com]                    [BHron@McCarter.com]                                            .MSG         5/28/2014 21:31     5/29/2014 0:05
                            Responsive but
Privileged                  subj to obj      000031796 Enright, Todd   Document.PDF                  Document.PDF                mbox\QVL 142 financial info                                                                                            .PDF         5/28/2014 16:30     5/29/2014 0:05
                                                                                                                                                                                        David Greenberg
                                                                                                                                                               Moss, Amy C.             (DGreenberg@rrsfirm.com);H
                            Responsive but                             FW: AR Aging Summary for      FW_ AR Aging Summary for                                  [Amy.Moss@chamberlainlaw ron, Benjamin
Privileged                  subj to obj      000031799 Enright, Todd   Dallas location               Dallas location (22.1 KB).msg mbox\QVL 142 financial info .com]                    [BHron@McCarter.com]                                            .MSG         5/28/2014 21:30     5/29/2014 0:05
                            Responsive but
Privileged                  subj to obj      000031802 Enright, Todd   AR we0516.XLSX                AR we0516.XLSX              mbox\QVL 142 financial info                                                                                            .XLSX        5/28/2014 21:30     5/29/2014 0:05
                                                                                                                                                                                      David Greenberg
                                                                                                                                                             Moss, Amy C.             (DGreenberg@rrsfirm.com);H
                            Responsive but                             FW: Feb 2014 Dallas IS        FW_ Feb 2014 Dallas IS                                  [Amy.Moss@chamberlainlaw ron, Benjamin
Privileged                  subj to obj      000031805 Enright, Todd   Statement                     Statement (26.6 KB).msg     mbox\QVL 142 financial info .com]                    [BHron@McCarter.com]                                              .MSG         5/28/2014 21:29     5/29/2014 0:05
                            Responsive but
Privileged                  subj to obj      000031808 Enright, Todd   feb 2014 is.XLSX              feb 2014 is.XLSX          mbox\QVL 142 financial info                                                                                              .XLSX        5/28/2014 21:29     5/29/2014 0:05
                                                                       FW: Retention Bonus                                     mbox\FW: Retention Bonus
                                                                       Agreement ‐ Charmaine       CA105168F660E2283E85F9D Agreement ‐ Charmaine           Hron, Benjamin
Privileged                  Responsive       000030930 Enright, Todd   Gibson                      7A293FE1473FDD641.EML       Gibson                      [BHron@McCarter.com]           tenright@whitewinston.com                                     .MSG         5/28/2014 23:59    5/28/2014 23:59
                                                                                                                               mbox\FW: Retention Bonus
                            Responsive but                             Retention Bonus Agreement ‐ Retention Bonus Agreement ‐ Agreement ‐ Charmaine
Privileged                  subj to obj      000031819 Enright, Todd   Charmaine Gibson.DOCX       Charmaine Gibson.DOCX       Gibson                                                                                                                   .DOCX        5/28/2014 23:59    5/28/2014 23:59

                            Responsive but                             FW: Loan Agreement            E54B28DC2450A5010374CA6 mbox\FW: Loan Agreement           Hron, Benjamin                                       Churchill, Rachel
Privileged                  subj to obj      000030937 Enright, Todd   Disclosure Schedules          B3C0A0A59ECA81746.EML   Disclosure Schedules              [BHron@McCarter.com]       tenright@whitewinston.com [rChurchill@McCarter.com]           .MSG         5/28/2014 23:26    5/28/2014 23:26
                                                              Case 1:16-cv-10666-JGD Document 166-4 Filed 09/02/20 Page 10 of 27



                                                          Custodian                                                                                                                                                                                     File
  Privilege Determination   Responsiveness    DocID                            Subject/Title                   File Name                     File Path               Sender/Author          Recipient(s)                     CC               BCC                DocDateTime       Family DateTime
                                                            Name                                                                                                                                                                                     Extension
                                                                                                  Loan Agreement Disclosure
                                                                       Loan Agreement Disclosure Schedule (00294527‐              mbox\FW: Loan Agreement
Privileged                  Responsive       000031845 Enright, Todd   Schedule (00294527.DOCX 2) 2xC0BA6).DOCX                   Disclosure Schedules       Kate Resnevic                                                                          .DOCX        5/28/2014 19:54    5/28/2014 23:26
                                                                                                                                  mbox\FW: First Amendment
                            Responsive but                             FW: First Amendment to         D025F0F19A558D61FDAD27 to Credit Facility for QVL      Hron, Benjamin
Privileged                  subj to obj      000030984 Enright, Todd   Credit Facility for QVL #145   358D17ED85FB243C49.EML #145                            [BHron@McCarter.com]    tenright@whitewinston.com                                      .MSG         5/28/2014 18:31    5/28/2014 18:31
                                                                       First Amendment to Credit      First Amendment to Credit   mbox\FW: First Amendment
                            Responsive but                             Facility for QVL #145 (2)‐c    Facility for QVL #145 (2)‐c to Credit Facility for QVL
Privileged                  subj to obj      000032135 Enright, Todd   (00298637.DOC 2)               (00298637‐2xC0BA6).DOC      #145                                                                                                              .DOC         5/28/2014 17:20    5/28/2014 18:31

                            Responsive but                                                            0CB01F4B825F0F0210D0A20                                 Hron, Benjamin
Privileged                  subj to obj      000031039 Enright, Todd   Plano                          03C7BF0DA894C5C33.EML     mbox\Plano                    [BHron@McCarter.com]   rmahoney@hillcrestco.com     tenright@whitewinston.com         .MSG         5/28/2014 14:22    5/28/2014 14:22
                            Responsive but                             First Amendment to Credit      First Amendment to Credit
Privileged                  subj to obj      000032066 Enright, Todd   Facility for QVL #145.DOC      Facility for QVL #145.DOC mbox\Plano                                                                                                          .DOC         5/28/2014 14:19    5/28/2014 14:22

                            Responsive but                                                            7A758D792316E6C1167CD92                           Hron, Benjamin                                         Churchill, Rachel
Privileged                  subj to obj      000031086 Enright, Todd   Revised LP Agreement           ABB2E7F240C076B1B.EML   mbox\Revised LP Agreement [BHron@McCarter.com]         tenright@whitewinston.com [rChurchill@McCarter.com]            .MSG         5/28/2014 11:27    5/28/2014 11:27
                                                                       Second Amended and             Second Amended and
                                                                       Restated Partnership           Restated Partnership
                            Responsive but                             Agreement (QVL #142 ‐          Agreement (QVL #142 ‐
Privileged                  subj to obj      000032245 Enright, Todd   Dallas).DOCX                   Dallas).DOCX            mbox\Revised LP Agreement                                                                                             .DOCX        5/28/2014 11:25    5/28/2014 11:27
                                                                                                                                                                                     'T.M. Enright'
                            Responsive but                             RE: Armstrong Loan             839DCFC26960FF873A70240       mbox\RE: Armstrong Loan   Hron, Benjamin         [tenright@whitewinston.com
Privileged                  subj to obj      000031139 Enright, Todd   Documents                      155E796A90C4E510E.EML         Documents                 [BHron@McCarter.com]   ]                                                              .MSG          5/28/2014 8:21     5/28/2014 8:21
                            Responsive but                             First Amendment to Credit      First Amendment to Credit     mbox\RE: Armstrong Loan
Privileged                  subj to obj      000032269 Enright, Todd   Facility for QVL #145‐c.DOC    Facility for QVL #145‐c.DOC   Documents                                                                                                       .DOC          5/28/2014 8:21     5/28/2014 8:21

                            Responsive but                                                            D6097CCCAD123BC9952223        mbox\Armstrong Loan       Hron, Benjamin
Privileged                  subj to obj      000031145 Enright, Todd   Armstrong Loan Documents       B8A56B383BBE3D92B7.EML        Documents                 [BHron@McCarter.com]   tenright@whitewinston.com                                      .MSG          5/28/2014 2:11     5/28/2014 2:11
                                                                       WWSAF ‐ Term Promissory        WWSAF ‐ Term Promissory
                            Responsive but                             Note for Sale of QVL 142‐c     Note for Sale of QVL          mbox\Armstrong Loan
Privileged                  subj to obj      000032293 Enright, Todd   (00294366.DOCX 2)              142.DOCX                      Documents                                                                                                       .DOCX         5/28/2014 1:59     5/28/2014 2:11
                                                                       WWSAF ‐ Revolving Line of      WWSAF ‐ Revolving Line of
                            Responsive but                             Credit Note for Sale of QVL    Credit Note for Sale of QVL   mbox\Armstrong Loan
Privileged                  subj to obj      000032295 Enright, Todd   142‐c (00294364.DOCX 2)        142.DOCX                      Documents                                                                                                       .DOCX         5/28/2014 1:59     5/28/2014 2:11
                                                                       WWSAF ‐ Loan Agreement
                            Responsive but                             for Sale of QVL 142            WWSAF ‐ Loan Agreement        mbox\Armstrong Loan
Privileged                  subj to obj      000032298 Enright, Todd   (00294456.DOCX 2)              for Sale of QVL 142.DOCX      Documents                                                                                                       .DOCX         5/28/2014 2:01     5/28/2014 2:11

                            Responsive but                                                            WWSAF ‐ RX GP Guaranty for mbox\Armstrong Loan
Privileged                  subj to obj      000032301 Enright, Todd   GUARANTY                       Acquisition of QVL 142.DOC Documents                    PSE                                                                                   .DOC          5/28/2014 1:20     5/28/2014 2:11
                                                                       WWSAF ‐ Target Guaranty for
                            Responsive but                             Acquisition of QVL 142‐c    WWSAF ‐ Target Guaranty for mbox\Armstrong Loan
Privileged                  subj to obj      000032302 Enright, Todd   (00294370.DOC 2)            Acquisition of QVL 142.DOC Documents                                                                                                             .DOC         5/21/2014 17:44     5/28/2014 2:11

                                                                       WWSAF ‐ G.A. Limited           WWSAF ‐ G.A. Limited
                            Responsive but                             Guaranty for Acquisition of    Guaranty for Acquisition of   mbox\Armstrong Loan
Privileged                  subj to obj      000032304 Enright, Todd   QVL 142‐c (00294367.DOC 3)     QVL 142.DOC                   Documents                                                                                                       .DOC         5/20/2014 18:20     5/28/2014 2:11
                                                                       WWSAF ‐ Target Security        WWSAF ‐ Target Security
                            Responsive but                             Agreement for Sale of QVL      Agreement for Sale of QVL     mbox\Armstrong Loan
Privileged                  subj to obj      000032306 Enright, Todd   142‐c (00294365.DOCX 2)        142.DOCX                      Documents                                                                                                       .DOCX         5/28/2014 2:03     5/28/2014 2:11
                                                                       WWSAF ‐ Borrower Security      WWSAF ‐ Borrower Security
                            Responsive but                             Agreement for Sale of QVL      Agreement for Sale of QVL     mbox\Armstrong Loan
Privileged                  subj to obj      000032307 Enright, Todd   142‐c (00294362.DOCX 2)        142.DOCX                      Documents                                                                                                       .DOCX         5/28/2014 2:03     5/28/2014 2:11
                                                                       WWSAF ‐ RX GP Security         WWSAF ‐ RX GP Security
                            Responsive but                             Agreement for Sale of QVL      Agreement for Sale of QVL     mbox\Armstrong Loan
Privileged                  subj to obj      000032309 Enright, Todd   142.DOCX                       142.DOCX                      Documents                                                                                                       .DOCX         5/28/2014 2:03     5/28/2014 2:11
                                                                       WWSAF ‐ Securities Pledge      WWSAF ‐ Securities Pledge
                            Responsive but                             Agreement for Sale of QVL      Agreement for Sale of QVL     mbox\Armstrong Loan
Privileged                  subj to obj      000032310 Enright, Todd   142‐c (00294369.DOC 2)         142.DOC                       Documents                                                                                                       .DOC          5/28/2014 2:05     5/28/2014 2:11
                                                                       WWSAF ‐ Collateral Release     WWSAF ‐ Collateral Release
                            Responsive but                             Agreement for Sale of QVL      Agreement for Sale of QVL     mbox\Armstrong Loan
Privileged                  subj to obj      000032312 Enright, Todd   142‐c (00294363.DOCX 2)        142.DOCX                      Documents                                                                                                       .DOCX         5/28/2014 2:06     5/28/2014 2:11
                                                                       WWSAF ‐ Securities Escrow      WWSAF ‐ Securities Escrow
                            Responsive but                             Agreement for Sale of QVL      Agreement for Sale of QVL     mbox\Armstrong Loan
Privileged                  subj to obj      000032314 Enright, Todd   142‐c (00294368.DOC 2)         142.DOC                       Documents                                                                                                       .DOC          5/28/2014 2:07     5/28/2014 2:11
                            Responsive but                             LP Interest Purchase           LP Interest Purchase          mbox\Armstrong Loan
Privileged                  subj to obj      000032316 Enright, Todd   Agreement (simple).DOC         Agreement (simple).DOC        Documents                 Rachel Churchill                                                                      .DOC          5/28/2014 0:02     5/28/2014 2:11
                                                                       Second Amended and             Second Amended and
                                                                       Restated Partnership           Restated Partnership
                            Responsive but                             Agreement (QVL #142 ‐          Agreement (QVL #142 ‐         mbox\Armstrong Loan
Privileged                  subj to obj      000032317 Enright, Todd   Dallas).DOCX                   Dallas).DOCX                  Documents                                                                                                       .DOCX        5/27/2014 23:01     5/28/2014 2:11
                                                              Case 1:16-cv-10666-JGD Document 166-4 Filed 09/02/20 Page 11 of 27



                                                          Custodian                                                                                                                                                                                       File
  Privilege Determination   Responsiveness    DocID                            Subject/Title                   File Name                      File Path             Sender/Author            Recipient(s)                     CC                BCC                DocDateTime       Family DateTime
                                                            Name                                                                                                                                                                                       Extension
                            Responsive but                             WWSAF ‐ Closing Agenda for WWSAF ‐ Closing Agenda for mbox\Armstrong Loan
Privileged                  subj to obj      000032319 Enright, Todd   Sale of QVL 142.DOC        Sale of QVL 142.DOC        Documents                                                                                                                .DOC          5/28/2014 2:10     5/28/2014 2:11

                            Responsive but                                                         EB3EDEF6A212DA738E12361                               Hron, Benjamin
Privileged                  subj to obj      000031146 Enright, Todd   FW: Limited Guaranty        CAC939277904B87F1.EML       mbox\FW: Limited Guaranty [BHron@McCarter.com]         tenright@whitewinston.com                                       .MSG          5/28/2014 1:29     5/28/2014 1:29
                                                                       17901294‐v2‐WWSAF ‐ RX GP 17901294‐v2‐WWSAF ‐ RX GP
                            Responsive but                             Guaranty for Acquisition of Guaranty for Acquisition of
Privileged                  subj to obj      000032337 Enright, Todd   QVL 142‐c.DOC               QVL 142‐c.DOC               mbox\FW: Limited Guaranty                                                                                              .DOC          5/28/2014 1:29     5/28/2014 1:29

                                                                       Change‐Pro Redline ‐           Change‐Pro Redline ‐
                                                                       17901294‐v1‐WWSAF ‐ RX GP      17901294‐v1‐WWSAF ‐ RX GP
                                                                       Guaranty for Acquisition of    Guaranty for Acquisition of
                                                                       QVL 142 and 17901294‐v2‐       QVL 142 and 17901294‐v2‐
                            Responsive but                             WWSAF ‐ RX GP Guaranty for     WWSAF ‐ RX GP Guaranty for
Privileged                  subj to obj      000032339 Enright, Todd   Acquisition of QVL 142‐c.PDF   Acquisition of QVL 142‐c.PDF mbox\FW: Limited Guaranty                                                                                          .PDF          5/28/2014 1:29     5/28/2014 1:29

                            Responsive but                                                            03430C87A1E13D125D3EF02                                  Hron, Benjamin
Privileged                  subj to obj      000031147 Enright, Todd   Limited Guaranty               6CD37A4206AF70D3D.EML mbox\Limited Guaranty              [BHron@McCarter.com]   DGreenberg@rrsfirm.com       tenright@whitewinston.com          .MSG          5/28/2014 1:26     5/28/2014 1:26
                                                                       17901294‐v2‐WWSAF ‐ RX GP      17901294‐v2‐WWSAF ‐ RX GP
                            Responsive but                             Guaranty for Acquisition of    Guaranty for Acquisition of
Privileged                  subj to obj      000032345 Enright, Todd   QVL 142‐c.DOC                  QVL 142‐c.DOC               mbox\Limited Guaranty                                                                                               .DOC          5/28/2014 1:26     5/28/2014 1:26

                                                                       Change‐Pro Redline ‐           Change‐Pro Redline ‐
                                                                       17901294‐v1‐WWSAF ‐ RX GP      17901294‐v1‐WWSAF ‐ RX GP
                                                                       Guaranty for Acquisition of    Guaranty for Acquisition of
                                                                       QVL 142 and 17901294‐v2‐       QVL 142 and 17901294‐v2‐
                            Responsive but                             WWSAF ‐ RX GP Guaranty for     WWSAF ‐ RX GP Guaranty for
Privileged                  subj to obj      000032347 Enright, Todd   Acquisition of QVL 142‐c.PDF   Acquisition of QVL 142‐c.PDF mbox\Limited Guaranty                                                                                              .PDF          5/28/2014 1:26     5/28/2014 1:26
                                                                                                                                                                                                                   Amy.Moss@chamberlainlaw.
                                                                                                                                                                                                                   com;Muller, Jeffrey
                            Responsive but                             Revised 2nd A&R LP             416120E01DBD67FF1ECC004        mbox\Revised 2nd A&R LP   Hron, Benjamin                                      [JMuller@McCarter.com];ten
Privileged                  subj to obj      000031152 Enright, Todd   Agreement                      D19D889E06F60803A.EML          Agreement                 [BHron@McCarter.com]   DGreenberg@rrsfirm.com       right@whitewinston.com             .MSG         5/27/2014 23:06    5/27/2014 23:06
                            Responsive but                             Comparison of Distributions‐   Comparison of Distributions‐   mbox\Revised 2nd A&R LP
Privileged                  subj to obj      000032380 Enright, Todd   c.XLSX                         c.XLSX                         Agreement                                                                                                        .XLSX        5/27/2014 23:06    5/27/2014 23:06
                                                                       17891626‐v5‐Second             17891626‐v5‐Second
                                                                       Amended and Restated           Amended and Restated
                            Responsive but                             Partnership Agreement (QVL     Partnership Agreement (QVL     mbox\Revised 2nd A&R LP
Privileged                  subj to obj      000032382 Enright, Todd   #142 ...‐c.DOCX                #142 ...‐c.DOCX                Agreement                                                                                                        .DOCX        5/27/2014 23:06    5/27/2014 23:06
                                                                       Change‐Pro Redline ‐           Change‐Pro Redline ‐
                                                                       17891626‐v2‐Second             17891626‐v2‐Second
                            Responsive but                             Amended and Restated           Amended and Restated           mbox\Revised 2nd A&R LP
Privileged                  subj to obj      000032385 Enright, Todd   Partnership...‐c.PDF           Partnership...‐c.PDF           Agreement                                                                                                        .PDF         5/27/2014 23:06    5/27/2014 23:06

                            Responsive but                                                            B0F54B250177BB7C0BB6220        mbox\Amendment to Plan    Hron, Benjamin
Privileged                  subj to obj      000031772 Enright, Todd   Amendment to Plan Loan         93C608A2B6C080AD5.EML          Loan                      [BHron@McCarter.com]   tenright@whitewinston.com                                       .MSG         5/21/2014 23:45    5/21/2014 23:45
                            Responsive but                             First Amendment to Credit      First Amendment to Credit      mbox\Amendment to Plan
Privileged                  subj to obj      000032969 Enright, Todd   Facility for QVL #145‐c.DOC    Facility for QVL #145‐c.DOC    Loan                                                                                                             .DOC         5/21/2014 23:45    5/21/2014 23:45

                            Responsive but                                                            FFECBB015C67478C5FFBC1D                                  Hron, Benjamin
Privileged                  subj to obj      000032049 Enright, Todd   Target Guaranty                C8BC6C225D78F204E.EML   mbox\Target Guaranty             [BHron@McCarter.com]   tenright@whitewinston.com                                       .MSG          5/21/2014 8:16     5/21/2014 8:16

                                                                                                   Change‐Pro Redline with
                                                                                                   Track Changes ‐ 17840427‐v5‐
                                                                                                   WWSAF ‐ Target Guaranty for
                                                                       WWSAF ‐ Target Guaranty for Acquisition of QVL 142 and
                            Responsive but                             Acquisition of QVL 142‐c    17840427‐v6‐WWSAF ‐
Privileged                  subj to obj      000033185 Enright, Todd   (00294370.DOC 2)            Target Guaranty for Acq.DOC mbox\Target Guaranty                                                                                                   .DOC          5/21/2014 8:14     5/21/2014 8:16

                            Responsive but                                                         C8A2DBC626857949996D260                                     Hron, Benjamin
Privileged                  subj to obj      000032089 Enright, Todd   Grant's Guaranty            9170AD1B6C6B1EAC4.EML mbox\Grant's Guaranty                 [BHron@McCarter.com]   tenright@whitewinston.com                                       .MSG         5/20/2014 18:27    5/20/2014 18:27
                                                                                                   Change‐Pro Redline with
                                                                                                   Track Changes ‐ 17840444‐v4‐
                                                                                                   WWSAF ‐ G.A. Limited
                                                                                                   Guaranty for Acquisition of
                                                                       WWSAF ‐ G.A. Limited        QVL 142 and 17840444‐v5‐
                            Responsive but                             Guaranty for Acquisition of WWSAF ‐ G.A. Limited
Privileged                  subj to obj      000033314 Enright, Todd   QVL 142‐c (00294367.DOC 3) Guar.DOC                      mbox\Grant's Guaranty                                                                                                 .DOC         5/20/2014 18:25    5/20/2014 18:27
                                                                                                                                                                                      'T.M. Enright'
                            Responsive but                                                       E4AA0B307435621493BF393             mbox\Armstrong docs to    Hron, Benjamin         [tenright@whitewinston.com
Privileged                  subj to obj      000032240 Enright, Todd   Armstrong docs to review  E00FBDCB82CE2C10A.EML               review                    [BHron@McCarter.com]   ]                                                               .MSG          5/20/2014 1:00     5/20/2014 1:00
                                                                       17852069‐v6‐WWSAF ‐ Loan 17852069‐v6‐WWSAF ‐ Loan
                            Responsive but                             Agreement for Sale of QVL Agreement for Sale of QVL           mbox\Armstrong docs to
Privileged                  subj to obj      000033593 Enright, Todd   142‐c.DOCX                142‐c.DOCX                          review                                                                                                           .DOCX         5/20/2014 1:00     5/20/2014 1:00
                                                              Case 1:16-cv-10666-JGD Document 166-4 Filed 09/02/20 Page 12 of 27



                                                          Custodian                                                                                                                                                                   File
  Privilege Determination   Responsiveness    DocID                            Subject/Title                      File Name                       File Path               Sender/Author           Recipient(s)         CC   BCC                 DocDateTime       Family DateTime
                                                            Name                                                                                                                                                                   Extension
                                                                       Change‐Pro Redline ‐             Change‐Pro Redline ‐
                                                                       17852069‐v4‐WWSAF ‐ Loan         17852069‐v4‐WWSAF ‐ Loan
                            Responsive but                             Agreement for Sale of QVL ...‐   Agreement for Sale of QVL ...‐ mbox\Armstrong docs to
Privileged                  subj to obj      000033595 Enright, Todd   c.PDF                            c.PDF                          review                                                                                     .PDF           5/20/2014 1:00     5/20/2014 1:00

                                                                       17870067‐v5‐WWSAF ‐              17870067‐v5‐WWSAF ‐
                            Responsive but                             Revolving Line of Credit Note    Revolving Line of Credit Note    mbox\Armstrong docs to
Privileged                  subj to obj      000033598 Enright, Todd   for Sale of QVL 142‐c.DOCX       for Sale of QVL 142‐c.DOCX       review                                                                                   .DOCX          5/20/2014 1:00     5/20/2014 1:00
                                                                       Change‐Pro Redline ‐             Change‐Pro Redline ‐
                                                                       17870067‐v3‐WWSAF ‐              17870067‐v3‐WWSAF ‐
                            Responsive but                             Revolving Line of Credit Note    Revolving Line of Credit Note    mbox\Armstrong docs to
Privileged                  subj to obj      000033600 Enright, Todd   f...‐c.PDF                       f...‐c.PDF                       review                                                                                   .PDF           5/20/2014 1:00     5/20/2014 1:00
                                                                       17840449‐v5‐WWSAF ‐ Term         17840449‐v5‐WWSAF ‐ Term
                            Responsive but                             Promissory Note for Sale of      Promissory Note for Sale of      mbox\Armstrong docs to
Privileged                  subj to obj      000033602 Enright, Todd   QVL 142‐c.DOCX                   QVL 142‐c.DOCX                   review                                                                                   .DOCX          5/20/2014 1:00     5/20/2014 1:00
                                                                       Change‐Pro Redline ‐             Change‐Pro Redline ‐
                                                                       17840449‐v3‐WWSAF ‐ Term         17840449‐v3‐WWSAF ‐ Term
                            Responsive but                             Promissory Note for Sale o...‐   Promissory Note for Sale o...‐   mbox\Armstrong docs to
Privileged                  subj to obj      000033604 Enright, Todd   c.PDF                            c.PDF                            review                                                                                   .PDF           5/20/2014 1:00     5/20/2014 1:00

                                                                       17840444‐v5‐WWSAF ‐ G.A.         17840444‐v5‐WWSAF ‐ G.A.
                            Responsive but                             Limited Guaranty for             Limited Guaranty for             mbox\Armstrong docs to
Privileged                  subj to obj      000033606 Enright, Todd   Acquisition of QVL 142‐c.DOC     Acquisition of QVL 142‐c.DOC     review                                                                                   .DOC           5/20/2014 1:00     5/20/2014 1:00
                                                                       Change‐Pro Redline ‐             Change‐Pro Redline ‐
                                                                       17840444‐v3‐WWSAF ‐ G.A.         17840444‐v3‐WWSAF ‐ G.A.
                            Responsive but                             Limited Guaranty for Acqui...‐                          mbox\Armstrong docs to
                                                                                                        Limited Guaranty for Acqui...‐
Privileged                  subj to obj      000033608 Enright, Todd   c.PDF                            c.PDF                  review                                                                                             .PDF           5/20/2014 1:00     5/20/2014 1:00
                                                                       FW: Retention Bonus                                     mbox\FW: Retention Bonus
                            Responsive but                             Agreement ‐ Charmaine       5E0006B5C6719D253201CE1 Agreement ‐ Charmaine                    Hron, Benjamin
Privileged                  subj to obj      000032254 Enright, Todd   Gibson                      A7C7C43AEBCEE4A62.EML       Gibson                               [BHron@McCarter.com]   tenright@whitewinston.com              .MSG          5/19/2014 18:09    5/19/2014 18:09
                                                                                                                               mbox\FW: Retention Bonus
                            Responsive but                             Retention Bonus Agreement ‐ Retention Bonus Agreement ‐ Agreement ‐ Charmaine
Privileged                  subj to obj      000033658 Enright, Todd   Charmaine Gibson.DOCX       Charmaine Gibson.DOCX       Gibson                                                                                             .DOCX         5/19/2014 18:09    5/19/2014 18:09

                            Responsive but                                                              86761947CB8858EE044414D                                     Hron, Benjamin
Privileged                  subj to obj      000032421 Enright, Todd   Armstrong Loan Docs              1173982779ED8FC7E.EML            mbox\Armstrong Loan Docs   [BHron@McCarter.com]   tenright@whitewinston.com              .MSG          5/19/2014 10:00    5/19/2014 10:00
                                                                       17852069‐v4‐WWSAF ‐ Loan         17852069‐v4‐WWSAF ‐ Loan
                            Responsive but                             Agreement for Sale of QVL        Agreement for Sale of QVL
Privileged                  subj to obj      000033774 Enright, Todd   142.DOCX                         142.DOCX                         mbox\Armstrong Loan Docs                                                                 .DOCX          5/16/2014 1:49    5/19/2014 10:00
                                                                       Change‐Pro Redline ‐             Change‐Pro Redline ‐
                                                                       17852069‐v2‐WWSAF ‐ Loan         17852069‐v2‐WWSAF ‐ Loan
                            Responsive but                             Agreement for Sale of QVL        Agreement for Sale of QVL
Privileged                  subj to obj      000033776 Enright, Todd   ....PDF                          ....PDF                          mbox\Armstrong Loan Docs                                                                 .PDF         12/31/2009 19:00    5/19/2014 10:00
                                                                       WWSAF ‐ Revolving Line of        WWSAF ‐ Revolving Line of
                            Responsive but                             Credit Note for Sale of QVL      Credit Note for Sale of QVL
Privileged                  subj to obj      000033778 Enright, Todd   142.DOCX                         142.DOCX                         mbox\Armstrong Loan Docs                                                                 .DOCX         5/16/2014 11:03    5/19/2014 10:00
                                                                       WWSAF ‐ Term Promissory          WWSAF ‐ Term Promissory
                            Responsive but                             Note for Sale of QVL             Note for Sale of QVL
Privileged                  subj to obj      000033779 Enright, Todd   142.DOCX                         142.DOCX                         mbox\Armstrong Loan Docs                                                                 .DOCX         5/16/2014 11:02    5/19/2014 10:00
                                                                                                        WWSAF ‐ G.A. Limited
                            Responsive but                                                              Guaranty for Acquisition of
Privileged                  subj to obj      000033781 Enright, Todd   GUARANTY                         QVL 142.DOC                      mbox\Armstrong Loan Docs   PSE                                                           .DOC          5/16/2014 11:01    5/19/2014 10:00

                            Responsive but                                                         WWSAF ‐ Target Guaranty for
Privileged                  subj to obj      000033783 Enright, Todd   GUARANTY                    Acquisition of QVL 142.DOC            mbox\Armstrong Loan Docs   PSE                                                           .DOC          5/16/2014 10:53    5/19/2014 10:00
                                                                       WWSAF ‐ Target Security     WWSAF ‐ Target Security
                            Responsive but                             Agreement for Sale of QVL   Agreement for Sale of QVL
Privileged                  subj to obj      000033786 Enright, Todd   142.DOCX                    142.DOCX                              mbox\Armstrong Loan Docs                                                                 .DOCX         5/16/2014 10:45    5/19/2014 10:00
                                                                       WWSAF ‐ Borrower Security WWSAF ‐ Borrower Security
                            Responsive but                             Agreement for Sale of QVL   Agreement for Sale of QVL
Privileged                  subj to obj      000033789 Enright, Todd   142.DOCX                    142.DOCX                              mbox\Armstrong Loan Docs                                                                 .DOCX         5/16/2014 10:38    5/19/2014 10:00
                                                                       Change‐Pro Redline ‐        Change‐Pro Redline ‐
                                                                       17840403‐v1‐WWSAF ‐         17840403‐v1‐WWSAF ‐
                            Responsive but                             Borrower Security Agreement Borrower Security Agreement
Privileged                  subj to obj      000033790 Enright, Todd   for....PDF                  for....PDF                            mbox\Armstrong Loan Docs                                                                 .PDF          5/19/2014 10:00    5/19/2014 10:00
                                                                       Change‐Pro Redline ‐        Change‐Pro Redline ‐
                                                                       17840417‐v1‐WWSAF ‐         17840417‐v1‐WWSAF ‐
                            Responsive but                             Target Security Agreement   Target Security Agreement
Privileged                  subj to obj      000033792 Enright, Todd   for S....PDF                for S....PDF                          mbox\Armstrong Loan Docs                                                                 .PDF          5/19/2014 10:00    5/19/2014 10:00
                                                                       Change‐Pro Redline ‐        Change‐Pro Redline ‐
                                                                       17840427‐v1‐WWSAF ‐         17840427‐v1‐WWSAF ‐
                            Responsive but                             Target Guaranty for         Target Guaranty for
Privileged                  subj to obj      000033794 Enright, Todd   Acquisition....PDF          Acquisition....PDF                    mbox\Armstrong Loan Docs                                                                 .PDF          5/19/2014 10:00    5/19/2014 10:00
                                                              Case 1:16-cv-10666-JGD Document 166-4 Filed 09/02/20 Page 13 of 27



                                                          Custodian                                                                                                                                                                                      File
  Privilege Determination   Responsiveness    DocID                            Subject/Title                    File Name                       File Path              Sender/Author            Recipient(s)                   CC              BCC                DocDateTime       Family DateTime
                                                            Name                                                                                                                                                                                      Extension
                                                                       Change‐Pro Redline ‐            Change‐Pro Redline ‐
                                                                       17840444‐v1‐WWSAF ‐ G.A.        17840444‐v1‐WWSAF ‐ G.A.
                            Responsive but                             Limited Guaranty for            Limited Guaranty for
Privileged                  subj to obj      000033796 Enright, Todd   Acqui....PDF                    Acqui....PDF                    mbox\Armstrong Loan Docs                                                                                      .PDF         5/19/2014 10:00    5/19/2014 10:00
                                                                       Change‐Pro Redline ‐            Change‐Pro Redline ‐
                                                                       17840449‐v1‐WWSAF ‐ Term        17840449‐v1‐WWSAF ‐ Term
                            Responsive but                             Promissory Note for Sale        Promissory Note for Sale
Privileged                  subj to obj      000033797 Enright, Todd   o....PDF                        o....PDF                        mbox\Armstrong Loan Docs                                                                                      .PDF         5/19/2014 10:00    5/19/2014 10:00
                                                                       Change‐Pro Redline ‐            Change‐Pro Redline ‐
                                                                       17870067‐v1‐WWSAF ‐             17870067‐v1‐WWSAF ‐
                            Responsive but                             Revolving Line of Credit Note   Revolving Line of Credit Note
Privileged                  subj to obj      000033799 Enright, Todd   f....PDF                        f....PDF                        mbox\Armstrong Loan Docs                                                                                      .PDF         5/19/2014 10:00    5/19/2014 10:00
                                                                       Change‐Pro Redline ‐            Change‐Pro Redline ‐
                                                                       17840465‐v1‐WWSAF ‐             17840465‐v1‐WWSAF ‐
                            Responsive but                             Securities Pledge Agreement     Securities Pledge Agreement
Privileged                  subj to obj      000033801 Enright, Todd   for....PDF                      for....PDF                      mbox\Armstrong Loan Docs                                                                                      .PDF         5/19/2014 10:00    5/19/2014 10:00
                                                                       Change‐Pro Redline ‐            Change‐Pro Redline ‐
                                                                       17840475‐v1‐WWSAF ‐             17840475‐v1‐WWSAF ‐
                            Responsive but                             Securities Escrow Agreement     Securities Escrow Agreement
Privileged                  subj to obj      000033803 Enright, Todd   for....PDF                      for....PDF                      mbox\Armstrong Loan Docs                                                                                      .PDF         5/19/2014 10:00    5/19/2014 10:00
                                                                       Change‐Pro Redline ‐            Change‐Pro Redline ‐
                                                                       17889613‐v1‐WWSAF ‐             17889613‐v1‐WWSAF ‐
                            Responsive but                             Collateral Release Agreement    Collateral Release Agreement
Privileged                  subj to obj      000033805 Enright, Todd   fo....PDF                       fo....PDF                       mbox\Armstrong Loan Docs                                                                                      .PDF         5/19/2014 10:00    5/19/2014 10:00
                                                                       WWSAF ‐ Collateral Release      WWSAF ‐ Collateral Release
                            Responsive but                             Agreement for Sale of QVL       Agreement for Sale of QVL
Privileged                  subj to obj      000033807 Enright, Todd   142.DOCX                        142.DOCX                        mbox\Armstrong Loan Docs                                                                                      .DOCX        5/16/2014 16:08    5/19/2014 10:00
                                                                       WWSAF ‐ Securities Escrow       WWSAF ‐ Securities Escrow
                            Responsive but                             Agreement for Sale of QVL       Agreement for Sale of QVL
Privileged                  subj to obj      000033808 Enright, Todd   142.DOC                         142.DOC                         mbox\Armstrong Loan Docs                                                                                      .DOC         5/16/2014 15:42    5/19/2014 10:00
                                                                       WWSAF ‐ Securities Pledge       WWSAF ‐ Securities Pledge
                            Responsive but                             Agreement for Sale of QVL       Agreement for Sale of QVL
Privileged                  subj to obj      000033810 Enright, Todd   142.DOC                         142.DOC                         mbox\Armstrong Loan Docs                                                                                      .DOC         5/16/2014 15:32    5/19/2014 10:00
                                                                       Second Amended and              Second Amended and
                                                                       Restated Partnership            Restated Partnership
                            Responsive but                             Agreement (QVL #142 ‐           Agreement (QVL #142 ‐
Privileged                  subj to obj      000033812 Enright, Todd   Dallas).DOCX                    Dallas).DOCX                    mbox\Armstrong Loan Docs                                                                                      .DOCX        5/19/2014 10:00    5/19/2014 10:00
                            Responsive but                             LP Interest Purchase            LP Interest Purchase
Privileged                  subj to obj      000033814 Enright, Todd   Agreement (simple).DOC          Agreement (simple).DOC          mbox\Armstrong Loan Docs                                                                                      .DOC         5/19/2014 10:00    5/19/2014 10:00

                            Responsive but                                                             AA7FF9AB30CF6B02A1D0845         mbox\RE: Armstrong loan    Hron, Benjamin                                   Churchill, Rachel
Privileged                  subj to obj      000032528 Enright, Todd   RE: Armstrong loan docs         7F8A18353C7A0CBF0.EML           docs                       [BHron@McCarter.com]   tenright@whitewinston.com [rChurchill@McCarter.com]         .MSG         5/16/2014 16:20    5/16/2014 16:20
                                                                       Change‐Pro Redline ‐            Change‐Pro Redline ‐
                                                                       17840465‐v1‐WWSAF ‐             17840465‐v1‐WWSAF ‐
                            Responsive but                             Securities Pledge Agreement     Securities Pledge Agreement     mbox\RE: Armstrong loan
Privileged                  subj to obj      000033941 Enright, Todd   for....PDF                      for....PDF                      docs                                                                                                          .PDF         5/16/2014 16:20    5/16/2014 16:20
                                                                       Change‐Pro Redline ‐            Change‐Pro Redline ‐
                                                                       17840475‐v1‐WWSAF ‐             17840475‐v1‐WWSAF ‐
                            Responsive but                             Securities Escrow Agreement     Securities Escrow Agreement     mbox\RE: Armstrong loan
Privileged                  subj to obj      000033943 Enright, Todd   for....PDF                      for....PDF                      docs                                                                                                          .PDF         5/16/2014 16:20    5/16/2014 16:20
                                                                       Change‐Pro Redline ‐            Change‐Pro Redline ‐
                                                                       17889613‐v1‐WWSAF ‐             17889613‐v1‐WWSAF ‐
                            Responsive but                             Collateral Release Agreement    Collateral Release Agreement    mbox\RE: Armstrong loan
Privileged                  subj to obj      000033946 Enright, Todd   fo....PDF                       fo....PDF                       docs                                                                                                          .PDF         5/16/2014 16:20    5/16/2014 16:20
                                                                       WWSAF ‐ Collateral Release      WWSAF ‐ Collateral Release
                            Responsive but                             Agreement for Sale of QVL       Agreement for Sale of QVL       mbox\RE: Armstrong loan
Privileged                  subj to obj      000033947 Enright, Todd   142.DOCX                        142.DOCX                        docs                                                                                                          .DOCX        5/16/2014 16:08    5/16/2014 16:20
                                                                       WWSAF ‐ Securities Escrow       WWSAF ‐ Securities Escrow
                            Responsive but                             Agreement for Sale of QVL       Agreement for Sale of QVL       mbox\RE: Armstrong loan
Privileged                  subj to obj      000033949 Enright, Todd   142.DOC                         142.DOC                         docs                                                                                                          .DOC         5/16/2014 15:42    5/16/2014 16:20
                                                                       WWSAF ‐ Securities Pledge       WWSAF ‐ Securities Pledge
                            Responsive but                             Agreement for Sale of QVL       Agreement for Sale of QVL       mbox\RE: Armstrong loan
Privileged                  subj to obj      000033951 Enright, Todd   142.DOC                         142.DOC                         docs                                                                                                          .DOC         5/16/2014 15:32    5/16/2014 16:20

                            Responsive but                                                             2561A81E88F3E3ED0D75FEC                                    Hron, Benjamin                                   Churchill, Rachel
Privileged                  subj to obj      000032602 Enright, Todd   Armstrong loan docs             84FC0AE7FA86A8B45.EML       mbox\Armstrong loan docs       [BHron@McCarter.com]   tenright@whitewinston.com [rChurchill@McCarter.com]         .MSG         5/16/2014 11:22    5/16/2014 11:22
                                                                       WWSAF ‐ Revolving Line of       WWSAF ‐ Revolving Line of
                            Responsive but                             Credit Note for Sale of QVL     Credit Note for Sale of QVL
Privileged                  subj to obj      000034099 Enright, Todd   142.DOCX                        142.DOCX                    mbox\Armstrong loan docs                                                                                          .DOCX        5/16/2014 11:03    5/16/2014 11:22
                                                                       WWSAF ‐ Term Promissory         WWSAF ‐ Term Promissory
                            Responsive but                             Note for Sale of QVL            Note for Sale of QVL
Privileged                  subj to obj      000034102 Enright, Todd   142.DOCX                        142.DOCX                    mbox\Armstrong loan docs                                                                                          .DOCX        5/16/2014 11:02    5/16/2014 11:22
                                                              Case 1:16-cv-10666-JGD Document 166-4 Filed 09/02/20 Page 14 of 27



                                                          Custodian                                                                                                                                                                                      File
  Privilege Determination   Responsiveness    DocID                            Subject/Title                  File Name                       File Path                Sender/Author           Recipient(s)                    CC              BCC                 DocDateTime       Family DateTime
                                                            Name                                                                                                                                                                                      Extension
                                                                                                     WWSAF ‐ G.A. Limited
                            Responsive but                                                           Guaranty for Acquisition of
Privileged                  subj to obj      000034106 Enright, Todd   GUARANTY                      QVL 142.DOC                     mbox\Armstrong loan docs    PSE                                                                                 .DOC          5/16/2014 11:01    5/16/2014 11:22

                            Responsive but                                                           WWSAF ‐ Target Guaranty for
Privileged                  subj to obj      000034109 Enright, Todd   GUARANTY                      Acquisition of QVL 142.DOC      mbox\Armstrong loan docs    PSE                                                                                 .DOC          5/16/2014 10:53    5/16/2014 11:22
                                                                       WWSAF ‐ Target Security       WWSAF ‐ Target Security
                            Responsive but                             Agreement for Sale of QVL     Agreement for Sale of QVL
Privileged                  subj to obj      000034112 Enright, Todd   142.DOCX                      142.DOCX                        mbox\Armstrong loan docs                                                                                        .DOCX         5/16/2014 10:45    5/16/2014 11:22
                                                                       WWSAF ‐ Borrower Security WWSAF ‐ Borrower Security
                            Responsive but                             Agreement for Sale of QVL     Agreement for Sale of QVL
Privileged                  subj to obj      000034114 Enright, Todd   142.DOCX                      142.DOCX                        mbox\Armstrong loan docs                                                                                        .DOCX         5/16/2014 10:38    5/16/2014 11:22
                                                                       Change‐Pro Redline ‐          Change‐Pro Redline ‐
                                                                       17840403‐v1‐WWSAF ‐           17840403‐v1‐WWSAF ‐
                            Responsive but                             Borrower Security Agreement Borrower Security Agreement
Privileged                  subj to obj      000034117 Enright, Todd   for....PDF                    for....PDF                      mbox\Armstrong loan docs                                                                                        .PDF          5/16/2014 11:22    5/16/2014 11:22
                                                                       Change‐Pro Redline ‐          Change‐Pro Redline ‐
                                                                       17840417‐v1‐WWSAF ‐           17840417‐v1‐WWSAF ‐
                            Responsive but                             Target Security Agreement     Target Security Agreement
Privileged                  subj to obj      000034120 Enright, Todd   for S....PDF                  for S....PDF                    mbox\Armstrong loan docs                                                                                        .PDF          5/16/2014 11:22    5/16/2014 11:22
                                                                       Change‐Pro Redline ‐          Change‐Pro Redline ‐
                                                                       17840427‐v1‐WWSAF ‐           17840427‐v1‐WWSAF ‐
                            Responsive but                             Target Guaranty for           Target Guaranty for
Privileged                  subj to obj      000034122 Enright, Todd   Acquisition....PDF            Acquisition....PDF              mbox\Armstrong loan docs                                                                                        .PDF          5/16/2014 11:22    5/16/2014 11:22
                                                                       Change‐Pro Redline ‐          Change‐Pro Redline ‐
                                                                       17840444‐v1‐WWSAF ‐ G.A. 17840444‐v1‐WWSAF ‐ G.A.
                            Responsive but                             Limited Guaranty for          Limited Guaranty for
Privileged                  subj to obj      000034125 Enright, Todd   Acqui....PDF                  Acqui....PDF                    mbox\Armstrong loan docs                                                                                        .PDF          5/16/2014 11:22    5/16/2014 11:22
                                                                       Change‐Pro Redline ‐          Change‐Pro Redline ‐
                                                                       17840449‐v1‐WWSAF ‐ Term 17840449‐v1‐WWSAF ‐ Term
                            Responsive but                             Promissory Note for Sale      Promissory Note for Sale
Privileged                  subj to obj      000034128 Enright, Todd   o....PDF                      o....PDF                        mbox\Armstrong loan docs                                                                                        .PDF          5/16/2014 11:22    5/16/2014 11:22
                                                                       Change‐Pro Redline ‐          Change‐Pro Redline ‐
                                                                       17870067‐v1‐WWSAF ‐           17870067‐v1‐WWSAF ‐
                            Responsive but                             Revolving Line of Credit Note Revolving Line of Credit Note
Privileged                  subj to obj      000034129 Enright, Todd   f....PDF                      f....PDF                        mbox\Armstrong loan docs                                                                                        .PDF          5/16/2014 11:22    5/16/2014 11:22
                                                                                                                                                                                        'T.M. Enright'
                            Responsive but                                                       42F840D588A78F678642BA0             mbox\RE: Draft Loan         Hron, Benjamin         [tenright@whitewinston.com Churchill, Rachel
Privileged                  subj to obj      000032657 Enright, Todd   RE: Draft Loan Agreement  4A81836F334B67D49.EML               Agreement                   [BHron@McCarter.com]   ]                          [rChurchill@McCarter.com]         .MSG           5/16/2014 1:56     5/16/2014 1:56
                                                                       17852069‐v4‐WWSAF ‐ Loan 17852069‐v4‐WWSAF ‐ Loan
                            Responsive but                             Agreement for Sale of QVL Agreement for Sale of QVL           mbox\RE: Draft Loan
Privileged                  subj to obj      000034221 Enright, Todd   142.DOCX                  142.DOCX                            Agreement                                                                                                       .DOCX          5/16/2014 1:49     5/16/2014 1:56
                                                                       Change‐Pro Redline ‐      Change‐Pro Redline ‐
                                                                       17852069‐v2‐WWSAF ‐ Loan 17852069‐v2‐WWSAF ‐ Loan
                            Responsive but                             Agreement for Sale of QVL Agreement for Sale of QVL           mbox\RE: Draft Loan
Privileged                  subj to obj      000034222 Enright, Todd   ....PDF                   ....PDF                             Agreement                                                                                                       .PDF         12/31/2009 19:00     5/16/2014 1:56

                            Responsive but                                                        36D0D7927517B52425D5D8                                       Hron, Benjamin                                     Churchill, Rachel
Privileged                  subj to obj      000032953 Enright, Todd   Draft Loan Agreement       207B0B52BE839480D4.EML             mbox\Draft Loan Agreement [BHron@McCarter.com]     tenright@whitewinston.com [rChurchill@McCarter.com]          .MSG           5/14/2014 0:26     5/14/2014 0:26
                                                                       Change‐Pro Redline ‐       Change‐Pro Redline ‐
                                                                       17852069‐v1‐WWSAF ‐ Loan 17852069‐v1‐WWSAF ‐ Loan
                                                                       Agreement for Sale of QVL  Agreement for Sale of QVL
                                                                       142 and 17852069‐v2‐       142 and 17852069‐v2‐
                            Responsive but                             WWSAF ‐ Loan Agreement     WWSAF ‐ Loan Agreement
Privileged                  subj to obj      000034565 Enright, Todd   for Sale of QVL 142‐c.PDF  for Sale of QVL 142‐c.PDF          mbox\Draft Loan Agreement                                                                                       .PDF           5/14/2014 0:26     5/14/2014 0:26
                            Responsive but                             WWSAF ‐ Loan Agreement     WWSAF ‐ Loan Agreement
Privileged                  subj to obj      000034566 Enright, Todd   for Sale of QVL 142‐c.DOCX for Sale of QVL 142‐c.DOCX         mbox\Draft Loan Agreement                                                                                       .DOCX          5/14/2014 0:26     5/14/2014 0:26
                            Responsive but                             Closing Agenda for         CF172E1C7BB01118E815E1F            mbox\Closing Agenda for   Hron, Benjamin                                     Churchill, Rachel
Privileged                  subj to obj      000033013 Enright, Todd   Armstrong Loan             4EFBD8A5197FC5936.EML              Armstrong Loan            [BHron@McCarter.com]     tenright@whitewinston.com [rChurchill@McCarter.com]          .MSG          5/13/2014 15:28    5/13/2014 15:28
                            Responsive but                             WWSAF ‐ Closing Agenda for WWSAF ‐ Closing Agenda for         mbox\Closing Agenda for
Privileged                  subj to obj      000034551 Enright, Todd   Sale of QVL 142.DOC        Sale of QVL 142.DOC                Armstrong Loan                                                                                                  .DOC          5/13/2014 15:02    5/13/2014 15:28

                            Responsive but                             FW: Notice regarding credit   DFFA1C6C6FA81C2F4885AD9 mbox\FW: Notice regarding           Hron, Benjamin
Privileged                  subj to obj      000033909 Enright, Todd   facility                      3D15807C912B9665D.EML   credit facility                     [BHron@McCarter.com]   tenright@whitewinston.com                                    .MSG           5/7/2014 11:50     5/7/2014 11:50

                            Responsive but                                                           85A9719AB8F547A62066548                                     Hron, Benjamin
Privileged                  subj to obj      000033980 Enright, Todd   RE: Follow‐up                 BC5233EDB7DCC910A.EML mbox\RE: Follow‐up                    [BHron@McCarter.com]   tenright@whitewinston.com                                    .MSG           5/6/2014 21:04     5/6/2014 21:04
                                                                                                                                                                                        'T.M. Enright'
                            Responsive but                                                           47245DA23957D1F2D8D82FF                                     Hron, Benjamin         [tenright@whitewinston.com
Privileged                  subj to obj      000033982 Enright, Todd   RE: Follow‐up                 EBB2DA0E6B957CD00.EML mbox\RE: Follow‐up                    [BHron@McCarter.com]   ]                                                            .MSG           5/6/2014 21:00     5/6/2014 21:00
                                                                       WWSAF ‐ Notice of Default     WWSAF ‐ Notice of Default
                            Responsive but                             under Armstrong Loan          under Armstrong Loan
Privileged                  subj to obj      000035532 Enright, Todd   Agreement.PDF                 Agreement.PDF             mbox\RE: Follow‐up                                                                                                    .PDF         12/31/2009 19:00     5/6/2014 21:00
                                                              Case 1:16-cv-10666-JGD Document 166-4 Filed 09/02/20 Page 15 of 27



                                                          Custodian                                                                                                                                                                                File
  Privilege Determination   Responsiveness    DocID                            Subject/Title                File Name                   File Path               Sender/Author                 Recipient(s)                  CC           BCC                DocDateTime       Family DateTime
                                                            Name                                                                                                                                                                                Extension
                                                                                                                                                                                       'T.M. Enright'
                            Responsive but                                                         2292E1FFE0D1769A250CB50                                Hron, Benjamin               [tenright@whitewinston.com
Privileged                  subj to obj      000033988 Enright, Todd   RE: Follow‐up               0EEF1D704B0DC7F03.EML   mbox\RE: Follow‐up             [BHron@McCarter.com]         ]                                                       .MSG          5/6/2014 19:10     5/6/2014 19:10
                                                                                                                                                          T.M. Enright
                            Responsive but                                                         A723BA0D76C07EADF1E9A1                                 [tenright@whitewinston.com   Hron, Benjamin
Privileged                  subj to obj      000033989 Enright, Todd   Re: Follow‐up               47FDA6F785A1449D1C.EML mbox\Re: Follow‐up              ]                            [BHron@McCarter.com]                                    .MSG          5/6/2014 19:03     5/6/2014 19:03
                                                                                                                                                          T.M. Enright
                            Responsive but                                                         4DFB679EF9DCA43B3F76B53                                [tenright@whitewinston.com   Hron, Benjamin
Privileged                  subj to obj      000033990 Enright, Todd   Re: Follow‐up               3F3B4B01999A64E4F.EML   mbox\Re: Follow‐up             ]                            [BHron@McCarter.com]                                    .MSG          5/6/2014 19:01     5/6/2014 19:01
                                                                                                                                                                                       'T.M. Enright'
                            Responsive but                                                         71DE2CD9B0A73E6974D92E6                                Hron, Benjamin               [tenright@whitewinston.com
Privileged                  subj to obj      000033991 Enright, Todd   RE: Follow‐up               6276E320B8DB5E0EB.EML     mbox\RE: Follow‐up           [BHron@McCarter.com]         ]                                                       .MSG          5/6/2014 18:57     5/6/2014 18:57
                                                                       WWSAF ‐ Notice of Default   WWSAF ‐ Notice of Default
                            Responsive but                             under Armstrong Loan        under Armstrong Loan
Privileged                  subj to obj      000035554 Enright, Todd   Agreement.DOC               Agreement.DOC             mbox\RE: Follow‐up                                                                                                .DOC          5/6/2014 18:54     5/6/2014 18:57
                                                                                                                                                          T.M. Enright
                            Responsive but                                                         2C7ED41C1E2588F6A0331A3                                [tenright@whitewinston.com   Benjamin M Hron
Privileged                  subj to obj      000034047 Enright, Todd   Fwd: Follow‐up              2F5B4A1726EA550B3.EML   mbox\Fwd: Follow‐up            ]                            [BHron@McCarter.com]                                    .MSG          5/6/2014 12:31     5/6/2014 12:31
                                                                                                                                                          T.M. Enright
                            Responsive but                                                         974A3E03364AFAB1FBFBCFA                                [tenright@whitewinston.com   Benjamin M Hron
Privileged                  subj to obj      000034077 Enright, Todd   Fwd: Follow‐up              0065135C095A246CA.EML   mbox\Fwd: Follow‐up            ]                            [BHron@McCarter.com]                                    .MSG          5/6/2014 10:21     5/6/2014 10:21
                                                                                                                                                          T.M. Enright                 T.M. Enright
                            Responsive but                                                         058EB0158D7E511F2461148 mbox\Update on QVL             [tenright@whitewinston.com   [tenright@whitewinston.com Benjamin M Hron
Privileged                  subj to obj      000043153 Enright, Todd   Update on QVL Matters       5B3D7364031B2DD0D.EML Matters                          ]                            ]                          [BHron@McCarter.com]         .MSG         2/11/2014 13:00    2/11/2014 13:00
                                                                                                                           mbox\Update on QVL
Privileged                  Not Responsive   000045138 Enright, Todd   ww_signature.GIF            ww_signature.GIF        Matters                                                                                                             .GIF         2/11/2014 13:00    2/11/2014 13:00
                                                                                                                           mbox\Update on QVL
Privileged                  Not Responsive   000045148 Enright, Todd   ATT08918.HTM                ATT08918.HTM            Matters                                                                                                             .HTM         2/11/2014 13:00    2/11/2014 13:00
                            Responsive but                             February 2014 Sale Memo     February 2014 Sale Memo mbox\Update on QVL
Privileged                  subj to obj      000045149 Enright, Todd   (final)                     (final).PDF             Matters                        Todd Enright                                                                         .PDF         2/11/2014 12:55    2/11/2014 13:00
                                                                                                                           mbox\Update on QVL
Privileged                  Not Responsive   000045151 Enright, Todd   ATT08921.HTM                ATT08921.HTM            Matters                                                                                                             .HTM         2/11/2014 13:00    2/11/2014 13:00
                                                                                                                                                                                       'T.M. Enright'
                            Responsive but                             RE: Plano Final Executed    CE15FCD33A6F2A3D9944560 mbox\RE: Plano Final           Hron, Benjamin               [tenright@whitewinston.com
Privileged                  subj to obj      000044740 Enright, Todd   Closing Statement           6C54201B53209FDB9.EML   Executed Closing Statement     [BHron@McCarter.com]         ]                                                       .MSG          1/28/2014 9:25     1/28/2014 9:25

                            Responsive but                             WWSAF ‐ Closing Statement   WWSAF ‐ Closing Statement mbox\RE: Plano Final
Privileged                  subj to obj      000047651 Enright, Todd   for Sale of QVL 145.PDF     for Sale of QVL 145.PDF   Executed Closing Statement                                                                                        .PDF         1/24/2014 12:02     1/28/2014 9:25
                                                                                                                             mbox\WWSAF ‐ Closing
                            Responsive but                             WWSAF ‐ Closing Statement   8ABDC07802098949674D200 Statement for Sale of QVL      Hron, Benjamin
Privileged                  subj to obj      000045029 Enright, Todd   for Sale of QVL 145.pdf     FBF6D182926FAC900.EML     145.pdf                      [BHron@McCarter.com]         tenright@whitewinston.com                               .MSG          1/24/2014 9:44     1/24/2014 9:44
                                                                                                                             mbox\WWSAF ‐ Closing
                            Responsive but                             WWSAF ‐ Closing Statement   WWSAF ‐ Closing Statement Statement for Sale of QVL
Privileged                  subj to obj      000047311 Enright, Todd   for Sale of QVL 145.PDF     for Sale of QVL 145.PDF   145.pdf                                                                                                           .PDF          1/24/2014 9:44     1/24/2014 9:44
                                                                                                                                                          T.M. Enright
                            Responsive but                                                         5C8ECA3D61C608D6598A3D                                 [tenright@whitewinston.com T.M. Enright
Privileged                  subj to obj      000045167 Enright, Todd   Fwd: Closing                46AD4FA1685A5E3FF6.EML mbox\Fwd: Closing               ]                          [toddenright@mac.com]                                     .MSG         1/23/2014 13:24    1/23/2014 13:24
Privileged                  Responsive       000047296 Enright, Todd   ww_signature.GIF            ww_signature.GIF       mbox\Fwd: Closing                                                                                                    .GIF         1/23/2014 13:24    1/23/2014 13:24
                            Responsive but
Privileged                  subj to obj      000047297 Enright, Todd   ATT02134.HTM                ATT02134.HTM                mbox\Fwd: Closing                                                                                               .HTM         1/23/2014 13:24    1/23/2014 13:24
                            Responsive but
Privileged                  subj to obj      000047302 Enright, Todd   image001.JPG                image001.JPG                mbox\Fwd: Closing                                                                                               .JPG         1/23/2014 13:24    1/23/2014 13:24
                            Responsive but
Privileged                  subj to obj      000047304 Enright, Todd   ATT02137.HTM                ATT02137.HTM                mbox\Fwd: Closing                                                                                               .HTM         1/23/2014 13:24    1/23/2014 13:24
                                                                       WWSAF Signature Pages for   WWSAF Signature Pages for
                            Responsive but                             WWSAF Loan to Grant         WWSAF Loan to Grant
Privileged                  subj to obj      000047306 Enright, Todd   Armstrong.PDF               Armstrong.PDF               mbox\Fwd: Closing                                                                                               .PDF          1/23/2014 1:19    1/23/2014 13:24
                            Responsive but
Privileged                  subj to obj      000047310 Enright, Todd   ATT02140.HTM                ATT02140.HTM                mbox\Fwd: Closing                                                                                               .HTM         1/23/2014 13:24    1/23/2014 13:24
                                                                                                                                                                                       'T.M. Enright'
                            Responsive but                                                         9EAE5A4578E22DAB1855632                                Hron, Benjamin               [tenright@whitewinston.com
Privileged                  subj to obj      000045186 Enright, Todd   RE: Draft Closing           6717EF714C77B0652.EML   mbox\RE: Draft Closing         [BHron@McCarter.com]         ]                                                       .MSG         1/23/2014 11:49    1/23/2014 11:49
                            Responsive but
Privileged                  subj to obj      000047494 Enright, Todd   Closing Statmenet.XLS       Closing Statmenet.XLS       mbox\RE: Draft Closing     Todd M. Enright                                                                      .XLS         1/23/2014 12:47    1/23/2014 11:49

                            Responsive but                                                         CF3BFFDCDD57F3281517F6E                                Hron, Benjamin
Privileged                  subj to obj      000045227 Enright, Todd   Acquisition Docs            FC5248067193BD9F3.EML   mbox\Acquisition Docs          [BHron@McCarter.com]         tenright@whitewinston.com                               .MSG          1/23/2014 9:12     1/23/2014 9:12
                                                              Case 1:16-cv-10666-JGD Document 166-4 Filed 09/02/20 Page 16 of 27



                                                          Custodian                                                                                                                                                                                         File
  Privilege Determination   Responsiveness    DocID                            Subject/Title                    File Name                     File Path            Sender/Author                Recipient(s)                    CC                BCC                DocDateTime       Family DateTime
                                                            Name                                                                                                                                                                                         Extension

                                                                                                                                                                                                                   Chad Collins | Corp‐CEO
                                                                                                                                                                                                                   (chad.collins@qvlpharmacy.c
                                                                                                                                                                                                                   om);Hron, Benjamin
                                                                                                                                                                                                                   [BHron@McCarter.com];Step
                                                                                                                                                                                                                   hen J. Cox | Corp‐Controller
                                                                                                                                                             Moss, Amy C.                                          (stephen.cox@qvlpharmacy.c
                                                                       Transition Services             Transition Services                                   [Amy.Moss@chamberlainlaw jeff.mullins@solidcounsel.co om);tenright@whitewinston.
                            Responsive       000047332 Enright, Todd   Agreement                       Agreement (111 KB).msg       mbox\Acquisition Docs    .com]                    m                            com                                  .MSG         1/22/2014 13:06     1/23/2014 9:12
                                                                       (1432467_5)Transition_Servic    (1432467_5)Transition_Servic
                                                                       es_Agreement‐vs‐                es_Agreement‐vs‐
                                                                       (1432467_6)Transition_Servic    (1432467_6)Transition_Servic
                            Responsive       000047348 Enright, Todd   es_Agreement.DOCX               es_Agreement.DOCX            mbox\Acquisition Docs                                                                                               .DOCX        1/22/2014 13:06     1/23/2014 9:12
                                                                       Transition Services             Transition Services
                            Responsive       000047355 Enright, Todd   Agreement.DOCX                  Agreement.DOCX               mbox\Acquisition Docs                                                                                               .DOCX        1/22/2014 13:06     1/23/2014 9:12

                                                                                                                                                                                                                   Chad Collins | Corp‐CEO
                                                                                                                                                                                                                   (chad.collins@qvlpharmacy.c
                                                                                                                                                                                                                   om);Hron, Benjamin
                                                                                                                                                                                                                   [BHron@McCarter.com];Step
                                                                                                                                                                                                                   hen J. Cox | Corp‐Controller
                                                                                                                                                             Moss, Amy C.                                          (stephen.cox@qvlpharmacy.c
                                                                       Partnership Interest Purchase Partnership Interest Purchase                           [Amy.Moss@chamberlainlaw jeff.mullins@solidcounsel.co om);tenright@whitewinston.
                            Responsive       000047364 Enright, Todd   Agreement                     Agreement (161 KB).msg        mbox\Acquisition Docs     .com]                    m                            com                                  .MSG         1/21/2014 18:06     1/23/2014 9:12

                                                                       Partnership Interest Purchase   Partnership Interest Purchase
                                                                       Agreement ‐ Armstrong, as       Agreement ‐ Armstrong, as
                            Responsive       000047376 Enright, Todd   Buyers Jan14.DOCX               Buyers Jan14.DOCX             mbox\Acquisition Docs                                                                                              .DOCX        1/21/2014 18:06     1/23/2014 9:12
                                                                       (1432384_6)Partnership_Inte     (1432384_6)Partnership_Inte
                                                                       rest_Purchase_Agreement_‐       rest_Purchase_Agreement_‐
                                                                       _Ar‐vs‐                         _Ar‐vs‐
                                                                       (1432384_8)Partnership_Inte     (1432384_8)Partnership_Inte
                            Responsive       000047384 Enright, Todd   rest_Purchase_.DOCX             rest_Purchase_.DOCX           mbox\Acquisition Docs                                                                                              .DOCX        1/21/2014 18:06     1/23/2014 9:12

                            Responsive but                                                             AB83D1C6FE31F380A03120B                               Hron, Benjamin
Privileged                  subj to obj      000045240 Enright, Todd   Closing                         4974D506ACB82CFCE.EML     mbox\Closing                [BHron@McCarter.com]       tenright@whitewinston.com                                       .MSG          1/23/2014 1:24     1/23/2014 1:24
                                                                       WWSAF Signature Pages for       WWSAF Signature Pages for
                            Responsive but                             WWSAF Loan to Grant             WWSAF Loan to Grant
Privileged                  subj to obj      000047630 Enright, Todd   Armstrong.PDF                   Armstrong.PDF             mbox\Closing                                                                                                           .PDF          1/23/2014 1:19     1/23/2014 1:24

                            Responsive but                                                             0DFD5C3D48065551B6A0086                               Hron, Benjamin
Privileged                  subj to obj      000045299 Enright, Todd   FW: Legal Opinion               12FD9B62449315FA4.EML   mbox\FW: Legal Opinion        [BHron@McCarter.com]       tenright@whitewinston.com                                       .MSG         1/22/2014 15:06    1/22/2014 15:06

                            Responsive but                                                          D1CA89B4FC1708ED7DAE4D                                   Hron, Benjamin
Privileged                  subj to obj      000045377 Enright, Todd   FW: Loan Documents           A3CB8E9E6B1B6EFB41.EML mbox\FW: Loan Documents           [BHron@McCarter.com]       tenright@whitewinston.com                                       .MSG         1/22/2014 10:32    1/22/2014 10:32
                                                                       QVL Pharmacy Plano 145 ‐ Inc QVL Pharmacy Plano 145 ‐ Inc
                            Responsive but                             Statement for Nov and YTD Statement for Nov and YTD
Privileged                  subj to obj      000047499 Enright, Todd   2013.PDF                     2013.PDF                     mbox\FW: Loan Documents     Stephen Cox                                                                                .PDF         1/15/2014 10:49    1/22/2014 10:32

                            Responsive but                                                         27710BDBE564164CCFB0CBA                                   Hron, Benjamin
Privileged                  subj to obj      000045403 Enright, Todd   Revised Loan Docs           402F742E1F53EE224.EML            mbox\Revised Loan Docs   [BHron@McCarter.com]       tenright@whitewinston.com                                       .MSG         1/21/2014 23:56    1/21/2014 23:56
                                                                       Change‐Pro Redline ‐        Change‐Pro Redline ‐
                                                                       17010984‐v5‐WWSAF ‐         17010984‐v5‐WWSAF ‐
                            Responsive but                             Security Agreement for Sale Security Agreement for Sale
Privileged                  subj to obj      000047669 Enright, Todd   of ....PDF                  of ....PDF                       mbox\Revised Loan Docs                                                                                              .PDF         1/21/2014 23:56    1/21/2014 23:56
                                                                       Change‐Pro Redline ‐        Change‐Pro Redline ‐
                                                                       17010984‐v6‐WWSAF ‐ ACGP 17010984‐v6‐WWSAF ‐ ACGP
                            Responsive but                             Security Agreement for      Security Agreement for
Privileged                  subj to obj      000047670 Enright, Todd   Sal....PDF                  Sal....PDF                       mbox\Revised Loan Docs                                                                                              .PDF         1/21/2014 23:56    1/21/2014 23:56
                                                                       Change‐Pro Redline ‐        Change‐Pro Redline ‐
                                                                       17010987‐v4‐WWSAF ‐         17010987‐v4‐WWSAF ‐
                            Responsive but                             Securities Pledge Agreement Securities Pledge Agreement
Privileged                  subj to obj      000047671 Enright, Todd   for....PDF                  for....PDF                       mbox\Revised Loan Docs                                                                                              .PDF         1/21/2014 23:56    1/21/2014 23:56

                            Responsive but                                                             WWSAF ‐ Target Guaranty for
Privileged                  subj to obj      000047672 Enright, Todd   GUARANTY                        Acquisition of QVL 145.DOC mbox\Revised Loan Docs     PSE                                                                                        .DOC          1/22/2014 0:44    1/21/2014 23:56
                                                                       WWSAF ‐ Collateral Release      WWSAF ‐ Collateral Release
                            Responsive but                             Agreement for Sale of QVL       Agreement for Sale of QVL
Privileged                  subj to obj      000047674 Enright, Todd   145.DOCX                        145.DOCX                    mbox\Revised Loan Docs                                                                                               .DOCX         1/22/2014 0:41    1/21/2014 23:56
                                                              Case 1:16-cv-10666-JGD Document 166-4 Filed 09/02/20 Page 17 of 27



                                                          Custodian                                                                                                                                                               File
  Privilege Determination   Responsiveness    DocID                           Subject/Title                   File Name                     File Path               Sender/Author             Recipient(s)         CC   BCC                DocDateTime       Family DateTime
                                                            Name                                                                                                                                                               Extension
                                                                       Change‐Pro Redline ‐          Change‐Pro Redline ‐
                                                                       17010981‐v5‐WWSAF ‐ Loan      17010981‐v5‐WWSAF ‐ Loan
                                                                       Agreement for Sale of QVL     Agreement for Sale of QVL
                                                                       145 and 17010981‐v6‐          145 and 17010981‐v6‐
                            Responsive but                             WWSAF ‐ Loan Agreement        WWSAF ‐ Loan Agreement
Privileged                  subj to obj      000047676 Enright, Todd   for Sale of QVL 145.PDF       for Sale of QVL 145.PDF     mbox\Revised Loan Docs                                                                       .PDF         1/21/2014 23:56    1/21/2014 23:56
                                                                       Change‐Pro Redline ‐          Change‐Pro Redline ‐
                                                                       17010981‐v4‐WWSAF ‐ Loan      17010981‐v4‐WWSAF ‐ Loan
                            Responsive but                             Agreement for Sale of QVL     Agreement for Sale of QVL
Privileged                  subj to obj      000047679 Enright, Todd   ....PDF                       ....PDF                     mbox\Revised Loan Docs                                                                       .PDF         1/21/2014 23:56    1/21/2014 23:56
                                                                       Change‐Pro Redline ‐          Change‐Pro Redline ‐
                                                                       17010983‐v5‐WWSAF ‐           17010983‐v5‐WWSAF ‐
                                                                       Promissory Note for Sale of   Promissory Note for Sale of
                                                                       QVL 145 and 17010983‐v6‐      QVL 145 and 17010983‐v6‐
                            Responsive but                             WWSAF ‐ Promissory Note       WWSAF ‐ Promissory Note
Privileged                  subj to obj      000047681 Enright, Todd   for Sale of QVL 145.PDF       for Sale of QVL 145.PDF     mbox\Revised Loan Docs                                                                       .PDF         1/21/2014 23:56    1/21/2014 23:56
                                                                                                                                                             T.M. Enright
                            Responsive but                                                           1781F23C653CB928108A2BC                                 [tenright@whitewinston.com Hron, Benjamin
Privileged                  subj to obj      000045431 Enright, Todd   Re: Check                     C33367A16AE61C3B2.EML   mbox\Re: Check                  ]                          [BHron@McCarter.com]                  .MSG         1/21/2014 18:10    1/21/2014 18:10

                            Responsive but                                                           76E2353726FB83D1C2B723E                                 Hron, Benjamin
Privileged                  subj to obj      000045435 Enright, Todd   FW: Check                     F903689F80CA2B370.EML   mbox\FW: Check                  [BHron@McCarter.com]      tenright@whitewinston.com              .MSG         1/21/2014 18:01    1/21/2014 18:01

                            Responsive but                                                           B01EA256DF78C32153332E0                                 Hron, Benjamin
Privileged                  subj to obj      000045594 Enright, Todd   FW: Loan Documents            D0AB0D09463347D78.EML mbox\FW: Loan Documents           [BHron@McCarter.com]      tenright@whitewinston.com              .MSG          1/21/2014 0:03     1/21/2014 0:03
                            Responsive but                             Pledge Agreement              Pledge Agreement
Privileged                  subj to obj      000047974 Enright, Todd   (Marked).DOCX                 (Marked).DOCX           mbox\FW: Loan Documents                                                                          .DOCX        1/20/2014 13:52     1/21/2014 0:03
                            Responsive but
Privileged                  subj to obj      000047978 Enright, Todd   Pledge Agreement.DOC          Pledge Agreement.DOC          mbox\FW: Loan Documents                                                                    .DOC         1/20/2014 13:38     1/21/2014 0:03
                            Responsive but                             Promissory Note               Promissory Note
Privileged                  subj to obj      000047981 Enright, Todd   (Marked).DOCX                 (Marked).DOCX                 mbox\FW: Loan Documents                                                                    .DOCX        1/20/2014 13:48     1/21/2014 0:03
                            Responsive but
Privileged                  subj to obj      000047985 Enright, Todd   Promissory Note.DOCX          Promissory Note.DOCX          mbox\FW: Loan Documents                                                                    .DOCX        1/20/2014 13:24     1/21/2014 0:03
                            Responsive but                             Security Agreement            Security Agreement
Privileged                  subj to obj      000047988 Enright, Todd   (Marked).DOCX                 (Marked).DOCX                 mbox\FW: Loan Documents   Jeff Mullins                                                     .DOCX        1/20/2014 13:50     1/21/2014 0:03
                            Responsive but
Privileged                  subj to obj      000047991 Enright, Todd   Security Agreement.DOCX       Security Agreement.DOCX       mbox\FW: Loan Documents                                                                    .DOCX        1/20/2014 13:28     1/21/2014 0:03
                            Responsive but                             Loan Agreement                Loan Agreement
Privileged                  subj to obj      000047993 Enright, Todd   (Marked).DOCX                 (Marked).DOCX                 mbox\FW: Loan Documents                                                                    .DOCX        1/20/2014 15:18     1/21/2014 0:03
                            Responsive but
Privileged                  subj to obj      000047999 Enright, Todd   Loan Agreement.DOCX           Loan Agreement.DOCX           mbox\FW: Loan Documents                                                                    .DOCX        1/20/2014 15:17     1/21/2014 0:03
                            Responsive but                             EDOCS‐#40922‐v2‐              EDOCS‐#40922‐v2‐
Privileged                  subj to obj      000048004 Enright, Todd   Legal_Opinion.DOCX            Legal_Opinion.DOCX            mbox\FW: Loan Documents   Jeff Mullins                                                     .DOCX        1/20/2014 12:49     1/21/2014 0:03

                            Responsive but                                                       C9DF8909E526C9342A9858C                                     Hron, Benjamin
Privileged                  subj to obj      000045937 Enright, Todd   Plano Loan Docs           8296523FD5C510A36.EML     mbox\Plano Loan Docs              [BHron@McCarter.com]      tenright@whitewinston.com              .MSG          1/16/2014 0:57     1/16/2014 0:57
                                                                       17010981‐v4‐WWSAF ‐ Loan 17010981‐v4‐WWSAF ‐ Loan
                            Responsive but                             Agreement for Sale of QVL Agreement for Sale of QVL
Privileged                  subj to obj      000047880 Enright, Todd   145.DOCX                  145.DOCX                  mbox\Plano Loan Docs                                                                               .DOCX         1/16/2014 1:43     1/16/2014 0:57
                                                                       Change‐Pro Redline ‐      Change‐Pro Redline ‐
                                                                       17010981‐v2‐WWSAF ‐ Loan 17010981‐v2‐WWSAF ‐ Loan
                            Responsive but                             Agreement for Sale of QVL Agreement for Sale of QVL
Privileged                  subj to obj      000047885 Enright, Todd   ....PDF                   ....PDF                   mbox\Plano Loan Docs                                                                               .PDF          1/16/2014 0:57     1/16/2014 0:57

                                                                       17010990‐v3‐WWSAF ‐           17010990‐v3‐WWSAF ‐
                            Responsive but                             Securities Escrow Agreement   Securities Escrow Agreement
Privileged                  subj to obj      000047889 Enright, Todd   for Sale of QVL 145.DOC       for Sale of QVL 145.DOC       mbox\Plano Loan Docs                                                                       .DOC          1/16/2014 1:43     1/16/2014 0:57
                                                                       Change‐Pro Redline ‐          Change‐Pro Redline ‐
                                                                       17010990‐v1‐WWSAF ‐           17010990‐v1‐WWSAF ‐
                            Responsive but                             Securities Escrow Agreement   Securities Escrow Agreement
Privileged                  subj to obj      000047894 Enright, Todd   for....PDF                    for....PDF                    mbox\Plano Loan Docs                                                                       .PDF          1/16/2014 0:57     1/16/2014 0:57
                                                                       17010984‐v4‐WWSAF ‐           17010984‐v4‐WWSAF ‐
                            Responsive but                             Security Agreement for Sale   Security Agreement for Sale
Privileged                  subj to obj      000047899 Enright, Todd   of QVL 145.DOCX               of QVL 145.DOCX               mbox\Plano Loan Docs                                                                       .DOCX         1/16/2014 1:34     1/16/2014 0:57
                                                                       Change‐Pro Redline ‐          Change‐Pro Redline ‐
                                                                       17010984‐v2‐WWSAF ‐           17010984‐v2‐WWSAF ‐
                            Responsive but                             Security Agreement for Sale   Security Agreement for Sale
Privileged                  subj to obj      000047904 Enright, Todd   of ....PDF                    of ....PDF                    mbox\Plano Loan Docs                                                                       .PDF          1/16/2014 0:57     1/16/2014 0:57
                                                                       17010983‐v4‐WWSAF ‐           17010983‐v4‐WWSAF ‐
                            Responsive but                             Promissory Note for Sale of   Promissory Note for Sale of
Privileged                  subj to obj      000047908 Enright, Todd   QVL 145.DOCX                  QVL 145.DOCX                  mbox\Plano Loan Docs                                                                       .DOCX         1/16/2014 1:26     1/16/2014 0:57
                                                              Case 1:16-cv-10666-JGD Document 166-4 Filed 09/02/20 Page 18 of 27



                                                          Custodian                                                                                                                                                                    File
  Privilege Determination   Responsiveness    DocID                            Subject/Title                   File Name                     File Path                Sender/Author               Recipient(s)          CC   BCC                DocDateTime       Family DateTime
                                                            Name                                                                                                                                                                    Extension
                                                                       Change‐Pro Redline ‐           Change‐Pro Redline ‐
                                                                       17010983‐v2‐WWSAF ‐            17010983‐v2‐WWSAF ‐
                            Responsive but                             Promissory Note for Sale of    Promissory Note for Sale of
Privileged                  subj to obj      000047912 Enright, Todd   QVL....PDF                     QVL....PDF                    mbox\Plano Loan Docs                                                                           .PDF          1/16/2014 0:57     1/16/2014 0:57

                                                                       17010987‐v3‐WWSAF ‐            17010987‐v3‐WWSAF ‐
                            Responsive but                             Securities Pledge Agreement    Securities Pledge Agreement
Privileged                  subj to obj      000047918 Enright, Todd   for Sale of QVL 145.DOC        for Sale of QVL 145.DOC     mbox\Plano Loan Docs                                                                             .DOC          1/16/2014 1:25     1/16/2014 0:57
                                                                       Change‐Pro Redline ‐           Change‐Pro Redline ‐
                                                                       17010987‐v1‐WWSAF ‐            17010987‐v1‐WWSAF ‐
                            Responsive but                             Securities Pledge Agreement    Securities Pledge Agreement
Privileged                  subj to obj      000047922 Enright, Todd   for....PDF                     for....PDF                  mbox\Plano Loan Docs                                                                             .PDF          1/16/2014 0:57     1/16/2014 0:57
                                                                                                                                                                T.M. Enright
                            Responsive but                                                            D9F89D5B962001E7BD9808C                                   [tenright@whitewinston.com Hron, Benjamin
Privileged                  subj to obj      000046120 Enright, Todd   Re: Legal Opinion              75C31C49BCDF08FCB.EML   mbox\Re: Legal Opinion            ]                          [BHron@McCarter.com]                    .MSG         1/14/2014 12:36    1/14/2014 12:36
                                                                                                                                                                                           T.M. Enright
                            Responsive but                                                            8035F01DE16827750EF6AAC                                   Hron, Benjamin             [tenright@whitewinston.com
Privileged                  subj to obj      000046122 Enright, Todd   Re: Legal Opinion              B761488550E999E78.EML   mbox\Re: Legal Opinion            [BHron@McCarter.com]       ]                                       .MSG         1/14/2014 12:34    1/14/2014 12:34
                                                                                                                                                                T.M. Enright
                            Responsive but                                                            F7034D52393071DC3ABCCCF                                   [tenright@whitewinston.com Hron, Benjamin
Privileged                  subj to obj      000046124 Enright, Todd   Re: Legal Opinion              BC3D9AA911231C63B.EML mbox\Re: Legal Opinion              ]                          [BHron@McCarter.com]                    .MSG         1/14/2014 12:32    1/14/2014 12:32
                                                                                                                                                                                           Todd M. Enright
                            Responsive but                                                            91B927E74FF3DCE122B7E5A                                   Hron, Benjamin             [tenright@whitewinston.com
Privileged                  subj to obj      000046128 Enright, Todd   Fwd: Legal Opinion             69A8A24C02572B85C.EML        mbox\Fwd: Legal Opinion      [BHron@McCarter.com]       ]                                       .MSG         1/14/2014 12:04    1/14/2014 12:04
                                                                       FW: White Winston Select                                    mbox\FW: White Winston
                                                                       Asset Funds, LLC to                                         Select Asset Funds, LLC to
                            Responsive but                             Armstrong RX GP, LLC and       24F5345EB980F608F4B64C2 Armstrong RX GP, LLC and          Hron, Benjamin
Privileged                  subj to obj      000046130 Enright, Todd   Grant W. Armstrong             DE7F63B28F216452A.EML        Grant W. Armstrong           [BHron@McCarter.com]       tenright@whitewinston.com               .MSG         1/14/2014 11:57    1/14/2014 11:57
                                                                                                                                   mbox\FW: White Winston
                                                                                                                                   Select Asset Funds, LLC to
                            Responsive but                                                                                         Armstrong RX GP, LLC and
Privileged                  subj to obj      000048250 Enright, Todd   100rdlla.DOCX                  100rdlla.DOCX                Grant W. Armstrong                                                                              .DOCX        1/13/2014 16:27    1/14/2014 11:57
                                                                                                                                   mbox\FW: White Winston
                                                                                                                                   Select Asset Funds, LLC to
                            Responsive but                                                                                         Armstrong RX GP, LLC and
Privileged                  subj to obj      000048254 Enright, Todd   100rdln.DOCX                   100rdln.DOCX                 Grant W. Armstrong                                                                              .DOCX        1/13/2014 16:28    1/14/2014 11:57
                                                                                                                                   mbox\FW: White Winston
                                                                                                                                   Select Asset Funds, LLC to
                            Responsive but                                                                                         Armstrong RX GP, LLC and
Privileged                  subj to obj      000048257 Enright, Todd   100rdlsa.DOCX                  100rdlsa.DOCX                Grant W. Armstrong           Heather Legato‐Kay                                                 .DOCX        1/13/2014 17:13    1/14/2014 11:57
                                                                                                                                   mbox\FW: White Winston
                                                                                                                                   Select Asset Funds, LLC to
                            Responsive but                                                                                         Armstrong RX GP, LLC and
Privileged                  subj to obj      000048262 Enright, Todd   100rdlpledgeagr.DOCX           100rdlpledgeagr.DOCX         Grant W. Armstrong                                                                              .DOCX        1/14/2014 11:06    1/14/2014 11:57
                                                                                                                                   mbox\FW: White Winston
                                                                                                                                   Select Asset Funds, LLC to
                            Responsive but                                                                                         Armstrong RX GP, LLC and
Privileged                  subj to obj      000048405 Enright, Todd   100rdlescrowagr.DOCX           100rdlescrowagr.DOCX         Grant W. Armstrong                                                                              .DOCX        1/13/2014 18:17    1/14/2014 11:57
                                                                                                                                   mbox\FW: White Winston
                                                                                                                                   Select Asset Funds, LLC to
                            Responsive but                             WWSAF ‐ Loan Agreement         WWSAF ‐ Loan Agreement       Armstrong RX GP, LLC and
Privileged                  subj to obj      000048409 Enright, Todd   for Sale of QVL 145 (3).DOCX   for Sale of QVL 145 (3).DOCX Grant W. Armstrong                                                                              .DOCX        1/13/2014 16:25    1/14/2014 11:57
                                                                                                                                   mbox\FW: White Winston
                                                                                                                                   Select Asset Funds, LLC to
                            Responsive but                             WWSAF ‐ Promissory Note        WWSAF ‐ Promissory Note      Armstrong RX GP, LLC and
Privileged                  subj to obj      000048413 Enright, Todd   for Sale of QVL 145 (3).DOCX   for Sale of QVL 145 (3).DOCX Grant W. Armstrong                                                                              .DOCX        1/13/2014 16:22    1/14/2014 11:57
                                                                                                                                   mbox\FW: White Winston
                                                                                                                                   Select Asset Funds, LLC to
                            Responsive but                             WWSAF ‐ Security Agreement     WWSAF ‐ Security Agreement Armstrong RX GP, LLC and
Privileged                  subj to obj      000048419 Enright, Todd   for Sale of QVL 145 (3).DOCX   for Sale of QVL 145 (3).DOCX Grant W. Armstrong                                                                              .DOCX        1/13/2014 17:10    1/14/2014 11:57
                                                                                                                                   mbox\FW: White Winston
                                                                       WWSAF ‐ Securities Pledge      WWSAF ‐ Securities Pledge    Select Asset Funds, LLC to
                            Responsive but                             Agreement for Sale of QVL      Agreement for Sale of QVL    Armstrong RX GP, LLC and
Privileged                  subj to obj      000048423 Enright, Todd   145 (3).DOC                    145 (3).DOC                  Grant W. Armstrong                                                                              .DOC         1/14/2014 11:05    1/14/2014 11:57
                                                                                                                                   mbox\FW: White Winston
                                                                       WWSAF ‐ Securities Escrow      WWSAF ‐ Securities Escrow Select Asset Funds, LLC to
                            Responsive but                             Agreement for Sale of QVL      Agreement for Sale of QVL    Armstrong RX GP, LLC and
Privileged                  subj to obj      000048426 Enright, Todd   145 (3).DOC                    145 (3).DOC                  Grant W. Armstrong                                                                              .DOC         1/13/2014 18:16    1/14/2014 11:57
                                                                                                                                   mbox\FW: White Winston
                                                                                                                                   Select Asset Funds, LLC to
                            Responsive but                                                                                         Armstrong RX GP, LLC and
Privileged                  subj to obj      000048431 Enright, Todd   100UCC Searches.PDF            100UCC Searches.PDF          Grant W. Armstrong                                                                              .PDF         1/10/2014 17:15    1/14/2014 11:57
                                                              Case 1:16-cv-10666-JGD Document 166-4 Filed 09/02/20 Page 19 of 27



                                                          Custodian                                                                                                                                                                      File
  Privilege Determination   Responsiveness    DocID                            Subject/Title                  File Name                        File Path                Sender/Author               Recipient(s)          CC   BCC                DocDateTime       Family DateTime
                                                            Name                                                                                                                                                                      Extension
                                                                                                                                     mbox\FW: White Winston
                                                                                                                                     Select Asset Funds, LLC to
                            Responsive but                             www.sos.state.tx.us/ucc/for                                   Armstrong RX GP, LLC and
Privileged                  subj to obj      000048440 Enright, Todd   ms/UCC3.pdf                 UCC Termination.PDF               Grant W. Armstrong           hlegato                                                            .PDF         1/13/2014 12:27    1/14/2014 11:57
                                                                                                                                     mbox\FW: White Winston
                                                                                                                                     Select Asset Funds, LLC to
                            Responsive but                             www.sos.state.tx.us/ucc/for                                   Armstrong RX GP, LLC and
Privileged                  subj to obj      000048446 Enright, Todd   ms/UCC3.pdf                 UCC Termination2.PDF              Grant W. Armstrong           hlegato                                                            .PDF         1/13/2014 12:28    1/14/2014 11:57
                                                                                                                                     mbox\FW: White Winston
                                                                                                                                     Select Asset Funds, LLC to
                            Responsive but                             www.sos.state.tx.us/ucc/for                                   Armstrong RX GP, LLC and
Privileged                  subj to obj      000048451 Enright, Todd   ms/UCC3.pdf                 UCC Termination3.PDF              Grant W. Armstrong           hlegato                                                            .PDF         1/13/2014 12:29    1/14/2014 11:57

                            Responsive but                                                          D8ACD15B3FB7F8306829829                                       Hron, Benjamin
Privileged                  subj to obj      000046448 Enright, Todd   Loan Documents               C8C238495C4D80EA3.EML            mbox\Loan Documents          [BHron@McCarter.com]       tenright@whitewinston.com               .MSG          1/10/2014 9:47     1/10/2014 9:47
                            Responsive but                             WWSAF ‐ Promissory Note      WWSAF ‐ Promissory Note
Privileged                  subj to obj      000048269 Enright, Todd   for Sale of QVL 145.DOCX     for Sale of QVL 145.DOCX         mbox\Loan Documents                                                                             .DOCX        1/10/2014 10:44     1/10/2014 9:47
                            Responsive but                             WWSAF ‐ Loan Agreement       WWSAF ‐ Loan Agreement
Privileged                  subj to obj      000048272 Enright, Todd   for Sale of QVL 145.DOCX     for Sale of QVL 145.DOCX         mbox\Loan Documents                                                                             .DOCX        1/10/2014 10:37     1/10/2014 9:47
                                                                       WWSAF ‐ Securities Pledge    WWSAF ‐ Securities Pledge
                            Responsive but                             Agreement for Sale of QVL    Agreement for Sale of QVL
Privileged                  subj to obj      000048274 Enright, Todd   145.DOC                      145.DOC                          mbox\Loan Documents                                                                             .DOC         1/10/2014 10:44     1/10/2014 9:47

                            Responsive but                             WWSAF ‐ Security Agreement    WWSAF ‐ Security Agreement
Privileged                  subj to obj      000048280 Enright, Todd   for Sale of QVL 145.DOCX      for Sale of QVL 145.DOCX        mbox\Loan Documents                                                                             .DOCX        1/10/2014 10:43     1/10/2014 9:47
                                                                       WWSAF ‐ Securities Escrow     WWSAF ‐ Securities Escrow
                            Responsive but                             Agreement for Sale of QVL     Agreement for Sale of QVL
Privileged                  subj to obj      000048282 Enright, Todd   145.DOC                       145.DOC                         mbox\Loan Documents                                                                             .DOC         1/10/2014 10:16     1/10/2014 9:47
                                                                       Change‐Pro Redline ‐          Change‐Pro Redline ‐
                                                                       17010981‐v1‐WWSAF ‐ Loan      17010981‐v1‐WWSAF ‐ Loan
                            Responsive but                             Agreement for Sale of QVL     Agreement for Sale of QVL
Privileged                  subj to obj      000048288 Enright, Todd   ....PDF                       ....PDF                         mbox\Loan Documents                                                                             .PDF          1/10/2014 9:47     1/10/2014 9:47
                            Responsive but                                                           7075116ED467E34E6E4F910                                      Hron, Benjamin
Privileged                  subj to obj      000046460 Enright, Todd   Loan Agreement                8C6B5C92F036D1E40.EML           mbox\Loan Agreement          [BHron@McCarter.com]       tenright@whitewinston.com               .MSG          1/10/2014 8:37     1/10/2014 8:37
                                                                       17010981‐v1‐WWSAF ‐ Loan 17010981‐v1‐WWSAF ‐ Loan
                            Responsive but                             Agreement for Sale of QVL     Agreement for Sale of QVL
Privileged                  subj to obj      000048398 Enright, Todd   145.DOCX                      145.DOCX                        mbox\Loan Agreement                                                                             .DOCX         1/10/2014 9:33     1/10/2014 8:37
                                                                       Change‐Pro Redline ‐          Change‐Pro Redline ‐
                                                                       16966877‐v3‐WWSAF ‐ Loan 16966877‐v3‐WWSAF ‐ Loan
                                                                       Agreement for Project Victory Agreement for Project Victory
                                                                       and 17010981‐v1‐WWSAF ‐ and 17010981‐v1‐WWSAF ‐
                            Responsive but                             Loan Agreement for Sale of Loan Agreement for Sale of
Privileged                  subj to obj      000048402 Enright, Todd   QVL 145.PDF                   QVL 145.PDF                     mbox\Loan Agreement                                                                             .PDF          1/10/2014 8:37     1/10/2014 8:37

                            Responsive but                                                          CE0C4F816775697F677F75B                                       Hron, Benjamin
Privileged                  subj to obj      000046810 Enright, Todd   FW: Terms Sheet              1985E743CDE0A2361.EML   mbox\FW: Terms Sheet                  [BHron@McCarter.com]       tenright@whitewinston.com               .MSG          1/7/2014 18:49     1/7/2014 18:49

                            Responsive but                                                          48E7CDE7CA48CD7E426BCE9                                       Hron, Benjamin
Privileged                  subj to obj      000046820 Enright, Todd   FW: Terms Sheet              07A3DBE3120D97038.EML   mbox\FW: Terms Sheet                  [BHron@McCarter.com]       tenright@whitewinston.com               .MSG          1/7/2014 18:14     1/7/2014 18:14
                            Responsive but
Privileged                  subj to obj      000048091 Enright, Todd   201401071649.PDF             201401071649.PDF                 mbox\FW: Terms Sheet                                                                            .PDF          1/7/2014 17:49     1/7/2014 18:14

                            Responsive but                                                          06C523BF7130936D3FF5B77                           Hron, Benjamin
Privileged                  subj to obj      000046846 Enright, Todd   Armstrong term sheet         5DA57BA04957FF37F.EML   mbox\Armstrong term sheet [BHron@McCarter.com]                   tenright@whitewinston.com               .MSG          1/7/2014 15:53     1/7/2014 15:53
                                                                       16984655‐v3‐1‐7‐14           16984655‐v3‐1‐7‐14
                            Responsive but                             Armstrong Terms              Armstrong Terms
Privileged                  subj to obj      000048399 Enright, Todd   Sheet.DOCX                   Sheet.DOCX              mbox\Armstrong term sheet                                                                                .DOCX         1/7/2014 16:48     1/7/2014 15:53

                                                                       Change‐Pro Redline with      Change‐Pro Redline with
                            Responsive but                             Track Changes ‐ 16984655‐v2‐ Track Changes ‐ 16984655‐v2‐
Privileged                  subj to obj      000048403 Enright, Todd   1‐7‐14 Armstrong Ter....DOCX 1‐7‐14 Armstrong Ter....DOCX mbox\Armstrong term sheet                                                                           .DOCX         1/7/2014 16:51     1/7/2014 15:53

                                                                       EDOCS‐#40118‐v1‐          EDOCS‐#40118‐v1‐
                            Responsive but                             Armstrong_Term_Sheet_(01‐ Armstrong_Term_Sheet_(01‐
Privileged                  subj to obj      000048418 Enright, Todd   07‐14_S&S_Comments).PDF 07‐14_S&S_Comments).PDF mbox\Armstrong term sheet                                                                                     .PDF          1/7/2014 14:56     1/7/2014 15:53
                                                                                                                                                                  T.M. Enright
                            Responsive but                                                          F18CA5666D5523340807AAF                                       [tenright@whitewinston.com Hron, Benjamin
Privileged                  subj to obj      000046919 Enright, Todd   Re: Terms Sheet              93E3D89542D89CF13.EML   mbox\Re: Terms Sheet                  ]                          [BHron@McCarter.com]                    .MSG           1/7/2014 9:11      1/7/2014 9:11
                                                                                                                                                                                             'T.M. Enright'
                            Responsive but                                                          887B39D01FBEDE81A6653BF                                       Hron, Benjamin             [tenright@whitewinston.com
Privileged                  subj to obj      000046922 Enright, Todd   RE: Terms Sheet              B316382D382417760.EML   mbox\RE: Terms Sheet                  [BHron@McCarter.com]       ]                                       .MSG           1/7/2014 9:06      1/7/2014 9:06
                                                              Case 1:16-cv-10666-JGD Document 166-4 Filed 09/02/20 Page 20 of 27



                                                          Custodian                                                                                                                                                                                        File
  Privilege Determination   Responsiveness    DocID                              Subject/Title              File Name                   File Path                  Sender/Author                Recipient(s)                   CC                BCC                 DocDateTime       Family DateTime
                                                            Name                                                                                                                                                                                        Extension

                            Responsive but                                                         914B0E5E55AA87B961AE6C9                           Hron, Benjamin
Privileged                  subj to obj      000046936 Enright, Todd   Armstrong Term Sheet        1E0D5E806DDF82146.EML   mbox\Armstrong Term Sheet [BHron@McCarter.com]               tenright@whitewinston.com                                      .MSG            1/7/2014 0:17      1/7/2014 0:17

                                                                       Change‐Pro Redline with      Change‐Pro Redline with
                            Responsive but                             Track Changes ‐ 16984655‐v1‐ Track Changes ‐ 16984655‐v1‐
Privileged                  subj to obj      000048597 Enright, Todd   1‐3‐14 Armstrong Ter....DOCX 1‐3‐14 Armstrong Ter....DOCX mbox\Armstrong Term Sheet                                                                                             .DOCX           1/7/2014 1:15      1/7/2014 0:17
                            Responsive but                             1‐7‐14 Armstrong Terms       1‐7‐14 Armstrong Terms
Privileged                  subj to obj      000048599 Enright, Todd   Sheet.DOCX                   Sheet.DOCX                   mbox\Armstrong Term Sheet                                                                                             .DOCX           1/7/2014 1:14      1/7/2014 0:17

                            Responsive but                                                         A2A80606419BAF130F59866                                   Hron, Benjamin
Privileged                  subj to obj      000046949 Enright, Todd   FW: LOI                     68AF86FB1A3C1F7CE.EML   mbox\FW: LOI                      [BHron@McCarter.com]       tenright@whitewinston.com                                      .MSG           1/6/2014 18:12     1/6/2014 18:12

                                                                       EDOCS‐#40046‐v1‐          EDOCS‐#40046‐v1‐
                            Responsive but                             Armstrong_Term_Sheet_(01‐ Armstrong_Term_Sheet_(01‐
Privileged                  subj to obj      000048220 Enright, Todd   06‐14_S&S_Comments).PDF 06‐14_S&S_Comments).PDF mbox\FW: LOI                                                                                                                    .PDF           1/6/2014 17:43     1/6/2014 18:12
                                                                                                                                                             T.M. Enright
                            Responsive but                                                         40E7A89F5B2FA3EE7CC35C2                                   [tenright@whitewinston.com Hron, Benjamin
Privileged                  subj to obj      000047034 Enright, Todd   Re: Terms Sheet             BD00530519D25EE0F.EML   mbox\Re: Terms Sheet              ]                          [BHron@McCarter.com]                                           .MSG            1/6/2014 9:18      1/6/2014 9:18
                                                                                                                                                                                        'T.M. Enright'
                            Responsive but                                                         67B24D8E0560245B8AA7DB                                    Hron, Benjamin             [tenright@whitewinston.com
Privileged                  subj to obj      000047037 Enright, Todd   RE: Terms Sheet             CABA2A1B509559565B.EML mbox\RE: Terms Sheet               [BHron@McCarter.com]       ]                                                              .MSG            1/6/2014 9:15      1/6/2014 9:15
                                                                                                                                                                                        'T.M. Enright'
                            Responsive but                                                         B96BF09AE564E7D06B2F2F5 mbox\RE: White Winston            Hron, Benjamin             [tenright@whitewinston.com
Privileged                  subj to obj      000047154 Enright, Todd   RE: White Winston Counsel   33B6E2C0DAA78A042.EML Counsel                             [BHron@McCarter.com]       ]                                                              .MSG           1/3/2014 15:03     1/3/2014 15:03
                                                                                                                                                             T.M. Enright
                            Responsive but                                                         E86DB19065A493EBADA3FA mbox\Re: White Winston             [tenright@whitewinston.com Hron, Benjamin
Privileged                  subj to obj      000047155 Enright, Todd   Re: White Winston Counsel   6746C51FE9ED573041.EML Counsel                            ]                          [BHron@McCarter.com]                                           .MSG           1/3/2014 15:01     1/3/2014 15:01

                            Responsive but                                                         8F5AF1E7D3629E544A5DD39 mbox\FW: White Winston            Hron, Benjamin
Privileged                  subj to obj      000047159 Enright, Todd   FW: White Winston Counsel   5552ED6316A4F3F79.EML   Counsel                           [BHron@McCarter.com]       tenright@whitewinston.com                                      .MSG           1/3/2014 14:24     1/3/2014 14:24
                                                                                                                                                                                                                  B . Lane Hasler
                                                                                                                                                                                        Robert P. Mahoney         [lanehasler@blhpc.com];Kati
                                                                                                                                                                                        [rmahoney@hillcrestco.com];
                                                                                                                                                                                                                  e Lubitz
                                                                                                                                                                                        T.M. Enright              [klubitz@gordonfirm.com];St
                            Responsive but                                                         03DCC84185565A2522D21D                                   Todd Gordon                 [tenright@whitewinston.comephen Gordon
Privileged                  subj to obj      000049123 Enright, Todd   RE: US Trustee's Office     3FF01BF7AA82560F0C.EML      mbox\RE: US Trustee's Office [tgordon@gordonfirm.com]    ]                         [sgordon@gordonfirm.com]             .MSG         12/30/2015 12:41 12/30/2015 12:41
                                                                                                                                                                                                                  'B . Lane Hasler'
                                                                                                                                                                                                                  [lanehasler@blhpc.com];'Kati
                                                                                                                                                                                                                  e Lubitz'
                                                                                                                                                                                                                  [klubitz@gordonfirm.com];'S
                                                                                                                                                                                                                  tephen Gordon'
                                                                                                                                                                                       'T.M. Enright'             [sgordon@gordonfirm.com];'
                            Responsive but                                                         78B4DC1143F2D5332B16400                                  Robert P. Mahoney          [tenright@whitewinston.com Todd Gordon'
Privileged                  subj to obj      000049126 Enright, Todd   RE: US Trustee's Office     73ED8A82A8A2C004F.EML       mbox\RE: US Trustee's Office [rmahoney@hillcrestco.com] ]                          [tgordon@gordonfirm.com]             .MSG         12/30/2015 12:37 12/30/2015 12:37
                                                                                                                                                                                                                  B . Lane Hasler
                                                                                                                                                                                                                  [lanehasler@blhpc.com];Kati
                                                                                                                                                                                                                  e Lubitz
                                                                                                                                                                                                                  [klubitz@gordonfirm.com];St
                                                                                                                                                                                                                  ephen Gordon
                                                                                                                                                                                                                  [sgordon@gordonfirm.com];
                                                                                                                                                                                                                  T.M. Enright
                            Responsive but                                                         6BD7E9CCD6EFAFF95817831                                  Todd Gordon                Robert P. Mahoney          [tenright@whitewinston.com
Privileged                  subj to obj      000049128 Enright, Todd   RE: US Trustee's Office     2E1AA148342091136.EML       mbox\RE: US Trustee's Office [tgordon@gordonfirm.com] [rmahoney@hillcrestco.com] ]                                      .MSG         12/30/2015 12:25 12/30/2015 12:25
                                                                                                                                                                                                                  'B . Lane Hasler'
                                                                                                                                                                                                                  [lanehasler@blhpc.com];'Kati
                                                                                                                                                                                                                  e Lubitz'
                                                                                                                                                                                                                  [klubitz@gordonfirm.com];'S
                                                                                                                                                                                                                  tephen Gordon'
                                                                                                                                                                                                                  [sgordon@gordonfirm.com];'
                                                                                                                                                                                                                  T.M. Enright'
                            Responsive but                                                         79CB46AFBEB93BF2C211DD2                                  Robert P. Mahoney          'Todd Gordon'              [tenright@whitewinston.com
Privileged                  subj to obj      000049129 Enright, Todd   RE: US Trustee's Office     F95F3D65AEE85F446.EML       mbox\RE: US Trustee's Office [rmahoney@hillcrestco.com] [tgordon@gordonfirm.com] ]                                      .MSG         12/30/2015 12:10 12/30/2015 12:10
                                                                                                                                                                                                                  B . Lane Hasler
                                                                                                                                                                                                                  [lanehasler@blhpc.com];Kati
                                                                                                                                                                                                                  e Lubitz
                                                                                                                                                                                                                  [klubitz@gordonfirm.com];St
                                                                                                                                                                                                                  ephen Gordon
                                                                                                                                                                                                                  [sgordon@gordonfirm.com];
                                                                                                                                                                                                                  T.M. Enright
                            Responsive but                                                         46DFC1E9285DBCD0CEC072B                                  Todd Gordon                Robert P. Mahoney          [tenright@whitewinston.com
Privileged                  subj to obj      000049132 Enright, Todd   Re: US Trustee's Office     0B77D42ED3677E00E.EML       mbox\Re: US Trustee's Office [tgordon@gordonfirm.com] [rmahoney@hillcrestco.com] ]                                      .MSG         12/30/2015 12:04 12/30/2015 12:04
                                                              Case 1:16-cv-10666-JGD Document 166-4 Filed 09/02/20 Page 21 of 27



                                                          Custodian                                                                                                                                                                                                    File
  Privilege Determination   Responsiveness    DocID                             Subject/Title                   File Name                        File Path                  Sender/Author              Recipient(s)                      CC                 BCC                  DocDateTime       Family DateTime
                                                            Name                                                                                                                                                                                                    Extension
                                                                                                                                                                                                                             'B . Lane Hasler'
                                                                                                                                                                                                                             [lanehasler@blhpc.com];'Kati
                                                                                                                                                                                                                             e Lubitz'
                                                                                                                                                                                                                             [klubitz@gordonfirm.com];'S
                                                                                                                                                                                                                             tephen Gordon'
                                                                                                                                                                                                                             [sgordon@gordonfirm.com];'
                                                                                                                                                                                                                             T.M. Enright'
                            Responsive but                                                             B27CD51D56A01D23BB51B2                              Robert P. Mahoney          'Todd Gordon'                          [tenright@whitewinston.com
Privileged                  subj to obj      000049134 Enright, Todd   RE: US Trustee's Office         274B963DB6895E9702.EML mbox\RE: US Trustee's Office [rmahoney@hillcrestco.com] [tgordon@gordonfirm.com]               ]                                    .MSG          12/30/2015 12:02 12/30/2015 12:02

                            Responsive but                                                             37B665C045B6A32185C45CC                                        Ianelli, David            'tenright@whitewinston.com Hron, Benjamin
Privileged                  subj to obj      000049738 Enright, Todd   QVL/Armstrong                   1FF3171D37C046841.EML   mbox\QVL/Armstrong                     [DIanelli@McCarter.com]   '                          [BHron@McCarter.com]                   .MSG          12/21/2015 12:54 12/21/2015 12:54
                            Responsive but
Privileged                  subj to obj      000049756 Enright, Todd   Citation 12‐15‐2015‐c.TIF       Citation 12‐15‐2015‐c.TIF     mbox\QVL/Armstrong                                                                                                           .TIF          12/21/2015 12:54 12/21/2015 12:54
                            Responsive but                             Civil Case Information Sheet‐   Civil Case Information Sheet‐
Privileged                  subj to obj      000049758 Enright, Todd   c.PDF                           c.PDF                         mbox\QVL/Armstrong                                                                                                           .PDF          12/21/2015 12:54 12/21/2015 12:54
                                                                       Grant Armstrong v. White        Grant Armstrong v. White
                            Responsive but                             Wilson No DC‐15‐14862 192d      Wilson No DC‐15‐14862 192d
Privileged                  subj to obj      000049759 Enright, Todd   Dallas Dist Ct‐c.PDF            Dallas Dist Ct‐c.PDF          mbox\QVL/Armstrong                                                                                                           .PDF          12/21/2015 12:54 12/21/2015 12:54
                            Responsive but
Privileged                  subj to obj      000049760 Enright, Todd   Docket 12‐17‐2015‐c.PDF         Docket 12‐17‐2015‐c.PDF   mbox\QVL/Armstrong                                                                                                               .PDF          12/21/2015 12:54 12/21/2015 12:54
                                                                       WWSAF SCD STATEMENT OF          WWSAF SCD STATEMENT OF
                            Responsive but                             FIRM POLICIES 12‐17‐2015‐       FIRM POLICIES 12‐17‐2015‐
Privileged                  subj to obj      000049761 Enright, Todd   c.PDF                           c.PDF                     mbox\QVL/Armstrong                                                                                                               .PDF          12/21/2015 12:54 12/21/2015 12:54
                                                                       WWSAF SCD Attorney              WWSAF SCD Attorney
                            Responsive but                             Engagement Letter 12‐17‐        Engagement Letter 12‐17‐
Privileged                  subj to obj      000049763 Enright, Todd   2015‐c.PDF                      2015‐c.PDF                mbox\QVL/Armstrong                                                                                                               .PDF          12/21/2015 12:54 12/21/2015 12:54

                                                                       Fwd: Notice of default and                              mbox\Fwd: Notice of default T.M. Enright
                            Responsive but                             demand for release of           2ACEF0CEC27438884B5EB81 and demand for release of   [tenright@whitewinston.com Todd Enright
Privileged                  subj to obj      000049924 Enright, Todd   escrowed securities             7C6C7EFCB03FC82A6.EML   escrowed securities         ]                          [toddenright@mac.com]                                                       .MSG          12/18/2015 12:33 12/18/2015 12:33

                                                                                                                                        mbox\Fwd: Notice of default
                                                                                                                                        and demand for release of
Privileged                  Not Responsive   000049963 Enright, Todd   signature‐image‐1.GIF           signature‐image‐1.GIF            escrowed securities                                                                                                       .GIF          12/18/2015 12:33 12/18/2015 12:33

                                                                                                                               mbox\Fwd: Notice of default
                            Responsive but                             Microsoft Word ‐ 12‐18‐2015     12‐18‐2015 Stock Demand and demand for release of
Privileged                  subj to obj      000049966 Enright, Todd   Stock Demand Letter.docx        Letter.PDF              escrowed securities                                                                                                                .PDF          12/18/2015 11:33 12/18/2015 12:33
                                                                       Notice of Default and                                   mbox\Notice of Default and                                       T.M. Enright
                            Responsive but                             Demand for Release of           2EAEED5360CC4DDE4C7F243 Demand for Release of       Hron, Benjamin                       (tenright@whitewinston.com
Privileged                  subj to obj      000049945 Enright, Todd   Escrowed Securities.DOC         B48D97D21774CD59A.EML Escrowed Securities.DOC       [BHron@McCarter.com]                 )                                                                 .MSG          12/18/2015 10:45 12/18/2015 10:45
                                                                       Notice of Default and           Notice of Default and   mbox\Notice of Default and
                            Responsive but                             Demand for Release of           Demand for Release of   Demand for Release of
Privileged                  subj to obj      000050050 Enright, Todd   Escrowed Securities.DOC         Escrowed Securities.DOC Escrowed Securities.DOC     ‐                                                                                                      .DOC          12/18/2015 11:44 12/18/2015 10:45
                                                                                                                                                                                                Ianelli, David
                                                                                                                                                                                                [DIanelli@McCarter.com];T.
                                                                       FW: Armstrong‐WWSAF.                                             mbox\FW: Armstrong‐                                     M. Enright
                            Responsive but                             Letter to B. Hron re. Sale ‐    1BB23A567CEBD694DECEB86          WWSAF. Letter to B. Hron re. Hron, Benjamin             (tenright@whitewinston.com
Privileged                  subj to obj      000050147 Enright, Todd   Transfer of License             5C44A4B77CF17E575.EML            Sale ‐ Transfer of License   [BHron@McCarter.com]       )                                                                 .MSG          12/16/2015 12:48 12/16/2015 12:48
                                                                                                       Armstrong‐WWSAF. Letter to
                                                                                                       B. Hron re. Sale ‐ Transfer of   mbox\FW: Armstrong‐
                            Responsive but                             Microsoft Word ‐                License (12‐16‐15)               WWSAF. Letter to B. Hron re.
Privileged                  subj to obj      000050249 Enright, Todd   00467597.DOCX                   (00467774xC0BA6).PDF             Sale ‐ Transfer of License   NAbbitt                                                                                      .PDF          12/16/2015 12:43 12/16/2015 12:48
                                                                                                                                                                                                Ianelli, David
                                                                                                                                                                                                [DIanelli@McCarter.com];T.
                                                                                                                                   mbox\Release of Lien and                                     M. Enright
                            Responsive but                             Release of Lien and Limited     F0976DB9F16ED5E88BF4565 Limited Guaranties 2014‐09‐ Hron, Benjamin                       (tenright@whitewinston.com
Privileged                  subj to obj      000050341 Enright, Todd   Guaranties 2014‐09‐02.PDF       0BF2F6AC633AF72DD.EML       02.PDF                      [BHron@McCarter.com]             )                                                                 .MSG           12/15/2015 9:03    12/15/2015 9:03
                                                                                                                                   mbox\Release of Lien and
                            Responsive but                             Release of Lien and Limited     Release of Lien and Limited Limited Guaranties 2014‐09‐
Privileged                  subj to obj      000050383 Enright, Todd   Guaranties 2014‐09‐02.PDF       Guaranties 2014‐09‐02.PDF 02.PDF                                                                                                                           .PDF           10/6/2014 17:52    12/15/2015 9:03
                                                                                                       WWSAF ‐ Securities Pledge   mbox\Release of Lien and
                            Responsive but                                                             Agreement for Sale of QVL   Limited Guaranties 2014‐09‐
Privileged                  subj to obj      000050384 Enright, Todd   ()                              142‐c.PDF                   02.PDF                      ()                                                                                                 .PDF           5/29/2014 23:11    12/15/2015 9:03
                                                                       WWSAF ‐ Securities Pledge       WWSAF ‐ Securities Pledge   mbox\Release of Lien and
                            Responsive but                             Agreement for Sale of QVL       Agreement for Sale of QVL   Limited Guaranties 2014‐09‐
Privileged                  subj to obj      000050385 Enright, Todd   145.PDF                         145.PDF                     02.PDF                                                                                                                         .PDF           1/24/2014 16:05    12/15/2015 9:03
                                                                                                                                                                                                                           Mark Blundell
                                                                                                                               mbox\Letter to D. Greenberg                                      T.M. Enright               [mblundell@whitewinston.co
                            Responsive but                             Letter to D. Greenberg re       52F777B4F82FEF7AD57765B re Armstrong Rx II 2015‐12‐ Hron, Benjamin                       (tenright@whitewinston.com m];Winnick, Burton
Privileged                  subj to obj      000050593 Enright, Todd   Armstrong Rx II 2015‐12‐11      75A8E9E04FE4D10F8.EML   11                          [BHron@McCarter.com]                 )                          [BWinnick@McCarter.com]                .MSG          12/11/2015 15:05 12/11/2015 15:05
                                                              Case 1:16-cv-10666-JGD Document 166-4 Filed 09/02/20 Page 22 of 27



                                                          Custodian                                                                                                                                                                                                 File
  Privilege Determination   Responsiveness    DocID                            Subject/Title                    File Name                      File Path                   Sender/Author                Recipient(s)                    CC                BCC                 DocDateTime       Family DateTime
                                                            Name                                                                                                                                                                                                 Extension
                                                                                                       Letter to D. Greenberg re      mbox\Letter to D. Greenberg
                            Responsive but                                                             Armstrong Rx II 2015‐12‐       re Armstrong Rx II 2015‐12‐
Privileged                  subj to obj      000050669 Enright, Todd   ME Letter                       11.DOC                         11                          ‐                                                                                             .DOC         12/11/2015 16:03 12/11/2015 15:05
                                                                                                                                                                                                T.M. Enright
                            Responsive but                             FW: Armstrong ‐ Letter re:      67BCD43B707DE7867296C38        mbox\FW: Armstrong ‐ Letter Hron, Benjamin                (tenright@whitewinston.com
Privileged                  subj to obj      000050623 Enright, Todd   Store                           CEB382271D4EFB73B.EML          re: Store                   [BHron@McCarter.com]          )                                                               .MSG         12/11/2015 10:26 12/11/2015 10:26
                                                                                                       Armstrong‐WWSAF. Letter to
                            Responsive but                             Microsoft Word ‐                B. Hron re. Store (12‐11‐15)   mbox\FW: Armstrong ‐ Letter
Privileged                  subj to obj      000050674 Enright, Todd   00465715.DOCX                   (00465999xC0BA6).PDF           re: Store                      NAbbitt                                                                                    .PDF         12/11/2015 10:23 12/11/2015 10:26
                                                                       FW: Armstrong‐WWSAF.                                           mbox\FW: Armstrong‐                                       T.M. Enright
                            Responsive but                             Letter to B. Hron re. Payroll   35BB0C209A130D2B2D4818F WWSAF. Letter to B. Hron re.          Hron, Benjamin             (tenright@whitewinston.com
Privileged                  subj to obj      000050687 Enright, Todd   (12‐10‐15)                      AB3ED53CCC8709CFF.EML          Payroll (12‐10‐15)             [BHron@McCarter.com]       )                                                               .MSG         12/10/2015 15:24 12/10/2015 15:24
                                                                                                       Armstrong‐WWSAF. Letter to mbox\FW: Armstrong‐
                            Responsive but                             Microsoft Word ‐                B. Hron re. Payroll (12‐10‐15) WWSAF. Letter to B. Hron re.
Privileged                  subj to obj      000050738 Enright, Todd   00465527.DOCX                   (00465640xC0BA6).PDF           Payroll (12‐10‐15)             NAbbitt                                                                                    .PDF         12/10/2015 14:23 12/10/2015 15:24
                                                                                                                                                                                                T.M. Enright
                            Responsive but                                                             2CB1E36170CDB94E47DDEE9                                       Hron, Benjamin             (tenright@whitewinston.com
Privileged                  subj to obj      000050816 Enright, Todd   Armstrong                       2EDBC828D24F467C8.EML   mbox\Armstrong                        [BHron@McCarter.com]       )                                                               .MSG          12/9/2015 15:05    12/9/2015 15:05
                            Responsive but
Privileged                  subj to obj      000050850 Enright, Todd   2308_001.PDF                    2308_001.PDF                   mbox\Armstrong                                                                                                            .PDF          12/6/2015 15:02    12/9/2015 15:05
                            Responsive but
Privileged                  subj to obj      000050851 Enright, Todd   2307_001.PDF                    2307_001.PDF                   mbox\Armstrong                                                                                                            .PDF          12/6/2015 15:02    12/9/2015 15:05
                                                                                                                                                                                                T.M. Enright
                            Responsive but                                                             2989F57AF224862F1B59388                                       Hron, Benjamin             [tenright@whitewinston.com
Privileged                  subj to obj      000050842 Enright, Todd   Re: Armstrong                   70279930284CDC228.EML   mbox\Re: Armstrong                    [BHron@McCarter.com]       ]                                                               .MSG          12/9/2015 12:43    12/9/2015 12:43
                            Responsive but
Privileged                  subj to obj      000050890 Enright, Todd   image001.JPG                    image001.JPG                   mbox\Re: Armstrong                                                                                                        .JPG          12/9/2015 12:43    12/9/2015 12:43
                                                                                                                                                                     T.M. Enright
                            Responsive but                                                             BE86099A6198CF4E03168F4                                       [tenright@whitewinston.com Hron, Benjamin
Privileged                  subj to obj      000050846 Enright, Todd   Re: Armstrong                   82BFBD7EBAEEF7B18.EML   mbox\Re: Armstrong                    ]                          [BHron@McCarter.com]                                            .MSG          12/9/2015 12:16    12/9/2015 12:16
                                                                                                                                                                                                T.M. Enright
                            Responsive but                                                             0C779287ED5D080588B5004                                       Hron, Benjamin             (tenright@whitewinston.com
Privileged                  subj to obj      000050849 Enright, Todd   Armstrong                       B9A24E988737FDA5E.EML   mbox\Armstrong                        [BHron@McCarter.com]       )                                                               .MSG          12/9/2015 11:53    12/9/2015 11:53
                                                                                                                                                                                                'T.M. Enright '
                            Responsive but                             QVL ‐ Contracts and Leases      22F3519874B7CEB75F62402        mbox\QVL ‐ Contracts and       Robert P. Mahoney          [tenright@whitewinston.com
Privileged                  subj to obj      000054414 Enright, Todd   Motion                          6E758577A5E9EE002.EML          Leases Motion                  [rmahoney@hillcrestco.com] ]                                                               .MSG          11/8/2015 14:26    11/8/2015 14:26
                            Responsive but                             Exhibit A‐‐Contracts and        Exhibit A‐‐Contracts and       mbox\QVL ‐ Contracts and
Privileged                  subj to obj      000055410 Enright, Todd   Leases to be Rejected.DOCX      Leases to be Rejected.DOCX     Leases Motion                  Robert P. Mahoney                                                                          .DOCX         11/5/2015 14:33    11/8/2015 14:26
                                                                                                                                                                                                                             'T.M. Enright'
                            Responsive but                             RE: QVL ‐ Contracts and         B9C95E4EC451F77347E396E        mbox\RE: QVL ‐ Contracts       Robert P. Mahoney          'B . Lane Hasler'            [tenright@whitewinston.com
Privileged                  subj to obj      000054714 Enright, Todd   Leases Motion                   51FEA9FF25FB267B2.EML          and Leases Motion              [rmahoney@hillcrestco.com] [lanehasler@blhpc.com]       ]                                  .MSG          11/5/2015 13:34    11/5/2015 13:34
                            Responsive but                             Exhibit A‐‐Contracts and        Exhibit A‐‐Contracts and       mbox\RE: QVL ‐ Contracts
Privileged                  subj to obj      000055865 Enright, Todd   Leases to be Rejected.DOCX      Leases to be Rejected.DOCX     and Leases Motion              Robert P. Mahoney                                                                          .DOCX         11/5/2015 14:33    11/5/2015 13:34
                                                                                                                                                                                                                             'T.M. Enright'
                                                                                                       26050744704D3E5BA578648                                       Robert P. Mahoney          'B. Lane Hasler Esq. '       [tenright@whitewinston.com
Privileged                  Not Responsive   000055899 Enright, Todd   QVL Wire Received?              2D7BFF8B95EDA3923.EML          mbox\QVL Wire Received?        [rmahoney@hillcrestco.com] [lanehasler@blhpc.com]       ]                                  .MSG          10/28/2015 9:57    10/28/2015 9:57
                            Responsive but                             QVL‐‐Unsecured Creditors        QVL‐‐Unsecured Creditors
Privileged                  subj to obj      000056479 Enright, Todd   Matrix.DOCX                     Matrix.DOCX                    mbox\QVL Wire Received?        Robert P. Mahoney                                                                          .DOCX        10/23/2015 12:21    10/28/2015 9:57
                            Responsive but                             QVL‐‐Contracts and              QVL‐‐Contracts and
Privileged                  subj to obj      000056480 Enright, Todd   Leases.DOCX                     Leases.DOCX                    mbox\QVL Wire Received?        Robert P. Mahoney                                                                          .DOCX        10/23/2015 12:26    10/28/2015 9:57
                            Responsive but                             QVL‐‐Top 25 Unsecured           QVL‐‐Top 25 Unsecured
Privileged                  subj to obj      000056483 Enright, Todd   Creditors.DOCX                  Creditors.DOCX                 mbox\QVL Wire Received?        Robert P. Mahoney                                                                          .DOCX         10/6/2015 18:19    10/28/2015 9:57
                            Responsive but
Privileged                  subj to obj      000056485 Enright, Todd   QVL‐‐Secured Debts.DOCX         QVL‐‐Secured Debts.DOCX        mbox\QVL Wire Received?        Robert P. Mahoney                                                                          .DOCX         9/30/2015 17:08    10/28/2015 9:57
                                                                                                                                                                                                T.M. Enright
                            Responsive but                                                             F29E8121DEA7FD956C1F424                                       Poppe, Jennifer            [tenright@whitewinston.com
Privileged                  subj to obj      000056488 Enright, Todd   RE: Victory suit                6A0530E6F22C84582.EML   mbox\RE: Victory suit                 [jpoppe@velaw.com]         ]                                                               .MSG         10/26/2015 14:19 10/26/2015 14:19
                                                                                                                                                                                                T.M. Enright
                            Responsive but                             WWSAF ‐ TexasRx            5D4ED2AF359C6DFDA6EC93 mbox\WWSAF ‐ TexasRx       Hron, Benjamin                              (tenright@whitewinston.com
Privileged                  subj to obj      000057898 Enright, Todd   Subscription Documents.DOC D4884B8597A6FAB219.EML Subscription Documents.DOC [BHron@McCarter.com]                        )                                                               .MSG          10/15/2015 8:55    10/15/2015 8:55

                            Responsive but                             WWSAF ‐ TexasRx            WWSAF ‐ TexasRx            mbox\WWSAF ‐ TexasRx
Privileged                  subj to obj      000058604 Enright, Todd   Subscription Documents.DOC Subscription Documents.DOC Subscription Documents.DOC                                                                                                         .DOC           7/1/2015 23:43    10/15/2015 8:55
                                                                                                                                                                                                                             'T.M. Enright '
                            Responsive but                                                             18042FFE69F05B2815ED8F9                                       Robert P. Mahoney          'B . Lane Hasler'            [tenright@whitewinston.com
Privileged                  subj to obj      000058952 Enright, Todd   QVL‐‐Assets                     522DAF93579A29B2C.EML     mbox\QVL‐‐Assets                    [rmahoney@hillcrestco.com] [lanehasler@blhpc.com]       ]                                  .MSG           10/6/2015 9:45     10/6/2015 9:45
                            Responsive but                             QVL ar aging detail 4‐16‐       QVL ar aging detail 4‐16‐
Privileged                  subj to obj      000060175 Enright, Todd   15.XLSX                         15.XLSX                   mbox\QVL‐‐Assets          Apache POI                                                                                           .XLSX         4/17/2015 10:06     10/6/2015 9:45
                                                                                                                                                                                      'T.M. Enright '
                                                                       FW: QVL Draft Petition and      666A2F57D1796BD30BA885F mbox\FW: QVL Draft Petition Robert P. Mahoney          [tenright@whitewinston.com
Privileged                  Not Responsive   000058959 Enright, Todd   20 Largest Creditors            E91D920901408D9CF.EML   and 20 Largest Creditors    [rmahoney@hillcrestco.com] ]                                                                         .MSG           10/6/2015 9:16     10/6/2015 9:16
                                                              Case 1:16-cv-10666-JGD Document 166-4 Filed 09/02/20 Page 23 of 27



                                                          Custodian                                                                                                                                                                                             File
  Privilege Determination   Responsiveness    DocID                            Subject/Title                   File Name                      File Path                   Sender/Author              Recipient(s)                    CC               BCC                DocDateTime       Family DateTime
                                                            Name                                                                                                                                                                                             Extension
                                                                       QVL Petition and 20 Largest QVL Petition and 20 Largest
                            Responsive but                             Unsecured Creditors 2015‐10‐ Unsecured Creditors 2015‐10‐ mbox\FW: QVL Draft Petition
Privileged                  subj to obj      000060203 Enright, Todd   5.PDF                        5.PDF                        and 20 Largest Creditors                                                                                                   .PDF         10/5/2015 21:07     10/6/2015 9:16

                            Responsive but                                                                                          mbox\FW: QVL Draft Petition
Privileged                  subj to obj      000060206 Enright, Todd   ATT00191.HTM                  ATT00191.HTM                   and 20 Largest Creditors                                                                                                .HTM          10/6/2015 9:16     10/6/2015 9:16

                            Responsive but                             QVL Collins Certification 2015‐ QVL Collins Certification 2015‐ mbox\FW: QVL Draft Petition
Privileged                  subj to obj      000060207 Enright, Todd   10‐5.PDF                        10‐5.PDF                        and 20 Largest Creditors    B. Lane Hasler                                                                           .PDF         10/5/2015 21:05     10/6/2015 9:16

                            Responsive but                                                                                          mbox\FW: QVL Draft Petition
Privileged                  subj to obj      000060210 Enright, Todd   ATT00194.HTM                  ATT00194.HTM                   and 20 Largest Creditors                                                                                                .HTM          10/6/2015 9:16     10/6/2015 9:16
                                                                                                                                                                                             T.M. Enright
                            Responsive but                                                           6F02AE0FBC61084FAB23E1D                                      Hron, Benjamin             (tenright@whitewinston.com
Privileged                  subj to obj      000059168 Enright, Todd   Armstrong                     D32A5F4BA08F0F2D2.EML         mbox\Armstrong                 [BHron@McCarter.com]       )                                                              .MSG         10/2/2015 18:22    10/2/2015 18:22
                                                                       WWSAF ‐ Notice of default     WWSAF ‐ Notice of default
                            Responsive but                             under RXII Loan Agreement under RXII Loan Agreement
Privileged                  subj to obj      000060616 Enright, Todd   2015‐10‐02.PDF                2015‐10‐02.PDF                mbox\Armstrong                                                                                                           .PDF         10/2/2015 18:21    10/2/2015 18:22
                                                                       WWSAF ‐ Notice letter to      WWSAF ‐ Notice letter to
                            Responsive but                             ABDC re RXII Default 2015‐10‐ ABDC re RXII Default 2015‐10‐
Privileged                  subj to obj      000060617 Enright, Todd   02.PDF                        02.PDF                        mbox\Armstrong                                                                                                           .PDF         9/29/2015 18:07    10/2/2015 18:22
                                                                                                                                                                                             'T.M. Enright'
                            Responsive but                                                         6A964FF6E439D3F7B5D27C9          mbox\RE: Letter on            Hron, Benjamin             [tenright@whitewinston.com
Privileged                  subj to obj      000059340 Enright, Todd   RE: Letter on Armstrong     3B664CFF6C130215B.EML            Armstrong                     [BHron@McCarter.com]       ]                                                              .MSG         10/1/2015 13:57    10/1/2015 13:57
                                                                       WWSAF ‐ Notice of Default   WWSAF ‐ Notice of Default
                            Responsive but                             under ARXII Loan Agreement‐ under ARXII Loan Agreement‐      mbox\RE: Letter on
Privileged                  subj to obj      000060751 Enright, Todd   c.DOC                       c.DOC                            Armstrong                                                                                                               .DOC         10/1/2015 13:57    10/1/2015 13:57
                                                                       WWSAF ‐ Notice to ABDC      WWSAF ‐ Notice to ABDC
                                                                       under Intercreditor         under Intercreditor
                            Responsive but                             Agreement (2015‐10‐01)‐     Agreement (2015‐10‐01)‐          mbox\RE: Letter on
Privileged                  subj to obj      000060753 Enright, Todd   c.DOC                       c.DOC                            Armstrong                                                                                                               .DOC         10/1/2015 13:57    10/1/2015 13:57
                                                                                                                                                                                             'T.M. Enright'
                            Responsive but                                                         A199869D745673347AC67B      mbox\RE: QVL B/K‐‐Info             Robert P. Mahoney          [tenright@whitewinston.com
Privileged                  subj to obj      000059653 Enright, Todd   RE: QVL B/K‐‐Info Needed    DDA733CF158485D205.EML      Needed                             [rmahoney@hillcrestco.com] ]                                                              .MSG         9/29/2015 16:17    9/29/2015 16:17
                            Responsive but                             QVL Info Needed for Chpt 11 QVL Info Needed for Chpt 11 mbox\RE: QVL B/K‐‐Info
Privileged                  subj to obj      000061052 Enright, Todd   Petition.DOCX               Petition.DOCX               Needed                             Robert P. Mahoney                                                                         .DOCX        9/29/2015 16:14    9/29/2015 16:17
                            Responsive but                             QVL‐‐Contracts and          QVL‐‐Contracts and          mbox\RE: QVL B/K‐‐Info
Privileged                  subj to obj      000061053 Enright, Todd   Leases.DOCX                 Leases.DOCX                 Needed                             Robert P. Mahoney                                                                         .DOCX        9/29/2015 15:02    9/29/2015 16:17
                            Responsive but                                                                                     mbox\RE: QVL B/K‐‐Info
Privileged                  subj to obj      000061055 Enright, Todd   QVL‐‐Subsidiaries.DOCX      QVL‐‐Subsidiaries.DOCX      Needed                             Robert P. Mahoney                                                                         .DOCX        9/29/2015 15:19    9/29/2015 16:17
                            Responsive but                                                                                     mbox\RE: QVL B/K‐‐Info
Privileged                  subj to obj      000061058 Enright, Todd   QVL‐‐Secured Creditors.DOCX QVL‐‐Secured Creditors.DOCX Needed                             Robert P. Mahoney                                                                         .DOCX        9/29/2015 16:16    9/29/2015 16:17
                                                                                                                                                                                             T.M. Enright
                            Responsive but                                                           C8123A03AA478802638D573                                      Hron, Benjamin             (tenright@whitewinston.com
Privileged                  subj to obj      000060501 Enright, Todd   Armstrong                     C698F8BCF72275396.EML   mbox\Armstrong                       [BHron@McCarter.com]       )                                                              .MSG         9/22/2015 10:13    9/22/2015 10:13
                            Responsive but
Privileged                  subj to obj      000061675 Enright, Todd   1003_001.PDF                  1003_001.PDF                   mbox\Armstrong                                                                                                          .PDF         9/22/2015 10:06    9/22/2015 10:13
                            Responsive but
Privileged                  subj to obj      000061678 Enright, Todd   1004_001.PDF                  1004_001.PDF                   mbox\Armstrong                                                                                                          .PDF         9/22/2015 10:06    9/22/2015 10:13
                                                                                                                                                                  T.M. Enright
                            Responsive but                                                           EADBEEEF1F5DDC43DDD43F                                       [tenright@whitewinston.com Hron, Benjamin              Robert P. Mahoney
Privileged                  subj to obj      000062321 Enright, Todd   Re: overdraft                 3F704D27909FC380C9.EML mbox\Re: overdraft                    ]                          [BHron@McCarter.com]        [rmahoney@hillcrestco.com]         .MSG           9/9/2015 7:52      9/9/2015 7:52
                                                                                                                                                                                             Robert P. Mahoney
                                                                                                                                                                                             [rmahoney@hillcrestco.com];
                                                                                                                                                                                             'T.M. Enright '
                            Responsive but                                                           25777BC2CB6391B32EF7E08                                      Hron, Benjamin             [tenright@whitewinston.com
Privileged                  subj to obj      000062339 Enright, Todd   RE: overdraft                 E431EE0E97CD7CB9F.EML       mbox\RE: overdraft               [BHron@McCarter.com]       ]                                                              .MSG          9/8/2015 22:46     9/8/2015 22:46
                                                                                                     WWSAF ‐ G.A. Limited
                            Responsive but                                                           Guaranty for Acquisition of
Privileged                  subj to obj      000062417 Enright, Todd   ()                            QVL 142‐c.PDF               mbox\RE: overdraft               ()                                                                                        .PDF         5/29/2014 23:05     9/8/2015 22:46

                                                                                                                                                                                             Benjamin M Hron
                                                                                                                                                                  T.M. Enright               [BHron@McCarter.com];Rob
                            Responsive but                                                           66FFFB3204338081D66442A                                      [tenright@whitewinston.com ert P. Mahoney
Privileged                  subj to obj      000062348 Enright, Todd   Re: overdraft                 7F588E17579DE2537.EML   mbox\Re: overdraft                   ]                          [rmahoney@hillcrestco.com]                                     .MSG          9/8/2015 18:37     9/8/2015 18:37
                                                                                                                                                                                             T.M. Enright
                            Responsive but                                                           B12F5DEA73FDC56535E19AF                                      Hron, Benjamin             (tenright@whitewinston.com
Privileged                  subj to obj      000063817 Enright, Todd   Misc.                         55A9D6F01CD548E88.EML   mbox\Misc.                           [BHron@McCarter.com]       )                                                              .MSG         8/24/2015 22:17    8/24/2015 22:17
                                                                       WWSAF ‐ Term Promissory
                            Responsive but                             Note for Sale of QVL 142‐c    TexasRx Evidence of Payment
Privileged                  subj to obj      000063936 Enright, Todd   (00294366.DOCX 2)             Obligation.DOCX             mbox\Misc.                                                                                                                 .DOCX         7/1/2015 23:43    8/24/2015 22:17
                                                              Case 1:16-cv-10666-JGD Document 166-4 Filed 09/02/20 Page 24 of 27



                                                          Custodian                                                                                                                                                                      File
  Privilege Determination   Responsiveness    DocID                             Subject/Title                    File Name                        File Path                 Sender/Author           Recipient(s)          CC   BCC                 DocDateTime       Family DateTime
                                                            Name                                                                                                                                                                      Extension

                            Responsive but                             WWSAF ‐ TexasRx            WWSAF ‐ TexasRx
Privileged                  subj to obj      000063939 Enright, Todd   Subscription Documents.DOC Subscription Documents.DOC mbox\Misc.                                                                                              .DOC           7/1/2015 23:43    8/24/2015 22:17

                                                                       WWSAF ‐ Amendment to Olly WWSAF ‐ Amendment to Olly
                            Responsive but                             Line of Credit Promissory Line of Credit Promissory
Privileged                  subj to obj      000063941 Enright, Todd   Note [2015‐07‐31].PDF     Note [2015‐07‐31].PDF     mbox\Misc.                                                                                                .PDF          8/21/2015 20:43    8/24/2015 22:17
                            Responsive but
Privileged                  subj to obj      000063949 Enright, Todd   The Path to Growth               Peak Deck TME8.PPTX            mbox\Misc.                     Todd Enright                                                   .PPTX         8/24/2015 21:57    8/24/2015 22:17
                                                                                                                                                                                             T.M. Enright
                            Responsive but                                                              0C16ED580560AA6963786CE                                       Hron, Benjamin         (tenright@whitewinston.com
Privileged                  subj to obj      000070170 Enright, Todd   Armstrong                        535F4A787AC9A2C0D.EML          mbox\Armstrong                 [BHron@McCarter.com]   )                                       .MSG            7/2/2015 0:27      7/2/2015 0:27
                                                                       WWSAF ‐ Term Promissory          20093042‐v5‐TexasRx
                            Responsive but                             Note for Sale of QVL 142‐c       Evidence of Payment
Privileged                  subj to obj      000071019 Enright, Todd   (00294366.DOCX 2)                Obligation.DOCX                mbox\Armstrong                                                                                .DOCX          7/1/2015 23:43      7/2/2015 0:27
                                                                       Change‐Pro Redline ‐             Change‐Pro Redline ‐
                                                                       20093042‐v4‐TexasRx              20093042‐v4‐TexasRx
                                                                       Evidence of Payment              Evidence of Payment
                                                                       Obligation and 20093042‐v5‐      Obligation and 20093042‐v5‐
                            Responsive but                             TexasRx Evidence of Payment      TexasRx Evidence of Payment
Privileged                  subj to obj      000071021 Enright, Todd   Obligation.PDF                   Obligation.PDF                 mbox\Armstrong                                                                                .PDF         12/31/2009 19:00      7/2/2015 0:27
                                                                       20011261‐v8‐WWSAF ‐              20011261‐v8‐WWSAF ‐
                            Responsive but                             TexasRx Subscription             TexasRx Subscription
Privileged                  subj to obj      000071022 Enright, Todd   Documents.DOC                    Documents.DOC                  mbox\Armstrong                                                                                .DOC           7/1/2015 23:43      7/2/2015 0:27
                                                                       Change‐Pro Redline ‐             Change‐Pro Redline ‐
                                                                       20011261‐v7‐WWSAF ‐              20011261‐v7‐WWSAF ‐
                            Responsive but                             TexasRx Subscription             TexasRx Subscription
Privileged                  subj to obj      000071024 Enright, Todd   Documents ....PDF                Documents ....PDF              mbox\Armstrong                                                                                .PDF         12/31/2009 19:00      7/2/2015 0:27

                                                                       WWSAF ‐ TexasRx Investment WWSAF ‐ TexasRx Investment
                            Responsive but                             Trust Subscription         Trust Subscription
Privileged                  subj to obj      000071026 Enright, Todd   Documents.PDF              Documents.PDF              mbox\Armstrong                                                                                          .PDF            7/2/2015 0:18      7/2/2015 0:27
                                                                                                                                                                                             'T.M. Enright'
                            Responsive but                             RE: Side Letter re Priority of   F7884E91CC7A8C34F9A082D        mbox\RE: Side Letter re        Hron, Benjamin         [tenright@whitewinston.com
Privileged                  subj to obj      000072764 Enright, Todd   Distributions                    8872E3D94440FF481.EML          Priority of Distributions      [BHron@McCarter.com]   ]                                       .MSG           6/9/2015 12:12     6/9/2015 12:12
                            Responsive but                             Side Letter re Priority of       Side Letter re Priority of     mbox\RE: Side Letter re
Privileged                  subj to obj      000074932 Enright, Todd   Distributions.DOC                Distributions.DOC              Priority of Distributions                                                                     .DOC           6/9/2015 12:10     6/9/2015 12:12
                                                                                                                                                                                             T.M. Enright
                            Responsive but                             Side Letter re Priority of       E1E192E33AE011E48A52F18        mbox\Side Letter re Priority   Hron, Benjamin         (tenright@whitewinston.com
Privileged                  subj to obj      000072785 Enright, Todd   Distributions                    CBA34CA81ABE62984.EML          of Distributions               [BHron@McCarter.com]   )                                       .MSG           6/9/2015 11:11     6/9/2015 11:11
                            Responsive but                             Side Letter re Priority of       Side Letter re Priority of     mbox\Side Letter re Priority
Privileged                  subj to obj      000075009 Enright, Todd   Distributions‐c.DOC              Distributions‐c.DOC            of Distributions                                                                              .DOC           6/9/2015 11:11     6/9/2015 11:11
                                                                                                                                                                                             T.M. Enright
                                                                                                        77D213E6D881A19F2C87A94                                       Hron, Benjamin         (tenright@whitewinston.com
Privileged                  Not Responsive   000074160 Enright, Todd   FW: Olly Corporation             24A7F36526083BF72.EML   mbox\FW: Olly Corporation             [BHron@McCarter.com]   )                                       .MSG          5/26/2015 14:14    5/26/2015 14:14
                                                                                                                                                                                             'T.M. Enright'
                                                                                                        Agenda for Friday Call (2.48                                  Hron, Benjamin         [tenright@whitewinston.com
Privileged                  Not Responsive   000075982 Enright, Todd   Agenda for Friday Call           MB).msg                        mbox\FW: Olly Corporation      [BHron@McCarter.com]   ]                                       .MSG           5/15/2015 0:37    5/26/2015 14:14

                                                                       RE: QVL NOTE ACCOUNTS ‐ RE_ QVL NOTE ACCOUNTS ‐                                                                       'T.M. Enright'
                            Responsive but                             Demand Letters sent ‐ Expire Demand Letters sent ‐ Expire                                      Hron, Benjamin         [tenright@whitewinston.com
Privileged                  subj to obj      000075998 Enright, Todd   02/19/15                     02_19_15 (129 KB).msg        mbox\FW: Olly Corporation            [BHron@McCarter.com]   ]                                       .MSG          4/22/2015 22:24    5/26/2015 14:14
                                                                                                                                                                                             T.M. Enright
                            Responsive but                                                                                                                            Hron, Benjamin         (tenright@whitewinston.com
Privileged                  subj to obj      000076005 Enright, Todd   Armstrong                        Armstrong (891 KB).msg         mbox\FW: Olly Corporation      [BHron@McCarter.com]   )                                       .MSG          4/17/2015 12:43    5/26/2015 14:14
                                                                       Change‐Pro Redline ‐             Change‐Pro Redline ‐
                                                                       20011261‐v6‐WWSAF ‐              20011261‐v6‐WWSAF ‐
                            Responsive but                             TexasRx Subscription             TexasRx Subscription
Privileged                  subj to obj      000076009 Enright, Todd   Documents ....PDF                Documents ....PDF              mbox\FW: Olly Corporation                                                                     .PDF         12/31/2009 19:00    5/26/2015 14:14
                                                                       Responses to                     Responses to
                            Responsive but                             TexasRxPharmacies                TexasRxPharmacies
Privileged                  subj to obj      000076011 Enright, Todd   questions..DOCX                  questions..DOCX                mbox\FW: Olly Corporation      Bryan Carr                                                     .DOCX         4/17/2015 12:18    5/26/2015 14:14

                                                                       WWSAF ‐ TexasRx Investment WWSAF ‐ TexasRx Investment
                            Responsive but                             Trust Subscription         Trust Subscription
Privileged                  subj to obj      000076014 Enright, Todd   Documents.PDF              Documents.PDF              mbox\FW: Olly Corporation                                                                               .PDF          4/17/2015 12:42    5/26/2015 14:14
                                                                                                                                                                                             'T.M. Enright '
                                                                                                                                                                      Hron, Benjamin         [tenright@whitewinston.com
Privileged                  Not Responsive   000076016 Enright, Todd   RE: Draft                RE_ Draft (235 KB).msg   mbox\FW: Olly Corporation                    [BHron@McCarter.com]   ]                                       .MSG          4/27/2015 10:09    5/26/2015 14:14
                                                                       WWSAF GF‐14 Schedule‐13D WWSAF GF‐14 Schedule‐13D
Privileged                  Not Responsive   000076020 Enright, Todd   filing‐c.DOC             filing‐c.DOC             mbox\FW: Olly Corporation                                                                                   .DOC          4/27/2015 10:09    5/26/2015 14:14
                                                              Case 1:16-cv-10666-JGD Document 166-4 Filed 09/02/20 Page 25 of 27



                                                          Custodian                                                                                                                                                                                            File
  Privilege Determination   Responsiveness    DocID                             Subject/Title                  File Name                      File Path                  Sender/Author              Recipient(s)                    CC               BCC                 DocDateTime       Family DateTime
                                                            Name                                                                                                                                                                                            Extension
                                                                       Change‐Pro Redline ‐            Change‐Pro Redline ‐
                                                                       20129437‐v2‐WWSAF GF‐14 20129437‐v2‐WWSAF GF‐14
                                                                       Schedule‐13D filing and 201...‐ Schedule‐13D filing and 201...‐
Privileged                  Not Responsive   000076022 Enright, Todd   c.PDF                           c.PDF                           mbox\FW: Olly Corporation                                                                                           .PDF          4/27/2015 10:09    5/26/2015 14:14
                                                                                                                                                                                             'T.M. Enright '
                                                                                                                                                                   Hron, Benjamin            [tenright@whitewinston.com
Privileged                  Not Responsive   000076026 Enright, Todd   Butera                        Butera (1.07 MB).msg           mbox\FW: Olly Corporation      [BHron@McCarter.com]      ]                                                             .MSG          4/28/2015 18:42    5/26/2015 14:14

                                                                       WWSAF GF‐14 Subscription      WWSAF GF‐14 Subscription
Privileged                  Not Responsive   000076032 Enright, Todd   Documents 2015‐04‐28.PDF      Documents 2015‐04‐28.PDF       mbox\FW: Olly Corporation                                                                                              .PDF          4/28/2015 18:39    5/26/2015 14:14

Privileged                  Not Responsive   000076034 Enright, Todd   Buttera Investor Package.PDF Buttera Investor Package.PDF mbox\FW: Olly Corporation                                                                                                 .PDF          4/28/2015 18:39    5/26/2015 14:14
                                                                                                                                                                                             T.M. Enright
                                                                                                     Stemberg side letter (103                                     Hron, Benjamin            (tenright@whitewinston.com
Privileged                  Not Responsive   000076038 Enright, Todd   Stemberg side letter          KB).msg                        mbox\FW: Olly Corporation      [BHron@McCarter.com]      )                                                             .MSG          5/11/2015 18:16    5/26/2015 14:14
                                                                       19779101‐v3‐Stemberg side     19779101‐v3‐Stemberg side
Privileged                  Not Responsive   000076043 Enright, Todd   letter.DOC                    letter.DOC                     mbox\FW: Olly Corporation                                                                                              .DOC          5/11/2015 18:14    5/26/2015 14:14
                                                                       Change‐Pro Redline ‐          Change‐Pro Redline ‐
                                                                       19779101‐v2‐Stemberg side     19779101‐v2‐Stemberg side
                                                                       letter and 19779101‐v3‐       letter and 19779101‐v3‐
Privileged                  Not Responsive   000076045 Enright, Todd   Stemberg side letter.PDF      Stemberg side letter.PDF       mbox\FW: Olly Corporation                                                                                              .PDF         12/31/2009 19:00    5/26/2015 14:14
                                                                                                     FW_ Replies to questions                                                                Hron, Benjamin
                                                                       FW: Replies to questions      about PPSA sales (41.8                                        Yannick Katirai           [BHron@McCarter.com];tenri Justin Parappally
Privileged                  Not Responsive   000076049 Enright, Todd   about PPSA sales              KB).msg                        mbox\FW: Olly Corporation      [YKatirai@stikeman.com]   ght@whitewinston.com       [JParappally@stikeman.com]         .MSG           5/9/2015 10:31    5/26/2015 14:14
                                                                                                                                                                                                                        Justin Parappally
                                                                                                                                                                                                                        [JParappally@stikeman.com]
                                                                       Olly Shoes ‐ PPSA foreclosure Olly Shoes ‐ PPSA foreclosure                                 Kathryn Esaw              Hron, Benjamin             ;Yannick Katirai
Privileged                  Not Responsive   000076057 Enright, Todd   in Ontario                    in Ontario (18.7 KB).msg      mbox\FW: Olly Corporation       [KEsaw@stikeman.com]      [BHron@McCarter.com]       [YKatirai@stikeman.com]            .MSG           1/30/2015 7:55    5/26/2015 14:14
                                                                                                                                                                                             'T.M. Enright '
                            Responsive but                                                           5413DB4D91E741D4303E679                                       Hron, Benjamin            [tenright@whitewinston.com
Privileged                  subj to obj      000078310 Enright, Todd   RE: LP Agreement              D9BC69D8752A6BD88.EML mbox\RE: LP Agreement                   [BHron@McCarter.com]      ]                                                             .MSG          4/17/2015 13:38    4/17/2015 13:38
                                                                                                                                                                   T.M. Enright
                            Responsive but                                                           38BBA858BC1444BC2A79B73                                       [tenright@whitewinston.com Benjamin M Hron
Privileged                  subj to obj      000078312 Enright, Todd   Fwd: LP Agreement             E70ED3A5ACAE1AE28.EML   mbox\Fwd: LP Agreement                ]                          [BHron@McCarter.com]                                         .MSG          4/17/2015 12:46    4/17/2015 12:46
                            Responsive but
Privileged                  subj to obj      000079463 Enright, Todd   ATT02709.DOCX                 ATT02709.DOCX                  mbox\Fwd: LP Agreement                                                                                                 .DOCX         4/17/2015 10:23    4/17/2015 12:46
                            Responsive but
Privileged                  subj to obj      000079464 Enright, Todd   ATT02712.HTM                  ATT02712.HTM                   mbox\Fwd: LP Agreement                                                                                                 .HTM          4/17/2015 12:46    4/17/2015 12:46

                                                                       Schedule A to Second
                                                                       Amended and Restated
                            Responsive but                             Partnership Agreement (QVL
Privileged                  subj to obj      000079466 Enright, Todd   #14... (00397202.DOCX 2)   ATT02715.DOCX                     mbox\Fwd: LP Agreement                                                                                                 .DOCX         4/17/2015 11:43    4/17/2015 12:46
                            Responsive but
Privileged                  subj to obj      000079468 Enright, Todd   ATT02718.HTM                  ATT02718.HTM                   mbox\Fwd: LP Agreement                                                                                                 .HTM          4/17/2015 12:46    4/17/2015 12:46
                                                                                                                                                                                             T.M. Enright
                            Responsive but                                                           1154E539142A5095F6600C7                                       Hron, Benjamin            (tenright@whitewinston.com
Privileged                  subj to obj      000078315 Enright, Todd   Armstrong                     901FE780F53085F27.EML   mbox\Armstrong                        [BHron@McCarter.com]      )                                                             .MSG          4/17/2015 12:43    4/17/2015 12:43
                                                                       Change‐Pro Redline ‐          Change‐Pro Redline ‐
                                                                       20011261‐v6‐WWSAF ‐           20011261‐v6‐WWSAF ‐
                            Responsive but                             TexasRx Subscription          TexasRx Subscription
Privileged                  subj to obj      000079479 Enright, Todd   Documents ....PDF             Documents ....PDF       mbox\Armstrong                                                                                                                .PDF         12/31/2009 19:00    4/17/2015 12:43
                                                                       Responses to                  Responses to
                            Responsive but                             TexasRxPharmacies             TexasRxPharmacies
Privileged                  subj to obj      000079481 Enright, Todd   questions..DOCX               questions..DOCX         mbox\Armstrong                        Bryan Carr                                                                              .DOCX         4/17/2015 12:18    4/17/2015 12:43

                                                                       WWSAF ‐ TexasRx Investment WWSAF ‐ TexasRx Investment
                            Responsive but                             Trust Subscription         Trust Subscription
Privileged                  subj to obj      000079483 Enright, Todd   Documents.PDF              Documents.PDF              mbox\Armstrong                                                                                                                .PDF          4/17/2015 12:42    4/17/2015 12:43
                                                                                                                             mbox\Fwd: 2vFax Faxmail:
                                                                       Fwd: 2vFax Faxmail: New                               New faxmail for                       T.M. Enright
                            Responsive but                             faxmail for 14692096589    16FBF64235A4E367B04CD83 14692096589 from                         [tenright@whitewinston.com Benjamin M Hron
Privileged                  subj to obj      000078319 Enright, Todd   from 19726088855           73ED16E78A38BFA92.EML      19726088855                           ]                          [BHron@McCarter.com]                                         .MSG          4/17/2015 12:37    4/17/2015 12:37
                                                                                                                             mbox\Fwd: 2vFax Faxmail:
                                                                                                                             New faxmail for
                            Responsive but                                                                                   14692096589 from
Privileged                  subj to obj      000079500 Enright, Todd   ATT02739.PDF               ATT02739.PDF               19726088855                                                                                                                   .PDF           4/17/2015 5:19    4/17/2015 12:37
                                                                                                                             mbox\Fwd: 2vFax Faxmail:
                                                                                                                             New faxmail for
                            Responsive but                                                                                   14692096589 from
Privileged                  subj to obj      000079501 Enright, Todd   ATT02742.HTM               ATT02742.HTM               19726088855                                                                                                                   .HTM          4/17/2015 12:37    4/17/2015 12:37
                                                              Case 1:16-cv-10666-JGD Document 166-4 Filed 09/02/20 Page 26 of 27



                                                          Custodian                                                                                                                                                             File
  Privilege Determination   Responsiveness    DocID                           Subject/Title                 File Name                     File Path               Sender/Author            Recipient(s)          CC   BCC                 DocDateTime       Family DateTime
                                                            Name                                                                                                                                                             Extension
                                                                                                                                                                                    'T.M. Enright'
                            Responsive but                                                         795F559BCC374BBD447454A                         Hron, Benjamin                   [tenright@whitewinston.com
Privileged                  subj to obj      000078327 Enright, Todd   RE: Re: LP Agreement        69A425FD06DFAEDFA.EML mbox\RE: Re: LP Agreement [BHron@McCarter.com]             ]                                       .MSG          4/17/2015 11:32    4/17/2015 11:32
                            Responsive but
Privileged                  subj to obj      000079526 Enright, Todd   Schedule A.PDF              Schedule A.PDF                mbox\RE: Re: LP Agreement                                                                  .PDF         12/31/2009 19:00    4/17/2015 11:32
                                                                                                                                                                                    'T.M. Enright'
                            Responsive but                                                        2C02FB0019BEACB597A0D9C                              Hron, Benjamin               [tenright@whitewinston.com
Privileged                  subj to obj      000078336 Enright, Todd   RE: Re: LP Agreement       4D291178B3A657C3A.EML      mbox\RE: Re: LP Agreement [BHron@McCarter.com]         ]                                       .MSG          4/17/2015 10:50    4/17/2015 10:50
                                                                       Schedule A to Second       Schedule A to Second
                                                                       Amended and Restated       Amended and Restated
                            Responsive but                             Partnership Agreement (QVL Partnership Agreement (QVL
Privileged                  subj to obj      000079550 Enright, Todd   #14....DOCX                #14....DOCX                mbox\RE: Re: LP Agreement                                                                      .DOCX         4/17/2015 10:26    4/17/2015 10:50
                                                                       QVL #142_ RX II Joinder    QVL #142_ RX II Joinder
                                                                       Agreement to 2nd A & R     Agreement to 2nd A & R
                            Responsive but                             Agreement of Limited       Agreement of Limited
Privileged                  subj to obj      000079552 Enright, Todd   Part....DOCX               Part....DOCX               mbox\RE: Re: LP Agreement                                                                      .DOCX         4/17/2015 10:23    4/17/2015 10:50
                                                                                                                                                                                    'T.M. Enright'
                            Responsive but                                                         F1D6D36DE6C8E04A6894E0E                           Hron, Benjamin                 [tenright@whitewinston.com
Privileged                  subj to obj      000078346 Enright, Todd   RE: Re: LP Agreement        8A0B4E5C6E79E2AD1.EML   mbox\RE: Re: LP Agreement [BHron@McCarter.com]           ]                                       .MSG          4/17/2015 10:05    4/17/2015 10:05
                                                                                                                                                                                    T.M. Enright
                            Responsive but                                                         5A8E235920ABC7EF05C3A8F                                   Hron, Benjamin         [tenright@whitewinston.com
Privileged                  subj to obj      000078404 Enright, Todd   Re: LP Agreement            29CF1F2DC14770C1D.EML   mbox\Re: LP Agreement             [BHron@McCarter.com]   ]                                       .MSG          4/16/2015 15:50    4/16/2015 15:50
                            Responsive but
Privileged                  subj to obj      000079759 Enright, Todd   signature‐image‐1.GIF       signature‐image‐1.GIF         mbox\Re: LP Agreement                                                                      .GIF          4/16/2015 15:50    4/16/2015 15:50
                                                                                                                                                                                    'T.M. Enright'
                            Responsive but                                                         AC83EA43489A20081BC442F                                   Hron, Benjamin         [tenright@whitewinston.com
Privileged                  subj to obj      000078472 Enright, Todd   RE: FW: bank request        A1ADAA30814C17071.EML mbox\RE: FW: bank request           [BHron@McCarter.com]   ]                                       .MSG          4/15/2015 18:06    4/15/2015 18:06
                                                                                                                                                                                    T.M. Enright
                            Responsive but                                                         91A74C79F42FD5AA5510E8C                                   Hron, Benjamin         (tenright@whitewinston.com
Privileged                  subj to obj      000078728 Enright, Todd   Armstrong                   067B2409CD7C4F649.EML         mbox\Armstrong              [BHron@McCarter.com]   )                                       .MSG          4/13/2015 19:04    4/13/2015 19:04
                                                                       20011261‐v7‐WWSAF ‐         20011261‐v7‐WWSAF ‐
                            Responsive but                             TexasRx Subscription        TexasRx Subscription
Privileged                  subj to obj      000080675 Enright, Todd   Documents‐c.DOC             Documents‐c.DOC               mbox\Armstrong                                                                             .DOC          4/13/2015 19:04    4/13/2015 19:04
                                                                       Change‐Pro Redline ‐        Change‐Pro Redline ‐
                                                                       20011261‐v6‐WWSAF ‐         20011261‐v6‐WWSAF ‐
                            Responsive but                             TexasRx Subscription        TexasRx Subscription
Privileged                  subj to obj      000080676 Enright, Todd   Documents ...‐c.PDF         Documents ...‐c.PDF           mbox\Armstrong                                                                             .PDF          4/13/2015 19:04    4/13/2015 19:04
                            Responsive but                             TexasRx Evidence of Payment TexasRx Evidence of Payment
Privileged                  subj to obj      000080678 Enright, Todd   Obligation‐c.DOCX           Obligation‐c.DOCX             mbox\Armstrong                                                                             .DOCX         4/13/2015 19:04    4/13/2015 19:04
                                                                                                                                                                                    T.M. Enright
                            Responsive but                             TexasRx Subscription        7A87D61496012391FB11F94       mbox\TexasRx Subscription   Hron, Benjamin         (tenright@whitewinston.com
Privileged                  subj to obj      000080187 Enright, Todd   Documents [DRAFT]           6E9442296C8507D3A.EML         Documents [DRAFT]           [BHron@McCarter.com]   )                                       .MSG          3/26/2015 17:53    3/26/2015 17:53
                                                                       WWSAF ‐ TexasRx             WWSAF ‐ TexasRx
                            Responsive but                             Subscription Documents‐     Subscription Documents‐ mbox\TexasRx Subscription
Privileged                  subj to obj      000085118 Enright, Todd   c.PDF                       c.PDF                   Documents [DRAFT]                                                                                .PDF         12/31/2009 19:00    3/26/2015 17:53
                                                                                                                           mbox\RE: Fwd: Newtown                                    'T.M. Enright'
                            Responsive but                             RE: Fwd: Newtown Shopping 458584A032F79976C86EB8B Shopping Center v Olly Shoes Hron, Benjamin                [tenright@whitewinston.com
Privileged                  subj to obj      000080993 Enright, Todd   Center v Olly Shoes et al 1B8A4455455F0437E.EML     et al                        [BHron@McCarter.com]        ]                                       .MSG          3/17/2015 18:52    3/17/2015 18:52
                                                                       20011261‐v2‐WWSAF ‐       20011261‐v2‐WWSAF ‐       mbox\RE: Fwd: Newtown
                            Responsive but                             TexasRx Subscription      TexasRx Subscription      Shopping Center v Olly Shoes
Privileged                  subj to obj      000086102 Enright, Todd   Documents.DOC             Documents.DOC             et al                                                                                            .DOC          3/17/2015 18:48    3/17/2015 18:52
                                                                       Change‐Pro Redline ‐      Change‐Pro Redline ‐
                                                                       20011261‐v1‐WWSAF ‐       20011261‐v1‐WWSAF ‐       mbox\RE: Fwd: Newtown
                            Responsive but                             TexasRx Subscription      TexasRx Subscription      Shopping Center v Olly Shoes
Privileged                  subj to obj      000086104 Enright, Todd   Documents ....PDF         Documents ....PDF         et al                                                                                            .PDF         12/31/2009 19:00    3/17/2015 18:52
                                                                                                                           mbox\RE: Fwd: Newtown
                            Responsive but                                                       20011260‐v2‐WWSAF ‐ Texas Shopping Center v Olly Shoes
Privileged                  subj to obj      000086106 Enright, Todd   _                         Rx Investment Trust.DOCX  et al                                                                                            .DOCX         3/17/2015 18:49    3/17/2015 18:52
                                                                       Change‐Pro Redline ‐      Change‐Pro Redline ‐
                                                                       20011260‐v1‐WWSAF ‐ Texas 20011260‐v1‐WWSAF ‐ Texas mbox\RE: Fwd: Newtown
                            Responsive but                             Rx Investment Trust and   Rx Investment Trust and   Shopping Center v Olly Shoes
Privileged                  subj to obj      000086109 Enright, Todd   2....PDF                  2....PDF                  et al                                                                                            .PDF         12/31/2009 19:00    3/17/2015 18:52
                                                                                                                                                                                    T.M. Enright
                            Responsive but                                                         083841E8C30D6AAEDB03A7                                    Hron, Benjamin         (tenright@whitewinston.com
Privileged                  subj to obj      000081105 Enright, Todd   Armstrong                   CDAFC9B7B54D5521AF.EML mbox\Armstrong                     [BHron@McCarter.com]   )                                       .MSG           3/17/2015 1:45     3/17/2015 1:45
                            Responsive but                             WWSAF ‐ Texas Rx            WWSAF ‐ Texas Rx
Privileged                  subj to obj      000086351 Enright, Todd   Investment Trust‐c.DOCX     Investment Trust‐c.DOCX mbox\Armstrong                                                                                   .DOCX          3/17/2015 1:45     3/17/2015 1:45
                                                                       WWSAF ‐ TexasRx             WWSAF ‐ TexasRx
                            Responsive but                             Subscription Documents‐     Subscription Documents‐
Privileged                  subj to obj      000086353 Enright, Todd   c.DOC                       c.DOC                   mbox\Armstrong                                                                                   .DOC           3/17/2015 1:45     3/17/2015 1:45
                                                              Case 1:16-cv-10666-JGD Document 166-4 Filed 09/02/20 Page 27 of 27



                                                          Custodian                                                                                                                                                                                File
  Privilege Determination   Responsiveness    DocID                           Subject/Title                  File Name                    File Path              Sender/Author            Recipient(s)                   CC              BCC                DocDateTime       Family DateTime
                                                            Name                                                                                                                                                                                Extension

                                                                       FW: QVL NOTE ACCOUNTS ‐                              mbox\FW: QVL NOTE                                      T.M. Enright
                            Responsive but                             Demand Letters sent ‐ Expire 04D3635992A35024E47EBEF ACCOUNTS ‐ Demand Letters Hron, Benjamin               (tenright@whitewinston.com
Privileged                  subj to obj      000083412 Enright, Todd   02/19/15                     94B4232C56EE66786.EML   sent ‐ Expire 02/19/15    [BHron@McCarter.com]         )                                                           .MSG         2/18/2015 12:43    2/18/2015 12:43

                                                                                                                                mbox\FW: QVL NOTE
                            Responsive but                             Armstrong RX II_Demand      Armstrong RX II_Demand       ACCOUNTS ‐ Demand Letters
Privileged                  subj to obj      000087226 Enright, Todd   Ltr_02 09 2015.PDF          Ltr_02 09 2015.PDF           sent ‐ Expire 02/19/15                                                                                         .PDF          2/9/2015 12:23    2/18/2015 12:43

                                                                       QVL Pharmacy 141            QVL Pharmacy 141             mbox\FW: QVL NOTE
                            Responsive but                             LP_Demand Ltr_02 09         LP_Demand Ltr_02 09          ACCOUNTS ‐ Demand Letters
Privileged                  subj to obj      000087227 Enright, Todd   2015.PDF                    2015.PDF                     sent ‐ Expire 02/19/15                                                                                         .PDF          2/9/2015 12:22    2/18/2015 12:43

                                                                       QVL Pharmacy Holdings,      QVL Pharmacy Holdings,       mbox\FW: QVL NOTE
                            Responsive but                             Inc._Demand Ltr_02 09       Inc._Demand Ltr_02 09        ACCOUNTS ‐ Demand Letters
Privileged                  subj to obj      000087229 Enright, Todd   2015.PDF                    2015.PDF                     sent ‐ Expire 02/19/15                                                                                         .PDF          2/9/2015 12:21    2/18/2015 12:43

                                                                                                                                mbox\FW: QVL NOTE
                            Responsive but                             SS Longview LP_Demand       SS Longview LP_Demand        ACCOUNTS ‐ Demand Letters
Privileged                  subj to obj      000087233 Enright, Todd   Ltr_02 09 2015.PDF          Ltr_02 09 2015.PDF           sent ‐ Expire 02/19/15                                                                                         .PDF          2/9/2015 12:20    2/18/2015 12:43
                                                                                                                                                                                   T.M. Enright
                            Responsive but                                                         76EB550929F893739ACA748                                  Hron, Benjamin         (tenright@whitewinston.com
Privileged                  subj to obj      000083775 Enright, Todd   Reminder                    6C89921BB273E502F.EML   mbox\Reminder                    [BHron@McCarter.com]   )                                                           .MSG         2/13/2015 18:01    2/13/2015 18:01
                                                                                                                                                                                   T.M. Enright
                                                                       Cover letter to QVL Investors Cover letter to QVL Investors                          Hron, Benjamin         (tenright@whitewinston.com
Privileged                  Not Responsive   000087410 Enright, Todd   [2015‐02‐12]                  [2015‐02‐12] (99.4 KB).msg mbox\Reminder               [BHron@McCarter.com]   )                          rmahoney@hillcrestco.com         .MSG         2/11/2015 16:40    2/13/2015 18:01
                                                                                                     Cover letter to QVL Investors
Privileged                  Not Responsive   000087414 Enright, Todd   ME Letter                     [2015‐02‐12].DOC              mbox\Reminder            ‐                                                                                  .DOC         2/11/2015 17:40    2/13/2015 18:01
                                                                                                                                                                                   T.M. Enright
                            Responsive but                                                       Notice letter to ABDC (290                                 Hron, Benjamin         (tenright@whitewinston.com
Privileged                  subj to obj      000087416 Enright, Todd   Notice letter to ABDC     KB).msg                    mbox\Reminder                   [BHron@McCarter.com]   )                                                           .MSG         2/11/2015 16:34    2/13/2015 18:01
                                                                       Amendment to Forbearance, Amendment to Forbearance,
                                                                       Standstill and Vendor     Standstill and Vendor
                            Responsive but                             Agreements 2014‐07‐28     Agreements 2014‐07‐28
Privileged                  subj to obj      000087423 Enright, Todd   [EXECUTED].PDF            [EXECUTED].PDF             mbox\Reminder                                                                                                      .PDF         7/28/2014 17:31    2/13/2015 18:01
                                                                                                 WWSAF ‐ Notice to ABDC
                                                                                                 under Amended and
                            Responsive but                                                       Restated Intercreditor
Privileged                  subj to obj      000087424 Enright, Todd   ME Letter                 Agreemen....DOC            mbox\Reminder                   ‐                                                                                  .DOC         2/11/2015 17:28    2/13/2015 18:01
                                                                                                                                                                                   T.M. Enright
                            Responsive but                                                       F8FE19C04F541CF8B1E785A                                    Hron, Benjamin         (tenright@whitewinston.com
Privileged                  subj to obj      000084083 Enright, Todd   Notice letter to ABDC     3B012545C1954E5AE.EML     mbox\Notice letter to ABDC       [BHron@McCarter.com]   )                                                           .MSG         2/11/2015 16:34    2/11/2015 16:34
                                                                       Amendment to Forbearance, Amendment to Forbearance,
                                                                       Standstill and Vendor     Standstill and Vendor
                            Responsive but                             Agreements 2014‐07‐28     Agreements 2014‐07‐28
Privileged                  subj to obj      000087870 Enright, Todd   [EXECUTED].PDF            [EXECUTED].PDF            mbox\Notice letter to ABDC                                                                                          .PDF         7/28/2014 17:31    2/11/2015 16:34
                                                                                                 WWSAF ‐ Notice to ABDC
                                                                                                 under Amended and
                            Responsive but                                                       Restated Intercreditor
Privileged                  subj to obj      000087873 Enright, Todd   ME Letter                 Agreemen....DOC           mbox\Notice letter to ABDC       ‐                                                                                  .DOC         2/11/2015 17:28    2/11/2015 16:34
